                                        Case 2:18-bk-20151-ER           Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08     Desc
                                                                         Main Document    Page 1 of 127



                                          1 SAMUEL R. MAIZEL (Bar No. 189301)
                                            samuel.maizel@dentons.com
                                          2 TANIA M. MOYRON (Bar No. 235736)
                                            tania.moyron@dentons.com
                                          3 NICHOLAS A. KOFFROTH (Bar No. 287854)
                                            nick.koffroth@dentons.com
                                          4 DENTONS US LLP
                                            601 South Figueroa Street, Suite 2500
                                          5 Los Angeles, California 90017-5704
                                            Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          6
                                            Attorneys for the Chapter 11 Debtors and
                                          7 Debtors In Possession
                                                                     UNITED STATES BANKRUPTCY COURT
                                          8            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          9                                                  Lead Case No. 2:18-bk-20151-ER
                                                                                             Jointly Administered With:
                                         10 In re
601 SOUTH FIGUEROA STREET, SUITE 2500




                                                                                             Case No. 2:18-bk-20162-ER
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                                             Case No. 2:18-bk-20163-ER
                                         11 VERITY        HEALTH        SYSTEM          OF   Case No. 2:18-bk-20164-ER
                                            CALIFORNIA, INC., et al.,                        Case No. 2:18-bk-20165-ER
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                                                             Case No. 2:18-bk-20167-ER
                                                   Debtors and Debtors In Possession.        Case No. 2:18-bk-20168-ER
                                         13
                                            ☒ Affects All Debtors                            Case No. 2:18-bk-20169-ER
                                                                                             Case No. 2:18-bk-20171-ER
                                         14 ☐ Affects Verity Health System of California,    Case No. 2:18-bk-20172-ER
                                              Inc.
                                                                                             Case No. 2:18-bk-20173-ER
                                         15 ☐ Affects O’Connor Hospital                      Case No. 2:18-bk-20175-ER
                                            ☐ Affects Saint Louise Regional Hospital
                                                                                             Case No. 2:18-bk-20176-ER
                                         16 ☐ Affects St. Francis Medical Center             Case No. 2:18-bk-20178-ER
                                            ☒ Affects St. Vincent Medical Center
                                                                                             Case No. 2:18-bk-20179-ER
                                         17 ☒ Affects Seton Medical Center                   Case No. 2:18-bk-20180-ER
                                            ☐ Affects O’Connor Hospital Foundation
                                                                                             Case No. 2:18-bk-20181-ER
                                         18 ☐ Affects Saint Louise Regional Hospital
                                              Foundation                                     Chapter 11 Cases
                                         19 ☐ Affects St. Francis Medical Center of          Hon. Judge Ernest M. Robles
                                              Lynwood Foundation
                                         20 ☐ Affects St. Vincent Foundation                 DEBTORS’ EMERGENCY MOTION TO APPROVE
                                            ☐ Affects St. Vincent Dialysis Center, Inc.      AGREEMENTS WITH THE STATE OF
                                         21 ☐ Affects Seton Medical Center Foundation        CALIFORNIA IN RESPONSE TO THE COVID-19
                                            ☐ Affects Verity Business Services               HEALTHCARE EMERGENCY TO (I) PROVIDE
                                         22 ☐ Affects Verity Medical Foundation              CERTAIN HEALTHCARE SERVICES AT SETON
                                            ☐ Affects Verity Holdings, LLC                   MEDICAL CENTER AND (II) LEASE ST. VINCENT
                                         23 ☐ Affects De Paul Ventures, LLC                  MEDICAL CENTER; MEMORANDUM OF POINTS
                                            ☐ Affects De Paul Ventures - San Jose            AND AUTHORITIES AND DECLARATION IN
                                         24   Dialysis, LLC                                  SUPPORT THEREOF

                                         25 Debtors and Debtors In Possession.               Hearing:
                                                                                             Date: [TBD]
                                         26                                                  Time: [TBD]
                                                                                             Place: Courtroom: 1568
                                         27                                                         255 East Temple Street
                                                                                                    Los Angeles, CA 90012
                                         28


                                              US_Active\114447096\V-1
                                 Case 2:18-bk-20151-ER                 Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08              Desc
                                                                        Main Document    Page 2 of 127



                                         1                                         EMERGENCY MOTION

                                         2             Pursuant to §§ 105 and 363 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.

                                         3 (the “Bankruptcy Code”),1 Rules 2002, 6004, 9007, and 9014 of the Federal Rules of Bankruptcy

                                         4 Procedure (the “Bankruptcy Rules”), and Rules 6004-1(b) and 9013-1 of the Local Bankruptcy

                                         5 Rules of the United States Bankruptcy Court for the Central District of California (the “LBR”),

                                         6 Verity Health System of California, Inc. (“VHS”) and the above-referenced affiliated debtors, the

                                         7 debtors and debtors in possession (collectively, the “Debtors” or the “Verity Health System”) in

                                         8 the above-captioned chapter 11 bankruptcy cases (the “Cases”), hereby move, on an emergency

                                         9 basis (the “Motion”),2 for the entry of an order (a form of which is attached hereto as Exhibit

                                        10 “A”) (the “Proposed Order”): (i) approving the Service Agreement by and between the State of
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 California (the “State”), on the one hand, and VHS and Seton Medical Center (“Seton”), on the
         DENTONS US LLP




                                        12 other hand, attached hereto as Exhibit “B” (the “Service Agreement”), concerning the delivery of
           (213) 623-9300




                                        13 healthcare services at the general acute care hospital operated by Seton and located at 1900

                                        14 Sullivan Ave, Daly City, California (the “Hospital”); (ii) approving the Master Lease Agreement

                                        15 by and between the State, on the one hand, and VHS and St. Vincent Medical Center (“St.

                                        16 Vincent”), on the other hand, concerning real property located at 2131 West Third Street, Los

                                        17 Angeles, California 90057, attached hereto as Exhibit “C” (the “Lease” and, together with the

                                        18 Service Agreement, the “Agreements”); (iii) waiving any stay of the effectiveness of such order;

                                        19 and (iv) granting such other and further relief as is just and appropriate under the circumstances.

                                        20             The Debtors operate a nonprofit regional healthcare system with a mission to provide

                                        21 effective and affordable healthcare services to their communities. The United States is currently

                                        22 facing the impact of the infectious disease Severe Acute Respiratory Syndrome Coronavirus 2,

                                        23 which is the cause of the ongoing 2019 coronavirus pandemic (“COVID-19”). The President of

                                        24 the United States has declared a national emergency because of COVID-19, and the California

                                        25 Governor issued a Proclamation of a State of Emergency on March 4, 2020, to allow for him to

                                        26

                                        27
                                             1
                                        28       All references to “§” are to sections of the Bankruptcy Code.


                                                                                                1
                                             US_Active\114447096\V-1
                                 Case 2:18-bk-20151-ER                 Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08          Desc
                                                                        Main Document    Page 3 of 127



                                         1 exercise extraordinary powers to address the COVID-19 pandemic. In an attempt to address the

                                         2 consequences of COVID-19, representatives of the Governor have contacted the Debtors to

                                         3 partner with the State to ensure the availability of some of the Debtors’ facilities to treat the

                                         4 expected thousands of COVID-19 patients.         The Debtors have concluded, in their business

                                         5 judgment, that entering into the Agreements is in the best interests of the Debtors, their estates,

                                         6 stakeholders, creditors, and the communities they serve, which include communities already

                                         7 affected by, or certain to be affected in the future by COVID-19.         The effectuation of the

                                         8 Agreements is consistent with the Debtors’ charitable mission, particularly in light of the current

                                         9 public health crisis caused by the outbreak of COVID-19. Furthermore, the Agreements will

                                        10 inject funds into the estates to cover certain operational and monthly losses. The Debtors request
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 that the relief sought be granted on an emergency basis to avoid immediate and irreparable harm
         DENTONS US LLP




                                        12 given the exigencies presented to the communities served by the Debtors as a result of the
           (213) 623-9300




                                        13 COVID-19 healthcare emergency.

                                        14           Finally, the Debtors’ prepetition secured creditors and the Official Committee of

                                        15 Unsecured Creditors have been informed of the Motion and the relief sought herein and anticipate

                                        16 that they will support the Debtors’ intention to enter into the Agreements. Accordingly, the

                                        17 Debtors respectfully request that the Court grant the Motion for an emergency hearing because the

                                        18 proposed expedited hearing will not prejudice any parties and is in the best interests of the

                                        19 Debtors’ estates, creditors and the communities facing an urgent public health emergency.

                                        20                                                  I.

                                        21                                BASIS FOR THE REQUESTED RELIEF

                                        22           The Debtors seek approval of the Agreements as expeditiously as possible for the reasons

                                        23 set forth above. The Motion is based upon §§ 105 and 363, Bankruptcy Rules 2002, 6004, 9007,

                                        24 and 9014, and LBRs 6004-1(b) and 9013-1, the attached Memorandum of Points and Authorities,

                                        25 the Declaration of Richard Adcock in Support of Emergency First-Day Motions [Docket No. 8]

                                        26
                                           {continued from previous page}
                                        27 2
                                             The Debtors will request that the Motion be heard on an emergency basis on March 20,
                                        28 2020.

                                                                                            2
                                             US_Active\114447096\V-1
                                 Case 2:18-bk-20151-ER                 Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08          Desc
                                                                        Main Document    Page 4 of 127



                                         1 (the “First-Day Decl.”), the Declaration of Richard G. Adcock (the “Adcock Decl.”) filed

                                         2 concurrently herewith, the arguments and statements of counsel to be made at the hearing on the

                                         3 Motion, and any other admissible evidence properly brought before the Court. The Debtors

                                         4 request that the Court take judicial notice of the record in the Debtors’ Cases and any other

                                         5 judicially noticeable facts in support of the Motion, as appropriate, including all documents filed

                                         6 with the Court in these Cases.

                                         7                                                  II.

                                         8                                            RESPONSES

                                         9           Any party opposing or responding to the Motion may present such response (the

                                        10 “Response”) at any time before or at the hearing on the Motion. See LBR 9075-1(a)(8). A
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 Response must be a complete written or oral statement of all reasons in opposition to the Motion
         DENTONS US LLP




                                        12 or in support, declarations and copies of all evidence on which the responding party intends to
           (213) 623-9300




                                        13 rely, and any responding memorandum of points and authorities. Pursuant to LBR 9013-1(h), the

                                        14 failure to file and serve a timely objection to the Motion may be deemed by the Court to be

                                        15 consent to the relief requested herein.

                                        16                                                  III.

                                        17                                       SERVICE OF MOTION

                                        18           Counsel to the Debtors will serve this Motion, the attached Memorandum of Points and

                                        19 Authorities, the Adcock Declaration, the Exhibits attached hereto, and any notice required by the

                                        20 Court on: (i) the Official Committee of Unsecured Creditors; (ii) the Debtors’ prepetition secured

                                        21 creditors; (iii) the State; the Office of the United States Trustee; and any other parties on the

                                        22 Limited Service List set forth in the Order Granting Emergency Motion of Debtors for Order

                                        23 Limiting Scope of Notice [Docket No. 132]. To the extent necessary, the Debtors request that the

                                        24 Court waive compliance with LBR 9075-1(a)(6) and approve service (in addition to the means of

                                        25 service set forth in such LBR) by overnight delivery.

                                        26

                                        27

                                        28

                                                                                            3
                                             US_Active\114447096\V-1
                                 Case 2:18-bk-20151-ER                 Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08             Desc
                                                                        Main Document    Page 5 of 127



                                         1                                                   IV.

                                         2                                            CONCLUSION

                                         3           For all the foregoing reasons and such additional reasons as may be advanced at or prior to

                                         4 the hearing regarding this Motion, the Debtors respectfully request that the Court hold a hearing

                                         5 on an emergency basis to consider the Debtors request for an order: (i) approving the Service

                                         6 Agreement; (ii) approving the Lease; (iii) waiving any stay of the effectiveness of such order; and

                                         7 (iv) granting such other and further relief as is just and appropriate under the circumstances.

                                         8 Dated: March 19, 2020                                 DENTONS US LLP
                                                                                                 SAMUEL R. MAIZEL
                                         9                                                       TANIA M. MOYRON
                                                                                                 NICHOLAS A. KOFFROTH
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11                                                       By     /s/ Tania M. Moyron
         DENTONS US LLP




                                        12                                                       Attorneys for Verity Health System of
           (213) 623-9300




                                                                                                 California, Inc., et al.
                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                             4
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER               Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08         Desc
                                                                         Main Document    Page 6 of 127



                                         1                             MEMORANDUM OF POINTS AND AUTHORITIES
                                         2           Verity Health System of California, Inc. (“VHS”) and the above-referenced affiliated

                                         3 debtors, the debtors and debtors in possession (collectively, the “Debtors” or the “Verity Health

                                         4 System”) in the above-captioned chapter 11 bankruptcy cases (the “Cases”), hereby move, on an

                                         5 emergency basis (the “Motion”), for the entry of an order (a form of which is attached hereto as

                                         6 Exhibit “A”) (the “Proposed Order”): (i) approving the Service Agreement by and between the

                                         7 State of California (the “State”), on the one hand, and VHS and Seton Medical Center (“Seton”),

                                         8 on the other hand, attached hereto as Exhibit “B” (the “Service Agreement”), concerning the

                                         9 delivery of healthcare services at the general acute care hospital operated by Seton and located at

                                        10 1900 Sullivan Ave, Daly City, California (“Seton Hospital”); (ii) approving the Master Lease
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 Agreement by and between the State, on the one hand, and VHS and St. Vincent Medical Center
         DENTONS US LLP




                                        12 (“St. Vincent”), on the other hand, concerning real property located at 2131 West Third Street, Los
           (213) 623-9300




                                        13 Angeles, California 90057 (collectively, the “Property”) attached hereto as Exhibit “C” (the

                                        14 “Lease” and, together with the Service Agreement, the “Agreements”); (iii) waiving any stay of

                                        15 the effectiveness of such order; and (iv) granting such other and further relief as is just and

                                        16 appropriate under the circumstances.        In support of the Motion, the Debtors rely on the

                                        17 Declaration of Richard Adcock in Support of Emergency First-Day Motions [Docket No. 8] (the

                                        18 “First-Day Decl.”), the Declaration of Richard G. Adcock (the “Adcock Decl.”) filed concurrently

                                        19 herewith, any other admissible evidence properly brought before the Court, and respectfully state

                                        20 as follows:

                                        21                                                  I.
                                        22                                           INTRODUCTION
                                        23           The Debtors operate a nonprofit regional healthcare system with a mission to provide

                                        24 effective and affordable healthcare services to their communities. The United States is currently

                                        25 facing the impact of the infectious disease Severe Acute Respiratory Syndrome Coronavirus 2,

                                        26 which is the cause of the ongoing 2019 coronavirus pandemic (“COVID-19”). The President of

                                        27 the United States has declared a national emergency because of COVID-19, and the California

                                        28 Governor issued a Proclamation of a State of Emergency on March 4, 2020, to allow for him to

                                                                                            1
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER               Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08            Desc
                                                                         Main Document    Page 7 of 127



                                         1 exercise extraordinary powers to address the COVID-19 pandemic. In an attempt to address the

                                         2 consequences of COVID-19, representatives of the Governor have contacted the Debtors to

                                         3 partner with the State to ensure the availability of some of the Debtors’ facilities to treat the

                                         4 expected thousands of COVID-19 patients. To that end, the Debtors and the State have reached

                                         5 two agreements to assist the State’s efforts to combat COVID-19. The first agreement (the

                                         6 Service Agreement) provides that there will be “Designated Space” at Seton Hospital to ensure the

                                         7 treatment of patients affected by the pandemic in exchange for a monthly payment of up to $5

                                         8 million. The second agreement (the Lease) provides that the State will lease St. Vincent, as a

                                         9 closed facility, for a monthly payment of $2.6 million; the State may operate or engage a third

                                        10 party to operate a hospital at St. Vincent. The Agreements further the Debtors’ mission to provide
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 affordable and effective healthcare to their communities and to assist the State in its fight against
         DENTONS US LLP




                                        12 the COVID-19 pandemic. Furthermore, the Agreements will inject funds into the estates to cover
           (213) 623-9300




                                        13 certain operational and monthly losses.

                                        14             Based on the foregoing, the Debtors have determined that entry into the Agreements is in

                                        15 the best interests of the Debtors, their estates, stakeholders and creditors, and as such, respectfully

                                        16 request that this Court approve the Agreements.

                                        17                                                     II.
                                        18                             JURISDICTION AND STATUTORY PREDICATES
                                        19             The Bankruptcy Court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334. This matter

                                        20 is a core proceeding under 28 U.S.C. §§ 157(b)(2). Venue is proper pursuant to 28 U.S.C.

                                        21 §§ 1408 and 1409.

                                        22             The Debtors the relief requested in this Motion pursuant to §§ 105 and 363 of title 11 of

                                        23 the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”),3 Rules 2002, 6004,

                                        24 9007, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

                                        25 Rules 6004-1(b) and 9013-1 of the Local Bankruptcy Rules of the United States Bankruptcy Court

                                        26 for the Central District of California (the “LBR”).

                                        27
                                             3
                                        28       All references to “§” are to sections of the Bankruptcy Code.


                                                                                                2
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08              Desc
                                                                        Main Document    Page 8 of 127



                                         1                                                    III.
                                         2                                        STATEMENT OF FACTS
                                         3 A.        General Background
                                         4           1.       On August 31, 2018 (the “Petition Date”), the Debtors each filed a voluntary

                                         5 petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

                                         6 for the Central District of California, Los Angeles Division (the “Bankruptcy Court”). Since the

                                         7 Petition Date, the Debtors have been operating their businesses as debtors in possession pursuant

                                         8 to §§ 1107 and 1108. On September 14, 2018, the Office of the United States Trustee appointed

                                         9 the Official Committee of Unsecured Creditors [Docket No. 197].

                                        10           2.       Debtor VHS, a California nonprofit public benefit corporation, is the sole corporate
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 member of five Debtor California nonprofit public benefit corporations that operated O’Connor
         DENTONS US LLP




                                        12 Hospital, Saint Louise Regional Hospital, and St. Vincent, and currently operates St. Francis
           (213) 623-9300




                                        13 Medical Center and Seton, including Seton Hospital.

                                        14           3.       As of the Petition Date, the Verity Health System operated as a nonprofit

                                        15 healthcare system in the State of California, with approximately 1,680 inpatient beds, six active

                                        16 emergency rooms, a trauma center, eleven medical office buildings, and a host of medical

                                        17 specialties, including tertiary and quaternary care. See First-Day Decl. at ¶ 12. The Verity Health

                                        18 System was originally established by the Daughters of Charity of St. Vincent de Paul, Province of

                                        19 the West, to support the mission of the Catholic Church through a commitment to the sick and

                                        20 poor. Id.

                                        21 B.        St. Vincent
                                        22           4.       Prior to its closing earlier this year, St. Vincent operated as a 366 licensed bed,

                                        23 regional acute care hospital. See id.

                                        24           5.       On January 6, 2020, the Debtors filed an emergency motion [Docket No. 3906] to

                                        25 close St. Vincent and St. Vincent Dialysis Center, Inc., in part, because of the hospital’s ongoing

                                        26 economic losses and the Debtors’ need to have sufficient cash on hand for the orderly closure of

                                        27 the hospital. On January 9, 2020, the Court entered a memorandum of decision [Docket No.

                                        28 3933] and order [Docket No. 3934] granting the closure motion and authorizing the Debtors to

                                                                                               3
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08             Desc
                                                                        Main Document    Page 9 of 127



                                         1 close the hospital pursuant to a closure plan (the “Closure Plan”). As set forth in the Debtors’

                                         2 status reports, the Debtors have substantially completed the Closure Plan, including the discharge

                                         3 or transfer of all patients. See Docket Nos. 3982, 4053, 4126, 4219.

                                         4           6.       The Debtors started marketing St. Vincent’s real estate assets for a sale following

                                         5 the closure of the hospital.       Total monthly costs are approximately $2.6 million, including

                                         6 adequate protection payments and other restructuring fees.

                                         7 C.        Seton
                                         8           7.       Seton was originally founded as Mary’s Help Hospital by the Daughters of Charity

                                         9 of St. Vincent De Paul in 1893. See id. at ¶ 39. In 1965, Seton Hospital was moved to its current

                                        10 location at 1900 Sullivan Avenue, Daly City, California. See id. Seton Hospital was renamed
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 Seton Medical Center in 1983, and serves residents from San Francisco and San Mateo areas. See
         DENTONS US LLP




                                        12 id.
           (213) 623-9300




                                        13           8.       In addition to Seton Hospital, Seton operates a second campus, the “Coastside

                                        14 Campus,” located at 600 Marine Boulevard, Moss Beach, California 94038.

                                        15           9.       Seton Hospital and the Coastside Campus operate under one consolidated acute

                                        16 care license, issued by the California Department of Public Health (“CDPH”) with an effective

                                        17 date of January 1, 2020. They have a single Board of Directors, executive leadership team, human

                                        18 resources and charity care policies, and union collective bargaining agreements. See id. at ¶¶ 11,

                                        19 39, 40.

                                        20           10.      Seton Hospital is currently licensed for 357 beds, comprising 250 general acute

                                        21 care beds, 83 skilled nursing beds, and 24 acute psychiatric beds. See Adcock Decl. at ¶ 7. Of the

                                        22 250 general acute care beds, 18 are designated for perinatal services (in suspense), 4 14 for

                                        23 coronary care, 14 for intensive care, three for intensive care newborn nursery (in suspense), with

                                        24 the remaining 201 beds unspecified general acute care beds. Id. Seton Hospital has an emergency

                                        25

                                        26   4
                                            The 2020 License fails to reflect that these perinatal beds are in suspense. Seton believes this
                                        27 was an inadvertent oversight. By letter dated January 30, 2020, the Debtors have requested that
                                           CDPH update its license to correct this and other errors, including errors related to three NICU
                                        28 beds, two psychiatric beds and its Outpatient Joint Replacement Clinic.

                                                                                               4
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08             Desc
                                                                       Main Document    Page 10 of 127



                                         1 department with 11 rooms with 18 beds; and four surgical suites constituting an ambulatory

                                         2 surgical center. Id. It also has 10 surgical operating rooms (eight of which are active), and three

                                         3 cardiac catheterization labs (one of which              is dedicated for      endoscopic retrograde

                                         4 cholangiopancreatography (ERCP)).          Id. Additionally, Seton Hospital has 24 licensed acute

                                         5 psychiatric beds, two of which have been placed in suspense. Id.

                                         6           11.      On the Petition Date, Seton Hospital accounted for approximately 29% of the

                                         7 operating losses of the Verity Health System, although Seton Hospital accounted for only

                                         8 approximately 17% of the net patient revenue. See Adcock Decl. at ¶ 8. Since the Petition Date,

                                         9 Seton Hospital’s share of the system operating losses has remained consistent, requiring the

                                        10 Debtors’ estates to fund approximately $5 million of working capital per month, including
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 corporate overhead allocations. Id. The Debtors project similar continuing operating losses at
         DENTONS US LLP




                                        12 Seton Hospital. Id.
           (213) 623-9300




                                        13           12.      Since the sale to Strategic Global Management, Inc. did not close, the Debtors have

                                        14 been diligently analyzing options to keep Seton Hospital open as an operating hospital and are

                                        15 currently in the process of negotiating a sale of Seton Hospital as an operating hospital.

                                        16 D.        The COVID-19 Pandemic
                                        17           13.      On March 4, 2020, the California Governor issued a Proclamation of a State of

                                        18 Emergency (the “Proclamation”) to allow for him to exercise extraordinary powers to deal with

                                        19 the COVID-19 pandemic. See Proclamation attached hereto as Exhibit “D.” On March 13, 2020,

                                        20 the President of the United States declared a national emergency over the coronavirus pandemic.

                                        21 See             www.cnbc.com/2020/03/13/trump-will-hold-a-press-conference-at-3-pm-et-to-discuss-

                                        22 coronavirus-response.html (last visited on March 14, 2020). The Proclamation relies on the

                                        23 California Emergency Services Act, generally, and California Government Code § 8625, in

                                        24 particular. In the Proclamation, the Governor ordered, among other things, that State agencies

                                        25 “shall enter into contracts to arrange for the procurement of materials, goods and services needed

                                        26 to assist in preparing for, containing, responding to, mitigating the effects of, and recovering from

                                        27 the spread of COVID-19.” Among the powers conferred upon the Governor is the power to

                                        28 commandeer property to address the public health crisis.

                                                                                               5
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08               Desc
                                                                       Main Document    Page 11 of 127



                                         1           14.      Regarding the health crisis presented by COVID-19, the State is urgently working

                                         2 to develop additional healthcare facility capacity and services in order that those residents of the

                                         3 State affected by COVID-19 may obtain medical care. On March 12, 2020, the Debtors received a

                                         4 request from State representatives to partner together to ensure the availability of some of the

                                         5 Debtors’ facilities to treat patients affected by the COVID-19 pandemic. The Debtors, their

                                         6 advisors, and representatives of the State have worked tirelessly to ensure the availability of these

                                         7 facilities to meet this urgent need.

                                         8 E.        The Seton Hospital Services Agreement
                                         9           15.      The Debtors and the State have negotiated a Services Agreement with respect to the

                                        10 delivery of certain healthcare services at Seton Hospital, the principal terms of which provide: 5
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11                    a.       for the rendering of patient medical services and dedication of inpatient bed
         DENTONS US LLP




                                        12 space at Seton Hospital to address the COVID-19 pandemic;
           (213) 623-9300




                                        13                    b.       fixed compensation for (i) the first month of $5 million (paid three business

                                        14 days after entry of the Court’s order), an amount that covers the Debtors’ expected monthly

                                        15 operating losses for Seton, plus $2.7 million per month thereafter, plus an additional amount up to

                                        16 $2.3 million per month depending upon the average monthly bed utilization by COVID-19

                                        17 patients with (ii) the $2.7 million for the second month advanced early (i.e., only six business days

                                        18 after entry of the Proposed Order); provided, however, that to the extent any construction is

                                        19 required to upgrade Seton Hospital, cure any existing defects or bring Seton Hospital into

                                        20 compliance with applicable laws or otherwise for medical services use, the State may, but shall not

                                        21 be obligated to, perform such construction at State’s sole cost and expense in accordance with

                                        22 other provisions in the Lease;

                                        23                    c.       the Debtors as operators to continue to invoice and collect from Medicare,

                                        24 MediCal, or other party payors for patient services in the ordinary course of business;

                                        25

                                        26   5
                                             This summary is not intended to, and does not modify, the specific terms of the Service
                                        27 Agreement.   In the event of a conflict between the summary provided in this Motion and the
                                           Services Agreement, the Services Agreement shall govern. In the event of a conflict between the
                                        28 Services Agreement and the order approving the Motion, the order shall govern.

                                                                                                 6
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                                                                       Main Document    Page 12 of 127



                                         1                    d.       the Debtors to provide regular daily, monthly and/or as requested reporting

                                         2 to the State with respect to items such as a census of all patients in the Designated Space (as

                                         3 defined in the Services Agreement), as well as all other COVID-19 patients housed outside of the

                                         4 Designated Space (such census shall include the location and level of care of each patient in the

                                         5 Hospital, along with indication as to whether the patient has been officially diagnosed as being

                                         6 infected with COVID-19, or whether the patient is suspected of being infected with COVID-19),

                                         7 staffing levels at the Designated Space during the previous month, a statement of income and

                                         8 expenses as reflected in the Monthly Operating Report filed in the Bankruptcy Court, any changes

                                         9 to the original recommendation regarding the operations of the Designated Space;

                                        10                    e.       the Debtors to weekly consult with the State project representative;
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11                    f.       projections of changes in utilization and expected discharges from the
         DENTONS US LLP




                                        12 Designated Space;
           (213) 623-9300




                                        13                    g.       upon expiration of the Services Agreement, and the satisfaction of Seton

                                        14 Hospital’s obligations under section 5.6 arising in connection with the Services Agreement,

                                        15 including payment of all costs and obligations incurred in providing the services contemplated

                                        16 therein, the constraints under section 5.15 on the use of funds received as compensation, shall

                                        17 immediately terminate and be of no further force and effect; and

                                        18                    h.       the final version of the Proposed Order must be satisfactory to both parties.

                                        19 F.        The St. Vincent Property Lease
                                        20           16.      The Debtors and the State have negotiated a Lease, attached as Exhibit “C” with
                                        21 respect to the Property, the principal terms of which provide: 6

                                        22                    a.       the State exclusive access for a period of six (6) months (the “Term”),

                                        23 subject to monthly extension for up to an additional six (6) months, as a commercial tenant under

                                        24

                                        25

                                        26   6
                                             This summary is not intended to, and does not modify, the specific terms of the Lease. In the
                                        27 event  of a conflict between the summary provided in the Motion and the Lease, the Lease shall
                                           govern. In the event of a conflict between the Lease and the order approving the Motion, the order
                                        28 shall govern.

                                                                                                 7
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                                                                       Main Document    Page 13 of 127



                                         1 a Bankruptcy Court approved net lease to the St. Vincent Medical Center hospital premises

                                         2 located at 2131 W. 3rd Street, Los Angeles, California, 90057 (the “Hospital Premises”);

                                         3                    b.       a net base rent of $2.6 million per month payable to the Debtors, plus

                                         4 additional rent payments with responsibility for all impositions, insurance premiums, utility

                                         5 charges, maintenance, repair and replacement expenses, all expenses relating to compliance with

                                         6 laws, and all other costs, fees, charges, expenses, reimbursements and obligations of every kind

                                         7 and nature whatsoever relating to the Hospital Premises, which may arise or become due during

                                         8 the Term or by reason of events occurring during the Term shall be paid or discharged by State as

                                         9 tenant;

                                        10                    c.       the State to use the Hospital Premises, without support or assistance from
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 the Debtors, for the operation of a general acute care hospital, including outpatient services,
         DENTONS US LLP




                                        12 ambulance services, and any other lawful health care purpose in response to the COVID-19
           (213) 623-9300




                                        13 pandemic emergency (collectively, the “Medical Business”), provided the State returns the

                                        14 Hospital Premises to the Debtors;

                                        15                    d.       the State with full responsibility to maintain the Hospital Premises and the

                                        16 furniture, fixtures and equipment located therein in accordance with the terms of conditions of the

                                        17 Lease during the Term and to return the Hospital Premises to the Debtors in their original

                                        18 condition, free of medical waste, subject to any construction and repairs undertaken during the

                                        19 term of the Lease;

                                        20                    e.       the Debtors may, upon approval by the Bankruptcy Court, transfer the

                                        21 Debtors’ fee simple interest in the Hospital Premises subject to Lease and without the consent of

                                        22 the State as Tenant;

                                        23                    f.       the State shall pay daily liquidated damages under a specified formula for

                                        24 any holdover period after expiration of the Term; and

                                        25                    g.       the final version of the Proposed Order must be satisfactory to both parties.

                                        26 G.        The Proposed Order
                                        27           17.      A copy of the Proposed Order is attached hereto as Exhibit “A.” Among other

                                        28 things, the Proposed Order provides:

                                                                                                 8
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08               Desc
                                                                       Main Document    Page 14 of 127



                                         1                    a.       the Motion is granted in all respects and all provisions thereof, and the

                                         2 terms of the Agreements are effective and binding whether or not specifically referenced herein;

                                         3                    b.       the Debtors are authorized and directed to perform all obligations provided

                                         4 hereunder and in the Agreements;

                                         5                    c.       the Court is exercising its jurisdiction over the Debtors’ property, pursuant

                                         6    to § 105(a), § 363(b), § 363(f), to authorize the Debtors to enter into the Agreements as being a

                                         7    reasonable exercise of the Debtors’ business judgment in response to the humanitarian and

                                         8    commercial exigencies affecting the Debtors’ estates, the communities in which they operate or

                                         9    exist and the State;

                                        10                    d.       from and after the execution of the Agreements, the automatic stay under §
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 362(a), if and to the extent applicable, is hereby lifted with respect to the State’s use and
         DENTONS US LLP




                                        12 enjoyment of the Debtors’ property and exercise of rights, subject to the Agreements;
           (213) 623-9300




                                        13                    e.       that the State’s actions under the Executive Order N-25-20 and through the

                                        14    Agreements under the facts of these Cases to obtain control or use of the Debtors’ property are

                                        15    exempt from the automatic stay as valid exercises of the State’s police powers under § 362(b)(4)

                                        16    and otherwise not subject to the automatic stay under § 362(a);

                                        17                    f.       the Debtors will not seek a stay under § 105 to enjoin any of the rights,

                                        18 privileges or benefits of, or provided to the State under the Agreements;

                                        19                    g.       the Proposed Order, and the terms and conditions of the Agreements, are

                                        20 binding on the Debtors and their estates and shall be binding upon any trustee appointed under

                                        21 Chapter 11 or under Chapter 7 of the Bankruptcy Code, their estates and the Cases;

                                        22                    h.       neither the State nor any department or agency obtaining benefit from, or

                                        23 utilizing the Debtors’ property, assume any obligation to any third party nor shall it be deemed to

                                        24 have any liability to any third party, including, without limitation, any of the Debtors’ creditors,

                                        25 interest holders or parties in interest in the Debtors’ Cases;

                                        26                    i.       Unless a court of competent jurisdiction has determined that the State is in

                                        27 material breach of this Agreements, the rights conveyed to the State under the Agreements and the

                                        28 Proposed Order are inviolable, and not subject to alteration, interference or divestiture by any

                                                                                                 9
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08            Desc
                                                                       Main Document    Page 15 of 127



                                         1 party, including, without limitation, any creditor, interest holder, or party in interest, in the

                                         2 Debtors’ Cases, without regard to any liens, claims, encumbrances and/or interests those parties

                                         3 may assert, allege and/or possess, including, for the avoidance of doubt, any liens, claims,

                                         4 encumbrances and/or interests of the Prepetition Secured Creditors (as defined in the Cash

                                         5 Collateral Orders) under any Cash Collateral Order (as defined below);

                                         6                    j.       the Agreements and the Proposed Order shall each survive any dismissal of

                                         7 the Cases, except as to the extent that either of the Agreements already have been terminated in

                                         8 accordance with their terms prior any such dismissal;

                                         9                    k.       nothing in the Agreements or the Proposed Order shall be deemed to be a

                                        10 waiver of the State’s police powers;
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11                    l.       the Debtors and the State may mutually agree to make non-material
         DENTONS US LLP




                                        12 modifications to the Agreements from time to time without Court approval and to make material
           (213) 623-9300




                                        13 modifications pursuant to a stipulation and subsequent order thereon and may give notice of any

                                        14 material modifications by five (5) days’ negative notice;

                                        15                    m.       except as may be expressly provided in the Proposed Order and in the

                                        16 Agreements, nothing in the Proposed Order modifies the rights of the Prepetition Secured

                                        17 Creditors, the Debtors or the Official Committee of Unsecured Creditors with respect to the

                                        18 allocation of value or any Challenge under the Final Order (I) Authorizing Postpetition Financing,

                                        19 (II) Authorizing Use of Cash Collateral, (III) Granting Liens and Providing Superpriority

                                        20 Administrative Expense Status, (IV) Granting Adequate Protection, (V) Modifying Automatic

                                        21 Stay, and (VI) Granting Related Relief [Docket No. 409], the Final Order (A) Authorizing

                                        22 Continued Use of Cash Collateral (B) Granting Adequate Protection, (C) Modifying Automatic

                                        23 Stay and (D) Granting Related Relief [Docket No. 3022], the Final Order Approving Stipulation

                                        24 to (A) Amend Cash Collateral Agreement and Supplemental Cash Collateral Order, (B) Authorize

                                        25 Continued Use of Cash Collateral, (C) Grant Adequate Protection, (D) Modify Automatic Stay,

                                        26 and (E) Grant Related Relief Supplemental [Docket No. 3883] and the Final Order Approving

                                        27 Stipulation to (A) Amend the Second Amended Supplemental Cash Collateral Order, (B) Authorize

                                        28

                                                                                               10
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                Desc
                                                                       Main Document    Page 16 of 127



                                         1 Continued Use of Cash Collateral, (C) Grant Adequate Protection, (D) Modify Automatic Stay,

                                         2 and (E) Grant Related Relief [Docket No.4187] (collectively, the “Cash Collateral Orders”).

                                         3                    n.       Pursuant to the Services Agreement, the Operators shall deposit all

                                         4 compensation received from the State thereunder into a newly-created segregated account that,

                                         5 during the term of the Services Agreement and until all obligations of the Operators thereunder are

                                         6 satisfied, shall be free from all liens, claims, interests and third-party encumbrances, to be used

                                         7 solely for Seton and the services under the Service Agreement; provided that, pending

                                         8 establishment of such new segregated account, the Operators may use an existing segregated

                                         9 account that contains no other proceeds and, notwithstanding any prior orders of this Court, no

                                        10 replacement or other liens relat-ing to collateral of any pre- or post-petition lender or other person
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 shall attach to the segregated account or any deposits therein, and any existing liens, claims,
         DENTONS US LLP




                                        12 interests and third-party encum-brances associated with such existing segregated account shall be
           (213) 623-9300




                                        13 deemed terminated and of no force and effect.

                                        14                    o.       Notwithstanding Bankruptcy Rule 6004(h), this Order shall be immediately

                                        15 effective;

                                        16                    p.       The Debtors, KCC, as claims and noticing agent, and the Clerk of this Court

                                        17 are authorized to take all steps necessary or appropriate to carry out this Order; and

                                        18                    q.       This Court shall retain jurisdiction to hear and determine all matters arising

                                        19 from or related to the implementation, interpretation, or enforcement of this Order.

                                        20
                                                                                                 IV.
                                        21
                                                                                          ARGUMENT
                                        22
                                             A.      This Court Has Authority Pursuant to §§ 363(b)(1) and 105(a) to Grant the Relief
                                        23
                                                     Requested.
                                        24
                                                     Ample authority exists for approval of the Agreements under §§ 363(b) and 105(a).
                                        25
                                             Section 363(b)(1) provides, in relevant part, that “the trustee, after notice and a hearing, may use,
                                        26
                                             sell, or lease, other than in the ordinary course of business, property of the estate.” 11 U.S.C. §
                                        27
                                             363(b)(1). Although § 363 does not set forth a standard for determining when it is appropriate for
                                        28
                                             a Court to authorize the use of a debtor’s assets, courts in the Ninth Circuit and others, in applying
                                                                                                11
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08            Desc
                                                                       Main Document    Page 17 of 127



                                         1 this section, have required that it be based upon the sound business judgment of the debtor. See In

                                         2 re Lahijani, 325 B.R. 282, 289 (B.A.P. 9th Cir. 2005) (“Ordinarily, the position of the trustee is

                                         3 afforded deference, particularly where business judgment is entailed in the analysis or where there

                                         4 is no objection.”); In re Galleria USA, Inc., No. 8:09-BK-20651-TA, 2010 WL 4519724, at *2

                                         5 (Bankr. C.D. Cal. Jan. 13, 2010) (finding sale of assets under § 363(b) was “a reasonable exercise

                                         6 of the Trustee’s business judgment”). In In re American Development Corp., when asked by

                                         7 debtor to “approve a transaction that is not covered by a specific provision in the Bankruptcy

                                         8 Code, that is not in the ordinary course of business, and that may have a significant impact on

                                         9 debtor’s reorganization,” the court considered, among other things, whether “the debtor satisfied

                                        10 the business judgment test by demonstrating good and sound business reasons for the proposed
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 transaction.” 95 B.R. 735, 739 (Bankr. C.D. Cal. 1989).
         DENTONS US LLP




                                        12           The business judgment standard requires that the bankruptcy court “presume that the
           (213) 623-9300




                                        13 debtor-in-possession acted prudently, on an informed basis, in good faith, and in the honest belief

                                        14 that the action taken was in the best interests of the bankruptcy estate.” In re Pomona Valley Med.

                                        15 Grp., Inc., 476 F.3d 665, 670 (9th Cir. 2007). As a result, the Debtors submit that the Court

                                        16 should approve the Debtors’ entry into the Agreements “unless it finds that the debtor-in-

                                        17 possession’s conclusion that rejection would be ‘advantageous is so manifestly unreasonable that

                                        18 it could not be based on sound business judgment, but only on bad faith, or whim or caprice.’” Id.

                                        19 (quoting Lubrizol Enters. v. Richmond Metal Finishers, 726 F.2d 1043, 1047 (4th Cir. 1985)).

                                        20           Furthermore, pursuant to § 105(a), “the court may issue any order, process, or judgment

                                        21 that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).

                                        22 Essentially, § 105(a) provides a statutory counterpart to the bankruptcy court’s otherwise inherent

                                        23 and discretionary equitable powers. See In re Sasson, 424 F.3d 864, 874 (9th Cir. 2005); In re

                                        24 Halvorson, 581 B.R. 610, 636 n.91 (Bankr. C.D. Cal. 2018).

                                        25           The Debtors’ decision to enter into the Agreements is a reasonable exercise of the Debtors’

                                        26 business judgment as the Agreements further the Debtors’ charitable mission to provide affordable

                                        27 and effective healthcare to members of their communities. Such care is needed now more than

                                        28 ever in light of the global healthcare crisis caused by the COVID-19 pandemic. Further, both Los

                                                                                             12
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08             Desc
                                                                       Main Document    Page 18 of 127



                                         1 Angeles and San Mateo County, the locations of St. Vincent and Seton Hospital, respectively, are

                                         2 likely to be hard-hit by the pandemic. On March 4, 2020, Los Angeles’ Mayor Eric Garcetti

                                         3 declared a local emergency. San Mateo County is one of six Bay Area counties currently under a

                                         4 “shelter in place” order to flatten the curve of the pandemic’s spread.

                                         5           Court approval of the Services Agreement will authorize delivery to the State healthcare

                                         6 services including, but not limited to, medical, dietary, pharmacy, radiology, surgical, anesthesia,

                                         7 and clinical laboratory services at Seton Hospital, while providing for continuing revenue from all

                                         8 treated patients in accordance with Medicare, Medi-Cal and other third-party payor agreements to

                                         9 the extent appropriately covered patients are treated at Seton Hospital. Further, the Lease will

                                        10 allow the Debtors to lease the Property at St. Vincent to the State, such that the State may utilize
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 the Property to effect the continued delivery of health to the benefit of the communities served by
         DENTONS US LLP




                                        12 the Debtors. Additionally, the payments the State will pay the Debtors, pursuant to the terms of
           (213) 623-9300




                                        13 the Services Agreement and Lease, will inject funds into the estates to cover operations and

                                        14 monthly losses at Seton Hospital and subsidize costs at St. Vincent. The foregoing is critically

                                        15 important given the recent challenges to the sufficiency of the operating budget and the Debtors’

                                        16 ability to protect the estates. Further, the State is aware that the Debtors have implemented a sale

                                        17 process for both Seton Hospital and St. Vincent, and the Agreements do not negate the Debtors’

                                        18 rights to sell either facility. The Seton Agreement provides that Seton Medical Center may be

                                        19 sold, subject to the assignment of the Agreement to the buyer with the written consent of the State.

                                        20 See Seton Services Agreement, Exhibit B ¶ 1.1. The Lease provides that St. Vincent may sell the

                                        21 Property subject to the Lease. See Lease ¶ 15.1 & ¶ 24.4.

                                        22           The benefits to the estates must also be judged based upon the current public health crisis.

                                        23 Governor Newsom has issued Executive Order N-25-20, under which the Governor asserts the

                                        24 power to take and use private property as needed to address the epidemic. The State further

                                        25 asserts that such action is exempt from the automatic stay under the police power exception

                                        26 provided in § 362(b)(4).7 See In re Dunbar, 235 B.R. 465, 471 (B.A.P. 9th Cir. 1999), aff’d, 245

                                        27
                                           7
                                             Section 362(b)(4) provides in pertinent part: (b) The filing of a petition under section 301, 302,
                                        28 or 303 of this title […] does not operate as a stay — (4) under paragraph (1), (2), (3), or (6) of
                                                                                                                           {footnote continued}
                                                                                            13
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08              Desc
                                                                       Main Document    Page 19 of 127



                                         1 F.3d 1058 (9th Cir. 2001). The exercise of the State’s police powers includes actions to protect

                                         2 the public health through the seizure of or exercise of control over property of the estate. See

                                         3 Maricopa Cty. v. PMI-DVW Real Estate Holdings, LLP (In re PMI-DVW Real Estate Holdings,

                                         4 LLP), 240 B.R. 24, 31-32 (Bankr. D. Ariz. 1999) (“The Court recognizes that traditionally in

                                         5 situations where there is an imminent health, welfare, or safety issue, that the government has a

                                         6 special interest in protecting its citizens and that the government may use its special police and

                                         7 regulatory power to afford such protection to its citizens.             The exception allowed by §

                                         8 362(b)(4) allows a governmental unit to pursue actions to protect public health and safety. . . . “);

                                         9 Javens v. City of Hazel Park (In re Javens), 107 F.3d 359, 370 (6th Cir. 1997) (ruling that the

                                        10 municipalities’ actions in demolishing buildings that posed a fire hazard were exempted from the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 automatic stay pursuant to § 362(b)(4)); Manuel v. City of Jacksonville (In re Blunt), 210 B.R.
         DENTONS US LLP




                                        12 626 (Bankr. M.D. Fla. 1997) (same). “[T]he standard for a regulatory taking is whether the taking
           (213) 623-9300




                                        13 substantially advances a legitimate state interest.” Maricopa Cty, 240 B.R. at 31-32 (citing

                                        14 Chevron U.S.A., Inc. v. Cayetano, 57 F. Supp. 2d 1003, 1008 (D. Haw. 1998). The State believes

                                        15 that this standard is clearly satisfied in these Cases. Given that the Debtors and the State have

                                        16 reached a consensual agreement, however, the Court need not decide these issues.

                                        17           Based on all of the foregoing, the Debtors respectfully request that the Court grant the

                                        18 Motion and authorize the Debtors to enter into the Agreements.

                                        19 B.        Waiver of the 14-Day Stay Provided under Bankruptcy Rule 6004(h) Is Appropriate.
                                        20           Bankruptcy Rule 6004(h) provides, among other things, that an order authorizing the use,

                                        21 sale or lease of property . . . is stayed until the expiration of fourteen days after entry of the Court

                                        22 order, unless the Court orders otherwise. The purpose of Bankruptcy Rule 6004(h) is to provide

                                        23 sufficient time for an objecting party to appeal before an order can be implemented. See 10

                                        24 COLLIER ON BANKRUPTCY ¶ 6004.11 at 6004-26 (Alan N. Resnick & Henry J. Sommer eds. 16th

                                        25

                                        26 {continued from previous page}
                                           subsection (a) of this section, of the commencement or continuation of an action or proceeding by
                                        27 a governmental unit […] to enforce such governmental unit’s […] police and regulatory power.

                                        28

                                                                                              14
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08              Desc
                                                                       Main Document    Page 20 of 127



                                         1 ed. 2015). Although Bankruptcy Rule 6004(h) and the Advisory Committee Notes relating thereto

                                         2 are silent as to when a court should “order otherwise” and eliminate or reduce the fourteen day

                                         3 period, the leading treatise on bankruptcy suggests that the stay period should be eliminated to

                                         4 allow a sale or other transaction to close immediately “where there has been no objection to the

                                         5 procedure.” Id. at 6004-22.

                                         6           For the reasons discussed above, the Debtors believe that it is critically important that the

                                         7 Debtors have the ability to enter into the Agreements without delay in light of, among other

                                         8 things, the exigencies of the COVID-19 public health emergency the Agreements are intended to

                                         9 address and the Debtors’ well-documented financial condition.            Based on the foregoing, the

                                        10 Debtors respectfully requests that the Court waive the 14-day stay period set forth in Bankruptcy
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 Rule 6004(h) to permit the Debtor to proceed immediately enter into the Agreements upon entry
         DENTONS US LLP




                                        12 of an order granting this Motion.
           (213) 623-9300




                                        13                                                     V.
                                        14                                             CONCLUSION
                                        15           For all the foregoing reasons and such additional reasons as may be advanced at or prior to

                                        16 the hearing regarding this Motion, the Debtors request entry of an order: (i) approving the Service

                                        17 Agreement by and between the State, on the one hand, and VHS and Seton, on the other hand;

                                        18 (ii) approving the Lease by and between the State, on the one hand, and VHS and St. Vincent, on

                                        19 the other hand, concerning the Property; (iii) waiving any stay of the effectiveness of such order;

                                        20 and (iv) granting such other and further relief as is just and appropriate under the circumstances.

                                        21 Dated: March 19, 2020                                   DENTONS US LLP
                                                                                                   SAMUEL R. MAIZEL
                                        22                                                         TANIA M. MOYRON
                                                                                                   NICHOLAS A. KOFFROTH
                                        23

                                        24                                                         By     /s/ Tania M. Moyron
                                        25                                                         Attorneys for Verity Health System of
                                                                                                   California, Inc., et al.
                                        26

                                        27

                                        28

                                                                                              15
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08             Desc
                                                                       Main Document    Page 21 of 127



                                         1                              DECLARATION OF RICHARD G. ADCOCK
                                         2            I, Richard G. Adcock, hereby state and declare as follows:

                                         3            I submit this declaration (the “Declaration”)1 in support of the Debtors’ Emergency Motion

                                         4 to Approve Agreements with the State of California in response to the COVID-19 Healthcare

                                         5 Emergency to (I) Provide Certain Healthcare Services at Seton Medical Center and (II) Lease St.

                                         6 Vincent Medical Center (the “Motion”), which seeks entry of an order (a form of which is attached

                                         7 hereto as Exhibit “A”): (i) approving the Service Agreement by and between the State of

                                         8 California (the “State”), on the one hand, and Verity Health System of California, Inc. (“VHS”)

                                         9 and Seton Medical Center (“Seton”), on the other hand, attached to the Motion as Exhibit “B”

                                        10 (the “Service Agreement”), concerning the delivery of healthcare services at the general acute care
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 hospital operated by Seton and located at 1900 Sullivan Ave, Daly City, California (the “Seton
         DENTONS US LLP




                                        12 Hospital”); (ii) approving the Master Lease Agreement by and between the State, on the one hand,
           (213) 623-9300




                                        13 and VHS and St. Vincent Medical Center (“St. Vincent”), on the other hand, concerning real

                                        14 property located at 2131 West Third Street, Los Angeles, California 90057 (collectively, the

                                        15 “Property”) attached to the Motion as Exhibit “C” (the “Lease” and, together with the Service

                                        16 Agreement, the “Agreements”); (iii) waiving any stay of the effectiveness of such order; and (iv)

                                        17 granting such other and further relief as is just and appropriate under the circumstances.

                                        18 General Background

                                        19            1.      I am the Chief Executive Officer (“CEO”) of VHS. I became VHS’ CEO effective

                                        20 January 2018. Prior thereto, I served as VHS’ Chief Operating Officer (“COO”) beginning in

                                        21 August 2017. In my roles as COO and CEO at VHS, I have become intimately familiar with all

                                        22 aspects of the Debtors as well as those affiliated entities that are not in bankruptcy.

                                        23            2.      I have been serving as the CEO of Seton since August 2019. In this capacity, I

                                        24 have gained valuable insight into the operations of all the VHS hospitals as well as the patients

                                        25 and residents who are treated there.

                                        26

                                        27
                                             1
                                        28       Unless otherwise defined, capitalized terms herein shall have the same meaning as in the Motion.


                                                                                               1
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08             Desc
                                                                       Main Document    Page 22 of 127



                                         1           3.       I have worked for more than 25 years in the healthcare arena, with 15 years in not

                                         2 for profit operations. During this period, I have accumulated extensive senior level experience in

                                         3 the areas of not-for-profit healthcare, especially in healthcare delivery, hospital acute care

                                         4 services, health plan management, product management, acquisitions, integrations, population

                                         5 health management, budgeting, disease management and medical devices. I also have meaningful

                                         6 experience in other related areas, including human resources and personnel management.

                                         7           4.       My background and familiarity with the Debtors’ day-to-day operations, business

                                         8 and financial affairs, and the circumstances leading to the commencement of these chapter 11

                                         9 bankruptcy cases are set forth more fully in my Declaration filed in Support of Emergency First-

                                        10 Day Motions filed on the Petition Date, and are incorporated by reference into this Declaration.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 St. Vincent Medical Center
         DENTONS US LLP




                                        12           5.       Prior to its closing earlier this year, St. Vincent operated as a 366 licensed bed,
           (213) 623-9300




                                        13 regional acute care hospital, that served both local residents and residents from Los Angeles, San

                                        14 Bernardino, Riverside, and Orange Counties. As a provider of healthcare services for a high

                                        15 percentage of elderly patients, many of the hospital’s services and programs were focused on the

                                        16 treatment of various chronic diseases.

                                        17           6.       On January 6, 2020, the Debtors filed an emergency motion to close St. Vincent

                                        18 and St. Vincent Dialysis Center, Inc., in part, because of the hospital’s ongoing economic losses

                                        19 and the Debtors’ need to have sufficient cash on hand for the orderly closure of the hospital. On

                                        20 January 9, 2020, the Court entered a memorandum of decision and order granting the closure

                                        21 motion and authorizing the Debtors to close the hospital pursuant to a closure plan (the “Closure

                                        22 Plan”). As set forth in the Debtors’ status reports, the Debtors have substantially completed the

                                        23 Closure Plan, including the discharge or transfer of all patients.

                                        24           7.       The Debtors started marketing St. Vincent’s real estate assets for a sale following

                                        25 the closure of the hospital. Total monthly costs are approximately $2.6 million, including adequate

                                        26 protection payments and other restructuring fees.

                                        27

                                        28

                                                                                               2
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08             Desc
                                                                       Main Document    Page 23 of 127



                                         1 Seton Medical Center

                                         2           8.       Seton Hospital is regional acute care hospital currently licensed for 357 beds,

                                         3 comprising 250 general acute care beds, 83 skilled nursing beds, and 24 acute psychiatric beds.

                                         4 Of the 250 general acute care beds, 18 are designated for perinatal services (in suspense), 14 for

                                         5 coronary care, 14 for intensive care, three for intensive care newborn nursery (in suspense), with

                                         6 the remaining 201 beds unspecified general acute care beds. Seton Hospital has an emergency

                                         7 department with 11 rooms with 18 beds; and four surgical suites constituting an ambulatory

                                         8 surgical center. It also has 10 surgical operating rooms (eight of which are active), and three

                                         9 cardiac catheterization labs (one of which              is dedicated for      endoscopic retrograde

                                        10 cholangiopancreatography (ERCP)).
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11           9.       In addition to Seton Hospital, Seton operates a second campus, the “Coastside
         DENTONS US LLP




                                        12 Campus,” located at 600 Marine Boulevard, Moss Beach, California 94038.
           (213) 623-9300




                                        13           10.      As of the date hereof, Seton Hospital employs approximately 1172 employees, of

                                        14 which 411 are full time, 432 are part time, and 329 are per diem.

                                        15           11.      Seton Hospital and the Coastside Campus operate under one consolidated acute

                                        16 care license, issued by the California Department of Public Health with an effective date of

                                        17 January 1, 2020. They have a single Board of Directors, executive leadership team, human

                                        18 resources and charity care policies, and union collective bargaining agreements.

                                        19           12.      On the Petition Date, Seton Hospital accounted for approximately 29% of the

                                        20 operating losses of the Verity Health System, although Seton Hospital accounted for only

                                        21 approximately 17% of the net patient revenue. Since the Petition Date, Seton Hospital’s share of

                                        22 the system operating losses has remained consistent, requiring the Debtors’ estates to fund

                                        23 approximately $5 million of working capital per month, including corporate overhead allocations.

                                        24 Id. The Debtors project similar continuing operating losses at Seton Hospital. Id.

                                        25           13.      Since the sale to Strategic Global Management, Inc. did not close, the Debtors have

                                        26 been diligently analyzing options to keep Seton Hospital open as an operating hospital and are

                                        27 currently in the process of negotiating a sale of Seton Hospital as an operating hospital.

                                        28

                                                                                               3
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08            Desc
                                                                       Main Document    Page 24 of 127



                                         1 The COVID-19 Pandemic

                                         2           14.      The United States is currently facing the impact of the infectious disease Severe

                                         3 Acute Respiratory Syndrome Coronavirus 2, which is the cause of the ongoing 2019 coronavirus

                                         4 pandemic (“COVID-19”).

                                         5           15.      On March 4, 2020, the California Governor issued a Proclamation of a State of

                                         6 Emergency (the “Proclamation”) to allow for him to exercise extraordinary powers to deal with

                                         7 the COVID-19 pandemic. See Proclamation attached hereto as Exhibit “D.” The Proclamation

                                         8 relies on the California Emergency Services Act, generally, and California Government Code §

                                         9 8625, in particular. In the Proclamation, the Governor ordered, among other things, that State

                                        10 agencies “shall enter into contracts to arrange for the procurement of materials, goods and services
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 needed to assist in preparing for, containing, responding to, mitigating the effects of, and
         DENTONS US LLP




                                        12 recovering from the spread of COVID-19.”
           (213) 623-9300




                                        13           16.      On March 12, 2020, the California Governor issued an Executive Order further

                                        14 enhancing the State’s ability to respond to the COVID19 pandemic.             This Executive Order

                                        15 “readies the state to commandeer property for temporary residences and medical facilities for

                                        16 quarantining, isolating or treating individuals.” See Executive Order attached hereto as Exhibit

                                        17 “E.” Under the Executive Order, the Governor asserts the power to commandeer private property

                                        18 to address the public health crisis.

                                        19           17.      On March 13, 2020, the President of the United States declared a national

                                        20 emergency over the coronavirus pandemic. See www.cnbc.com/2020/03/13/trump-will-hold-a-

                                        21 press-conference-at-3-pm-et-to-discuss-coronavirus-response.html (last visited on March 14,

                                        22 2020).

                                        23           18.      Regarding the health crisis presented by COVID-19, the State is in dire need of

                                        24 additional healthcare facilities and services in order that those residents of the State affected by

                                        25 COVID-19 may obtain medical care.

                                        26 Seton Hospital Services Agreement and St. Vincent Lease

                                        27           19.      On March 13, 2020, the Debtors were contacted by State representatives regarding

                                        28 the Governor identifying Seton Hospital and St. Vincent as high priority facilities to treat patients

                                                                                              4
                                             US_Active\114447096\V-1
                                    Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08             Desc
                                                                       Main Document    Page 25 of 127



                                         1 affected by the COVID-19 pandemic. The State requested that the Debtors partner with the State

                                         2 to ensure the availability of space at Seton Hospital and St. Vincent.

                                         3           20.      The Debtors, their advisors, and representatives of the State have worked tirelessly

                                         4 to reach an agreement on the terms of the Seton Hospital Services Agreement and the St. Vincent

                                         5 Lease. The terms of the Seton Hospital Services Agreement and the St. Vincent Lease are set

                                         6 forth in the Motion and in Exhibit “B” and Exhibit “C” attached to the Motion, respectively.

                                         7           21.      After careful review of the circumstances and the Agreements, the Debtors have

                                         8 concluded, in their business judgment, that entering into the Agreements is in the best interests of

                                         9 the Debtors, their estates, stakeholders, creditors, and the communities they serve, which include

                                        10 communities already affected by, or certain to be affected in the future by COVID-19. The
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 effectuation of the Agreements is consistent with the Debtors’ charitable mission, particularly in
         DENTONS US LLP




                                        12 light of the current public health crisis caused by the outbreak of COVID-19. Further, both Los
           (213) 623-9300




                                        13 Angeles and San Mateo County, the locations of St. Vincent and Seton Hospital, respectively, are

                                        14 likely to be especially hard-hit by the pandemic. On March 4, 2020, Los Angeles’ Mayor Eric

                                        15 Garcetti declared a local emergency. San Mateo County is one of six Bay Area counties currently

                                        16 under a “shelter in place” order to flatten the curve of the pandemic’s spread. Additionally, the

                                        17 Agreements will inject funds into the estates to cover certain operational and monthly losses.

                                        18           I declare under penalty of perjury that, to the best of my knowledge and after reasonable
                                        19 inquiry, the foregoing is true and correct.

                                        20           Executed this 19th day of March, 2020, at Santa Monica, California.

                                        21

                                        22
                                                                                                         RICHARD G. ADCOCK
                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                               5
                                             US_Active\114447096\V-1
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 26 of 127



                              EXHIBIT A
                         Proposed Order
                                        Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08            Desc
                                                                     Main Document    Page 27 of 127


                                               SAMUEL R. MAIZEL (Bar No. 189301)
                                          1    samuel.maizel@dentons.com
                                               TANIA M. MOYRON (Bar No. 235736)
                                          2    tania.moyron@dentons.com
                                               NICHOLAS A. KOFFROTH (Bar No. 287854)
                                          3    nick.koffroth@dentons.com
                                               DENTONS US LLP
                                          4    601 South Figueroa Street, Suite 2500
                                               Los Angeles, California 90017-5704
                                          5    Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          6    Attorneys for the Chapter 11 Debtors and
                                               Debtors In Possession
                                          7
                                                                  UNITED STATES BANKRUPTCY COURT
                                          8              CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          9    In re                                          Lead Case No. 2:18-bk-20151-ER
601 SOUTH FIGUEROA STREET, SUITE 2500




                                         10    VERITY HEALTH SYSTEM OF                        Jointly Administered with:
 LOS ANGELES, CALIFORNIA 90017-5704




                                               CALIFORNIA, INC., et al.,                      Case No. 2:18-bk-20162-ER
                                         11                                                   Case No. 2:18-bk-20163-ER
         DENTONS US LLP




                                                       Debtors and Debtors In Possession.     Case No. 2:18-bk-20164-ER
           (213) 623-9300




                                         12                                                   Case No. 2:18-bk-20165-ER
                                                                                             Case No. 2:18-bk-20167-ER
                                         13     Affects All Debtors                          Case No. 2:18-bk-20168-ER
                                                                                              Case No. 2:18-bk-20169-ER
                                         14     Affects Verity Health System of              Case No. 2:18-bk-20171-ER
                                                 California, Inc.                             Case No. 2:18-bk-20172-ER
                                         15     Affects O’Connor Hospital                    Case No. 2:18-bk-20173-ER
                                                Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20175-ER
                                         16     Affects St. Francis Medical Center           Case No. 2:18-bk-20176-ER
                                                Affects St. Vincent Medical Center           Case No. 2:18-bk-20178-ER
                                         17     Affects Seton Medical Center                 Case No. 2:18-bk-20179-ER
                                                Affects O’Connor Hospital Foundation         Case No. 2:18-bk-20180-ER
                                         18     Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20181-ER
                                                 Foundation
                                         19     Affects St. Francis Medical Center of        Chapter 11 Cases
                                                 Lynwood Foundation                           Honorable Ernest M. Robles
                                         20     Affects St. Vincent Foundation
                                                Affects St. Vincent Dialysis Center, Inc.    ORDER GRANTING DEBTORS’ EMERGENCY
                                         21     Affects Seton Medical Center Foundation      MOTION TO APPROVE AGREEMENTS WITH
                                                Affects Verity Business Services             THE STATE OF CALIFORNIA IN RESPONSE TO
                                         22     Affects Verity Medical Foundation            THE COVID-19 HEALTHCARE EMERGENCY TO
                                                Affects Verity Holdings, LLC                 (I) PROVIDE CERTAIN HEALTHCARE
                                         23     Affects De Paul Ventures, LLC                SERVICES AT SETON MEDICAL CENTER AND
                                                Affects De Paul Ventures - San Jose          (II) LEASE ST. VINCENT MEDICAL CENTER
                                         24      Dialysis, LLC
                                                                                              [RELATES TO DOCKET NO. _____]
                                         25              Debtors and Debtors In Possession.
                                                                                              HEARING:
                                         26                                                   Date: March __, 2020
                                                                                              Time: 10:00 a.m.
                                         27                                                   Place: Courtroom 1568, 255 East Temple Street
                                                                                                     Los Angeles, California 90012-3300
                                         28
                                                                                              -1-
                                              114466118\V-3
                                        Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                                                                     Main Document    Page 28 of 127



                                          1           The Court, having read and considered the Debtors’ Emergency Motion To Approve

                                          2   Agreements With The State Of California In Response To The COVID-19 Healthcare Emergency

                                          3   To (I) Provide Certain Healthcare Services At Seton Medical Center And (II) Lease St. Vincent

                                          4   Medical Center (the “Motion”)1, filed by Verity Health System Of California, Inc. and the above-

                                          5   referenced affiliated debtors and debtors in possession in the above captioned chapter 11

                                          6   bankruptcy cases (collectively, the “Debtors”), and the papers in support thereof, and no objection

                                          7   or response having been filed or any such objection or response having been overruled or resolved

                                          8   as announced at the hearing on the Motion; it further appearing that proper notice of the Motion

                                          9   had been provided; and for the reasons set forth in the Court’s tentative ruling on the Motion
601 SOUTH FIGUEROA STREET, SUITE 2500




                                         10   [Docket No. ###] (the “Ruling”), which the Court adopts as its final Ruling and which is
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   incorporated herein by reference; and good and sufficient cause having been shown,
         DENTONS US LLP

           (213) 623-9300




                                         12           IT IS HEREBY ORDERED:

                                         13           1.      The Motion is granted in all respects and all provisions thereof, and the terms of the

                                         14   Agreements are effective and binding whether or not specifically referenced herein;

                                         15           2.      The Debtors are authorized and directed to perform all obligations provided

                                         16   hereunder and in the Agreements;

                                         17           3.      The Court is exercising its jurisdiction over the Debtors’ property pursuant to

                                         18   §§ 105(a), § 363(b) and § 363(f) of the Bankruptcy Code to authorize the Debtors to enter into the

                                         19   Agreements as being a reasonable exercise of the Debtors’ business judgment in response to the

                                         20   humanitarian and commercial exigencies affecting the Debtors’ estates, the communities in which

                                         21   they operate or exist, and the State;

                                         22           4.      From and after the execution of the Agreements, the automatic stay under § 362(a)

                                         23   of the Bankruptcy Code, if an to the extent applicable, is hereby lifted with respect to the State’s

                                         24   use and enjoyment of the Debtors’ property and exercise of rights, subject to the Agreements;

                                         25

                                         26

                                         27   1
                                                      Capitalized terms used but not otherwise defined in this Order shall have the meaning for
                                              such term set forth in the Motion or the Agreements, as applicable.
                                         28
                                                                                               -2-
                                              114466118\V-3
                                        Case 2:18-bk-20151-ER       Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                    Desc
                                                                    Main Document    Page 29 of 127



                                          1           5.      The State’s actions under the Executive Order N-25-20 and through the Agreements

                                          2   under the facts of these Cases to obtain control or use of the Debtors’ property are exempt from the

                                          3   automatic stay as valid exercises of the State’s police powers under § 362(b)(4) of the Bankruptcy

                                          4   Code and otherwise not subject to the automatic stay under § 362(a) of the Bankruptcy Code;

                                          5           6.      The Debtors will not seek a stay under § 105 of the Bankruptcy Code to enjoin any

                                          6   of the rights, privileges or benefits of, or provided to the State under the Agreements;

                                          7           7.      This Order, and the terms and conditions of the Agreements, are binding on the

                                          8   Debtors and their estates and shall be binding upon any trustee appointed under Chapter 11 or

                                          9   under Chapter 7 of the Bankruptcy Code, their estates and the Cases;
601 SOUTH FIGUEROA STREET, SUITE 2500




                                         10           8.      Neither the State nor any department or agency obtaining benefit from, or utilizing
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   the Debtors’ property, assume any obligation to any third party nor shall it be deemed to have any
         DENTONS US LLP

           (213) 623-9300




                                         12   liability to any third party, including, without limitation, any of the Debtors’ creditors, interest

                                         13   holders or parties in interest in the Debtors’ Cases;

                                         14           9.      Unless a court of competent jurisdiction has determined that the State is in material

                                         15   breach of the Agreements, all rights conveyed to the State under the Agreements and this Order are

                                         16   inviolable, and not subject to alteration, interference or divestiture by any party, including, without

                                         17   limitation, any creditor, interest holder, or other party in interest, in the Debtors’ Cases, without

                                         18   regard to any liens, claims, encumbrances and/or interests those parties may assert, allege and/or

                                         19   possess, including, for avoidance of doubt, any liens, claims, encumbrances and/or interests of the

                                         20   Prepetition Secured Creditors (as defined in the Final Order (A) Authorizing the Debtors to Use

                                         21   Cash Collateral and (B) Granting Adequate Protection to Prepetition Secured Creditors (C)

                                         22   Modifying Automatic Stay and (D) Granting Related Relief [Docket No. 3022]) the Cash Collateral

                                         23   Orders (defined below);

                                         24           10.     The Agreements and this Order shall each survive any dismissal of the Cases, except

                                         25   as to the extent that either of the Agreements already have been terminated in accordance with their

                                         26   terms prior any such dismissal;

                                         27           11.     Nothing in the Agreements or this Order shall be deemed to be a waiver of the

                                         28   State’s police powers;
                                                                                               -3-
                                              114466118\V-3
                                        Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08               Desc
                                                                     Main Document    Page 30 of 127



                                          1           12.     The Debtors and the State may mutually agree to make non-material modifications

                                          2   to the Agreements from time to time without Court approval and to make material modifications

                                          3   pursuant to a stipulation and subsequent order thereon and may give notice of any material

                                          4   modifications by five (5) days’ negative notice;

                                          5           13.     Except as may be expressly provided in this Order or the Agreements, nothing in

                                          6   this Order modifies the rights of the Prepetition Secured Creditors, the Debtors or the Official

                                          7   Committee of Unsecured Creditors with respect to the allocation of value or the any Challenge

                                          8   under the Final Order (I) Authorizing Postpetition Financing, (II) Authorizing Use of Cash

                                          9   Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense Status, (IV)
601 SOUTH FIGUEROA STREET, SUITE 2500




                                         10   Granting Adequate Protection, (V) Modifying Automatic Stay, and (VI) Granting Related Relief
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   [Docket No. 409], the Final Order (A) Authorizing Continued Use of Cash Collateral (B) Granting
         DENTONS US LLP

           (213) 623-9300




                                         12   Adequate Protection, (C) Modifying Automatic Stay and (D) Granting Related Relief [Docket No.

                                         13   3022], the Final Order Approving Stipulation to (A) Amend Cash Collateral Agreement and

                                         14   Supplemental Cash Collateral Order, (B) Authorize Continued Use of Cash Collateral, (C) Grant

                                         15   Adequate Protection, (D) Modify Automatic Stay, and (E) Grant Related Relief Supplemental

                                         16   [Docket No. 3883], the Final Order Approving Stipulation to (A) Amend the First Amended

                                         17   Supplemental Cash Collateral Order, (B) Authorize Continued Use of Cash Collateral, (C) Grant

                                         18   Adequate Protection, (D) Modify Automatic Stay, and (E) Grant Related Relief [Docket No. 4028],

                                         19   and the Final Order Approving Stipulation to (A) Amend the Second Amended Supplemental Cash

                                         20   Collateral Order, (B) Authorize Continued Use of Cash Collateral, (C) Grant Adequate Protection,

                                         21   (D) Modify Automatic Stay, and (E) Grant Related Relief [Docket No.4187] (collectively, the “Cash

                                         22   Collateral Orders”);

                                         23           14.     Pursuant to the Services Agreement, the Operators shall deposit all compensation

                                         24   received from the State thereunder into a newly-created segregated account that, during the term of

                                         25   the Services Agreement and until all obligations of the Operators thereunder are satisfied, shall be

                                         26   free from all liens, claims, interests and third-party encumbrances, to be used solely for Seton and

                                         27   the services under the Service Agreement; provided that, pending establishment of such new

                                         28   segregated account, the Operators may use an existing segregated account that contains no other
                                                                                           -4-
                                              114466118\V-3
                                        Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                                                                     Main Document    Page 31 of 127



                                          1   proceeds and, notwithstanding any prior orders of this Court, no replacement or other liens relating

                                          2   to collateral of any pre- or post-petition lender or other person shall attach to the segregated account

                                          3   or any deposits therein, and any existing liens, claims, interests and third-party encumbrances

                                          4   associated with such existing segregated account shall be deemed terminated and of no force and

                                          5   effect.

                                          6             15.   Notwithstanding Bankruptcy Rule 6004(h), this Order shall be immediately

                                          7   effective;

                                          8             16.   The Debtors, KCC, as claims and noticing agent, and the Clerk of this Court are

                                          9   authorized to take all steps necessary or appropriate to carry out this Order; and
601 SOUTH FIGUEROA STREET, SUITE 2500




                                         10             17.   This Court shall retain jurisdiction to hear and determine all matters arising from or
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   related to the implementation, interpretation, or enforcement of this Order.
         DENTONS US LLP

           (213) 623-9300




                                         12
                                                        IT IS SO ORDERED.
                                         13
                                                                                                   ###
                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                               -5-
                                              114466118\V-3
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 32 of 127



                              EXHIBIT B
                        Service Agreement
Case 2:18-bk-20151-ER       Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                            Main Document    Page 33 of 127




                                   SERVICES AGREEMENT

        This SERVICES AGREEMENT (the “Agreement”) is to provide for the delivery of health
care services, including, but not limited to, Medical, Nursing, Dietary, Pharmacy, Radiology,
Surgical, Anesthesia, and Clinical Laboratory Services, unless otherwise waived by the
licensing authority. This Agreement is entered into, subject to approval by the Bankruptcy Court,
by and between the California Department of Public Health (the “State”), on the one hand, and
on the other hand, Verity Healthcare System of California, Inc., a California nonprofit public
benefit corporation (“Verity”) and Seton Medical Center, a California nonprofit public benefit
corporation (“Seton” and together with Verity, collectively, the “Operators” or “Debtors” or
“contractor”).

                                           RECITALS

A.     WHEREAS, the State determined that grounds exist to contract with an operator to
       preserve and increase critical medical services, pursuant to the Governor’s Emergency
       Declaration, Executive Order (EO) N-25-20 dated March 12, 2020 (the “Executive
       Order”).

B.     WHEREAS, all agencies of the state government shall perform any and all activities
       consistent with the direction of the State, pursuant to paragraph 1 of the Executive
       Order.

C.     WHEREAS, Seton engages in the business of the operation of a general acute care
       hospital, with the hospital campus known as Seton Medical Center, located at 1900
       Sullivan Avenue, Daly City, CA 94015 (the “Hospital”), including, but not limited to, the
       hospital pharmacy, laboratory, and emergency department.

D.     WHEREAS, the State selected Seton Medical Center as a location for enhanced
       availability of hospital beds and space (sometime hereinafter referred to as the
       “Designated Space,” and as described in paragraph 2.2 of this Agreement), to be used
       by the State or its designated agencies for inpatient medical services associated with the
       COVID-19 pandemic. The State selected Operators to operate and maintain the
       Designated Space to provide health care services (further described below) for patients
       admitted to the Designated Space, as well as to provide health care services to other
       COVID-19 patients admitted to the Hospital if the Designated Space reaches capacity
       and the Operators elect to house and care for those COVID-19 patients outside of the
       Designated Space (collectively, the “Emergency Facility Services,” as described in
       paragraphs 4.1-4.3 of this Agreement) within Seton Medical Center. (For purposes of
       this Agreement, the “Project” shall mean the provision of Emergency Facility Services at
       the Designated Space upon the terms and subject to the conditions in this Agreement.)

E.     WHEREAS, the Operators are operating their businesses as debtors in possession,
       pursuant to §§ 1107 and 1108 of title 11 of the United States Code (the “Bankruptcy
       Code”), under Lead Case No. 2:18-bk-20151-ER (the “Bankruptcy Cases”), pending in
       the United States Bankruptcy Court for the Central District of California (the “Bankruptcy
       Court”).




                                          Page 1 of 21
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                       Desc
                             Main Document    Page 34 of 127




F.     WHEREAS, as of March 25, 2020, the Operators will operate the Hospital, including the
       Designated Space, pursuant to the terms of this Agreement and applicable State and
       Federal law, on behalf of the State.

G.     WHEREAS, the State requires that there will be no disruption of medical services at the
       Designated Space, and

H.     WHEREAS, Verity is likely to file a motion to obtain authority to sell Seton Medical
       Center, to a qualified hospital operator, pursuant to § 363 of the Bankruptcy Code, and
       such sale will likely be subject to review (the “Review”) by the California Attorney
       General, pursuant to California Corporations Code § 5914, which may take from 90 days
       to 135 days (the “Review Period”); and, if the Review is not conducted on an expedited
       basis, Seton Medical Center will face significant liquidity constraints.

I.     WHEREAS, the parties wish to document their Agreement with respect to the provision
       of such services between the Operators and the State.

NOW, THEREFORE, in consideration of the facts referenced above and the covenants
contained herein, it is hereby agreed as follows:

1.     Term.

        1.1    This Agreement shall be effective, and the term of the Agreement shall begin,
upon entry of an order of the Bankruptcy Court (the “Agreement Date”) and continue throughout
the term set forth in Exhibit B, Section 4.2.

2.     Service Location and Description of the Designated Space.

       2.1   The services shall be performed at the location listed below, within the
       Designated Space, at:

               Seton Medical Center’s hospital campus located at, 1900 Sullivan Avenue, Daly
               City, California 94015.

       2.2     The Designated Space shall consist of the following areas of the Hospital:

               On or around March 25, 2020, the Hospital’s ground-floor ICU (14 beds), the
               Hospital’s first-floor Transitional Care Unit (14 beds), the Hospital’s fifth-floor
               Telemetry Med/Surg area (46 beds), and the Hospital’s seventh-floor Acute
               Med/Surg area (46 beds).

               In addition, on or around April 1, 2020, the Designated Space shall be expanded
               to also include the Hospital’s tenth-floor Acute Med/Surg area (33 beds).

               In addition, on or around April 22, 2020, the Designated Space shall be
               expanded to also include the Hospital’s eighth-floor area (formerly Gero Psych)
               (to be repurposed as 24 Acute Med/Surg beds; upon execution of this
               Agreement, the California Department of Public Health approves of repurposing
               of these beds to Acute Med/Surg for the duration of the time this Agreement is in


                                            Page 2 of 21
Case 2:18-bk-20151-ER       Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08               Desc
                            Main Document    Page 35 of 127




              effect, or the duration of the time the Governor’s Emergency Declaration
              (described in the Executive Order) remains in effect, whichever is longer).

3.     Project Representatives.

       3.1    The project representatives during the term of this agreement will be:


             The State                                     Contractor
             Attention: Cassie Dunham                      Attention: Richard Adcock
             California Dept. of Public Health             Verity Health System of California, Inc.
             Licensing and Certification Program           601 S. Figueroa St.
             P.O. 997377, MS 3001                          Suite 4050
             Sacramento, CA 95899-7377                     Los Angeles, CA 90017




             Telephone: (916) 324-1261                     Telephone: (605) 940-6685
             Email: cassie.dunham@cdph.ca.gov              Email: richadcock@verity.org



       3.2    Direct all inquiries to and notices to:


             The State                                     Contractor
             Attention: Cassie Dunham                      Attention: Tania Moyron
             California Dept. of Public Health             Dentons US LLP
             Licensing and Certification Program           601 S. Figueroa St.
             P.O. 997377, MS 3001                          Ste. 2500
             Sacramento, CA 95899-7377                     Los Angeles, CA 90017-5704

                                                           Telephone: (213) 243-6101
             Telephone: (916) 324-1261                     Fax: (213) 623-9924
             Email: cassie.dunham@cdph.ca.gov              Email: tania.moyron@dentons.com



        3.3   Either party may make changes to the contact information in Sections 3.1 or 3.2
above by giving written notice to the other party. Said changes shall not require an amendment
to this Agreement.

4.     Emergency Facility Services - Service Overview.

       4.1     The Designated Space shall be used by Operators to provide health care
services, including inpatient medical services, to patients diagnosed with COVID-19, patients
suspected of having COVID-19, or patients being tested or monitored for COVID-19. Operators



                                           Page 3 of 21
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                Desc
                             Main Document    Page 36 of 127




agree to make available in the Designated Space the following minimum number of inpatient
beds (“Minimum Beds”):

               4.1.1 On or around March 25, 2020, 120 total inpatient beds (which shall
               consist of 14 ground-floor ICU beds, 14 first-floor Transitional Care Unit beds, 46
               fifth-floor Telemetry Med/Surg beds, and 46 seventh-floor Acute Med/Surg beds)
               (collectively, the “Initial Phase Beds”). The Operators shall make at least 40 of
               these beds, consisting of 14 ICU beds and 26 Acute Med/Surg beds, available by
               March 25, 2020, with the rest becoming available within one (1) week of that
               date.

               4.1.2 On or around April 1, 2020, 153 total inpatient beds (consisting of the
               Initial Phase Beds, plus 33 tenth-floor Acute Med/Surg Beds) (collectively, the
               “Second Phase Beds”).

               4.1.3 On or around April 22, 2020, 177 total inpatient beds (consisting of the
               Second Phase Beds and 24 eight-floor Med/Surg beds) (collectively, the “Third
               Phase Beds”).

        4.2     Operators agree to provide its patients in the Designated Space with health care
services including but not limited to Medical, Nursing, Dietary, Pharmacy, Radiology, Surgical,
Anesthesia, and Clinical Laboratory Services, consistent with the scope of services it currently
provides, and the licenses it currently holds, unless otherwise waived by the licensing authority.
If Operators elect to admit and provide health care services to other COVID-19 patients outside
of the Designated Space (for example, because the Designated Space has reached capacity),
Operators agree to provide those additional COVID-19 patients with health care services
including, but not limited to Medical, Nursing, Dietary, Pharmacy, Radiology, Surgical,
Anesthesia, and Clinical Laboratory Services, consistent with the scope of services it currently
provides, and the licenses it currently holds.

        4.3    The Operators shall take all necessary action to maintain operations of the
Designated Space. The Operators shall oversee all activities necessary to maintain operations,
programs, and activities that are necessary for participation in the Medicare and Medi-Cal
programs, and Operators shall provide safe and adequate care for patients in the Designated
Space, in accordance with Health and Safety Code, Chapter 2 and 2.4, and Title 22 California
Code of Regulations, Chapters 1 and 3 of Division 5. If the Operators elect to admit and provide
health care services to other COVID-19 patients outside of the Designated Space (for example,
because the Designated Space has reached capacity), the Operators shall provide safe and
adequate care for those additional COVID-19 patients, in accordance with Health and Safety
Code, Chapter 2 and 2.4, and Title 22 California Code of Regulations, Chapters 1 and 3 of
Division 5.

5.     Services to be Performed by Operators.

       Initial Assessment.

       5.1     Upon execution of the Agreement, the Operators shall complete a thorough
operational outline of the Operators’ capacity at the Designated Space to operate and provide
Emergency Facility Services in compliance with State and Federal law, including an analysis of
the Designated Space’s organizational, staffing and supply chain needs for the Project. The

                                          Page 4 of 21
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 37 of 127




Operators shall report those findings to the State project representative within (3) three business
days of the Agreement Date.

      5.2     Within seven (7) calendar days of the Agreement Date, the Operators shall
memorialize the report in writing to the State project representative on the Hospital’s ability to
maximize operations at the Designated Space.

        5.3     Within thirty (30) calendar days of the Agreement Date, the Operators shall
provide a written report to the State project representative describing the operational status and
capacity of the Designated Space. The report shall be updated and submitted to the State
project representative on a monthly basis for the duration of the Agreement.

       5.4     The operational outline provided to the State project representative shall include:

               5.4.1 A list of tasks needed to operationalize or maximize operations at the
               Designated Space, including any additional staffing challenges and needs;

               5.4.2   Estimated completion dates for each task listed;

               5.4.3   The person(s) responsible for each task; and

               5.4.4   A column to insert the date each task was actually completed.

       5.5     The State project representative shall review and approve or revise the
operational outline within three (3) calendar days of the date the operational outline is
submitted.

Operators’ Responsibilities:

The Operators shall have the following duties and responsibilities with respect to the Project:

        5.6     The Operators shall operate the Designated Space in accordance with the
exempt organization requirements and applicable State and Federal law in a manner consistent
with current operations after scaling up Operators’ staffing and resource levels, as reasonably
available, to provide Emergency Facility Services for the Minimum Beds in the Designated
Space. Unless otherwise waived by applicable authority, operating the Designated Space
includes:

               5.6.1 Arranging for and providing sufficient physician medical staff (such as
               hospitalists, intensivists, anesthesiologists, radiologists, and surgeons), non-
               physician clinical staff (such as advanced practice nurses, registered nurses,
               licensed vocational nurses, technicians, and nursing assistants), and non-clinical
               staff necessary to provide safe and effective health care services to the patients
               in the Designated Space, including as needed to render the requisite level of
               care of the designated unit or floor (i.e., ICU, Transitional Care Unit, Telemetry
               Med/Surg, or Acute Med/Surg) for the Minimum Beds.

                         5.6.1.1 If the Operators elect to admit and provide health care services
                                 to other COVID-19 patients outside of the Designated Space (for
                                 example, because the Designated Space has reached capacity),

                                            Page 5 of 21
Case 2:18-bk-20151-ER    Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                         Main Document    Page 38 of 127




                             the Operators shall arrange for and provide sufficient physician
                             medical staff (such as hospitalists, intensivists,
                             anesthesiologists, radiologists, and surgeons), non-physician
                             clinical staff (such as advanced practice nurses, registered
                             nurses, licensed vocational nurses, technicians, and nursing
                             assistants), and non-clinical staff necessary to provide safe and
                             effective health care services to those additional COVID-19
                             patients, including as needed to render the requisite level of care
                             of the designated unit or floor (i.e., ICU, Transitional Care Unit,
                             Telemetry Med/Surg, or Acute Med/Surg).

            5.6.2 Obligating that Project funds all usual and customary operating expenses
            of the Designated Space, including accounts payable, employee payroll, taxes,
            insurance premiums, and all other administrative expense payments due from
            the Designated Space.

            5.6.3 Ensuring the Designated Space and all fixtures, furnishings, equipment
            and other property located therein is maintained in good repair, consistent with
            past practice.

            5.6.4 Maintaining all licenses, certifications, permits, consents, and approvals
            required for the operation of the Designated Space.

            5.6.5 Hiring, terminating, or reassigning staff as necessary and managing
            employee grievances and employment issues.

            5.6.6 Arranging for the issuance of staff paychecks and withholding from such
            paychecks the appropriate amounts for income tax, social security, and
            unemployment insurance.

            5.6.7 Providing staff benefits, including holidays, sick leave, and other benefits
            in accordance with the Labor Code, the Bankruptcy Code and any collective
            bargaining agreements and maintaining worker’s compensation insurance, as
            required by law.

            5.6.8 Providing for the bookkeeping, accounting, and administrative functions
            reasonably necessary for the efficient and proper support of operation of the
            Designated Space, including but not limited to:

                   5.6.8.1 Preparing and maintaining business records, financial reports,
                   and other reports.

                   5.6.8.2 Establishing and administering accounting procedures and
                   controls.

                   5.6.8.3 Processing and payment of accounts payable.

                   5.6.8.4 Billing, processing, and collection of accounts receivable,



                                       Page 6 of 21
Case 2:18-bk-20151-ER       Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                    Desc
                            Main Document    Page 39 of 127




                      including the billing and completion of any reports and forms that may be
                      required by insurance companies, governmental agencies, or other third-
                      party payors.

                      5.6.8.5 Providing and processing of all staff recordkeeping, payroll
                      accounting, and administrative expense benefits for all staff working at
                      the Designated Space.

               5.6.9 Arranging for the maintenance, repair, trash removal, and janitorial
               services which may be necessary to maintain the Designated Space and
               equipment in a clean and safe condition, in compliance with applicable law.

               5.6.10 Arranging for continued payment of the utilities reasonably required for
               operation of the Designated Space, including telephone, electricity, gas, water,
               and refuse disposal.

               5.6.11 Arranging for the provision and replenishment of all supplies and
               inventory used in the Designated Space as necessary.

               5.6.12 Altering Designated Space’s procedures, if necessary.

               5.6.13 Preparing and filing with the appropriate Medicare and Medi-Cal agencies
               any partial, interim, or final cost reports with respect to the operation of the
               Designated Space which are required to be file by law.

               5.6.14 Any other actions necessary to correct deficiencies identified in the
               Designated Space’s operation.

               5.6.15 The Hospital or Designated Space shall only close during the term of this
               Agreement if agreed to in writing by the State. If the Hospital should
               unexpectedly close, the Operator will oversee the transfer of patients, if
               applicable, upon the expiration or earlier termination of this Agreement.

        5.7      The Operators shall ensure the health and safety of the Designated Facility’s
patients. If the Operators elect to admit and provide health care services to other COVID-19
patients outside of the Designated Space (for example, because the Designated Space has
reached capacity), the Operators shall ensure the health and safety of those additional
COVID-19 patients.

        5.8    The Operators shall use all funds received from the State pursuant to this
Agreement, and all buildings, fixtures, and furnishings constituting the Seton Medical Center,
and any consumable goods for the provision of care and services for patients receiving services
in the Designated Space; subject to the foregoing restriction, the requirements of any orders of
the Bankruptcy Court relating to the use of the cash collateral and cash management shall
remain in place.

       5.9      The Operators shall maintain Medicare and Medi-Cal provider numbers,
submitter ID, National Provider Number, and any other identifying numbers which the Operators
may use to bill for services provided to patients at the Hospital.


                                          Page 7 of 21
Case 2:18-bk-20151-ER       Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                            Main Document    Page 40 of 127




         5.10 The Operators shall not, during the period of this Agreement, without prior written
approval from the State, dispose of any assets on or in the Designated Space, except for
ordinary course consumables such as spoiled, used, or contaminated supplies; provided,
however, that this provision is (i) not intended to hinder or delay the Operators’ ongoing efforts
to sell Seton Medical Center and its assets in a manner that preserves all of the State’s rights
hereunder, and (ii) that the State shall reasonably cooperate with Operators with respect to an
assignment or separate agreement with a third-party purchaser, as set forth in Exhibit B, section
1.1. Further, the State will support the Operators’ request that the California Attorney General
complete the Review Period in an expedited manner.

       5.11 The Operators must produce documentation that all staff required by law or by
the needs of the Designated Space are in place as reasonably available in the market.

        5.12 The Operators must produce proof of: (i) all insurance necessary and appropriate
for the operation and maintenance of the Designated Space; (ii) appropriate bonding; and (iii) a
business line of credit.

        5.13 The Operators shall adopt and implement COVID-19 protocols for the Hospital
consistent with those recommended by the Federal Centers for Disease Control, the Joint
Commission, and the State’s respective health agencies. This shall include COVID-19 training,
as well as procedures for infection control, protection of staff, and proper intake of suspected
COVID-19 patients.

        5.14 The Operators may contract for services, equipment, and supplies as necessary
for the operation of the Designated Space.

               5.14.1 The Operators shall maintain a copy of each contract entered into in
               support of this Agreement and shall, upon request by any state or federal
               agency, make copies available for approval, inspection, or audit. The Operators
               shall retain all records for at least three (3) years and make all records available
               for audit and inspection by state or federal agencies. In the event that the
               Operators are authorized to exercise rights under § 351 of the Bankruptcy Code,
               the State may arrange for the preservation of records at its expense.

               5.14.2 The Operators accept sole responsibility for the payment of contractors
               used during the Agreement period and are responsible for all performance
               requirements of the contractor. Subject to the requirements of the Bankruptcy
               Code and any Bankruptcy Court orders affecting the receipt or use of assets
               subject to liens of pre-petition creditors of the Operator, including orders
               permitting the use of cash collateral, the Operators shall honor all leases,
               mortgages, and secured transactions involving the building in which the
               Designated Space is located and all goods and fixtures in the building of which
               the Operators have taken possession.

       Segregation of Funds.

        5.15 The Operators shall deposit all compensation received from the State pursuant to
this Agreement into a newly-created segregated account that, during the term of this Agreement
and until all obligations of the Operators thereunder are satisfied, shall be free from all liens,
claims, interests and third-party encumbrances, to be used solely for Seton and the services

                                           Page 8 of 21
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                Desc
                             Main Document    Page 41 of 127




under this Agreement; provided that pending establishment of such new segregated account,
the Operators may use an existing segregated account that contains no other proceeds and,
notwithstanding any prior orders of the Bankruptcy Court, no replacement or other liens relating
to collateral of any pre- or post-petition lender or other person shall attach to the segregated
account or any deposits therein and any existing liens, claims, interests and third-party
encumbrances associated with such existing segregated account shall be deemed terminated
and of no force of effect. Notwithstanding any prior order of the Bankruptcy Court relating to the
operator’s cash management system and use of cash collateral, during the term of this
Agreement, the Operators shall not:

               5.15.1 Co-mingle the funds received as compensation under this Agreement
               with any other funds of the Operators or any affiliates of the operators.

               5.15.2 Loan or advance any funds received as Compensation under this
               Agreement to any affiliate.

               5.15.3 Utilize funds received as Compensation under this Agreement to contract
               with any entity in which the Operator has an ownership interest, in which the
               Operators serve as an officer or director, or in which an immediate family
               member has an ownership interest or serves as an officer or director.

               5.15.4 Utilize funds received as Compensation under this Agreement to make
               any capital investments in the facility without the prior written approval of the
               CDPH project representative.

               5.15.5 Upon expiration of this Agreement, and the satisfaction of
               Operators’ obligations under section 5.6 arising in connection with the
               Agreement, including payment of all costs and obligations incurred in providing
               the services contemplated by this Agreement, the constraints under this section,
               5.15, on Operator’s use of funds received as Compensation, shall immediately
               terminate and be of no further force and effect.

       Reporting on Facility Status.

        5.16 If the State determines that it is necessary, for public health purposes, to receive
daily census reports from the Operators, then the Operators shall provide to the State a daily
census of all patients in the Designated Space, as well as all other COVID-19 patients housed
outside of the Designated Space. Such census shall include the location and level of care of
each patient in the Hospital, along with indication as to whether the patient has been officially
diagnosed as being infected with COVID-19, or whether the patient is suspected of being
infected with COVID-19.

        5.17 The Operators shall, within 30 calendar days of the signing of this Agreement
and then every subsequent month by the 25th of the month, report to the State in writing the
following:

               5.17.1 Patient census at the Designated Space during the previous month;




                                          Page 9 of 21
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                             Main Document    Page 42 of 127




               5.17.2 Patient census for COVID-19 patients housed outside the Designated
               Space;

               5.17.3 Staffing levels at the Designated Space during the previous month;

               5.17.4 A statement of income and expenses as reflected in the Monthly
               Operating Report filed in the Bankruptcy Court (the “MOR”);

               5.17.5 Any changes to the original recommendation regarding the operations of
               the Designated Space; and

       5.18    The Operators shall consult weekly with the State project representative.

      5.19 As requested by the State, the Operators shall also provide projections of
changes in utilization and expected discharges from the Designated Space.

       Confidentiality and Records.

         5.20 The Operators shall maintain the confidentiality of all patient information received
in accordance with applicable State and Federal law, including the Health Insurance Portability
and Accountability Act (HIPAA) and the Health Information Technology for Economic and
Clinical Health Act (HITECH), and, except as permitted by such laws, the Operators shall not
discuss, transmit, or narrate in any manner any patient information of a personal, medical, or
other nature except as a necessary part of providing services to the patient or otherwise fulfilling
its obligations under this Agreement or under law.

        5.21 At all times during the term of this Agreement, and in accordance with all
applicable State and Federal Law, the Operators shall allow the State and its representatives to
inspect (upon reasonable prior notice and during normal business hours) and to make copies of,
all books and records and supporting material relating to the operation of the Designated Space.
These records include, but are not limited to, records relating to all bank deposits and
disbursements and cash receipts.

        5.22 The Operators agree to retain such books, records, and other materials
comprising records of the Designated Space’s operations, including, but not limited to, patient
records, to the extent required by law or in accordance with any applicable Bankruptcy Court
order. If the Operators wish to dispose of or destroy such books and records prior to any legally
mandated retention period, the Operators must first notify the State project representative and
provide the State an opportunity to make alternative arrangements to maintain or preserve the
records.

       Hospital or Designated Space Closure.

       5.23 The Hospital or Designated Space shall only close during the term of this
Agreement if agreed to in writing by the State. In the unexpected event of a Designated Space
or Hospital closure, and subject to Bankruptcy law, the Operators shall:

               5.23.1 Ensure compliance with applicable requirements of the California Health
               and Safety Code, unless otherwise waived or in accordance with any applicable
               Bankruptcy Court order.

                                          Page 10 of 21
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 43 of 127




               5.23.2 Ensure that all prescription medications are returned to the pharmacy and
               that all medical devices and supplies are returned to any lessor.

               5.23.3 Obtain written approval from the CDPH project representative prior to
               removing any material property from the Hospital.

6.     Fiscal Requirements and Accounting.

       6.1      Throughout the entire period of this Agreement, the Operators shall submit to the
State project representative MORs. Operators agree to also provide financial and operational
information reasonably requested by the State.

        6.2     Without limiting Operators’ rights under Bankruptcy law, including § 351 of the
Bankruptcy Code, the Operators agree to maintain for three (3) years after termination of this
Agreement, all books, records, documents, and other evidence, including those related to
accounting procedures and practices, sufficient to properly reflect all direct and indirect costs of
the Project, claimed pursuant to this Agreement. These records are to be maintained for review
and audit purposes. In the event that the Operators are authorized to exercise rights under
§ 351, the State may arrange for the preservation or records at its expense.

7.     Access to the Designated Space and State’s Option to Control Admissions into
       the Designated Space.

         7.1     The Operators shall allow the State and its representatives to enter the
Designated Space, or any other location in the Hospital where COVID-19 patients are housed or
being treated, at any time for the purpose of monitoring patient safety, subject to reasonable
restrictions for overriding health and safety of the patients and applicable laws.

8.     The State’s Responsibilities.

       8.1     The State agrees to provide the following services:

               8.1.1 Review and provide feedback on all reports within ten (10) business days
               of receipt unless indicated otherwise.

               8.1.2 Promptly review and respond to any requests by Operators for program
               flexibility or waivers.

               8.1.3 Support Operators in discussions with the Office of Statewide Health
               Planning and Development (“OSHPD”) to permit the continued use of the
               Hospital as an acute care hospital site, without initiation or further seismic
               upgrades or corresponding penalties, on an emergency basis, during the term of
               this Agreement, and continuing for six months after this Agreement expires or is
               earlier terminated. This section shall apply to Operators or any successor
               Operators of the Hospital. Operators shall immediately submit a request under
               California Health and Safety Code § 130062(d) and (f) to the Office of Statewide
               Health Planning and Development (“OSHPD”). OSHPD shall promptly process
               such request.


                                           Page 11 of 21
Case 2:18-bk-20151-ER    Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08          Desc
                         Main Document    Page 44 of 127




            8.1.4 Support Operators’ request that the California Attorney General
            complete the Review Period in an expedited manner.




                                     Page 12 of 21
Case 2:18-bk-20151-ER       Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08               Desc
                            Main Document    Page 45 of 127




                                            EXHIBIT A
                                        Budget and Payment

1.     Operators’ Right to Separately Seek Reimbursement From Health Insurance or
       Health Plan Payors.

         1.1    Except for the Compensation set forth in Paragraph 2.1 of this Exhibit A to the
Agreement, the State will not reimburse the Operators any costs incurred in providing services
under this Agreement. The Operators shall instead submit bills to and collect from the
applicable health insurance or health plan payor (such as Medicare, Medi-Cal, private health
insurance companies, or employer-sponsored health plans) reimbursement for items and
services provided by Operators to patients, including those patients receiving Emergency
Facility Services under this Agreement. Any revenue received by Seton Medical Center as a
result of these efforts shall be the sole property of the Operators.

        1.2     The State shall not be responsible for the cost or reimbursement of any items
and services provided by Operators to uninsured patients. Nor shall the State be responsible
for the costs or reimbursement of any patient care that is otherwise not covered by a health
insurance or health plan payor.

       1.3    Payment will be made in accordance with, and within the time specified in,
Government Code Chapter 4.5, commencing with section 927 (the “California Prompt Payment
Law”), except as otherwise set forth in this Agreement.

2.     Compensation & Invoicing.

       2.1    Compensation for Operators’ services under this Agreement shall be:

              2.1.1 Five Million dollars ($5,000,000.00) for the first month of this agreement.
              The State shall pay this amount within three business days of entry of an order
              by the Bankruptcy Court approving this Agreement.

              2.1.2 For the second month, and all subsequent one-month periods under this
              Agreement, compensation shall be $2,700,000 (the “Base Payment”), plus
              ($38,333.33 x the average patient bed census for COVID-19 patients for the
              month that exceeds 177 beds) (the “Census Payment”), up to a maximum
              monthly amount of Five Million dollars ($5,000,000.00) per month. The Census
              Payment shall be made five (5) days after delivery of the monthly report referred
              to in 2.1.4.

                      2.1.2.1 For example, if the average daily patient bed census for
                      COVID-19 patients for the third month of the Agreement was 177
                      occupied beds, the Compensation for that month would be $2,700,000.

                      2.1.2.2 As another example, if the average daily patient bed census for
                      COVID-19 patients for the third month of the Agreement was 200
                      occupied beds, the Base Payment plus Census Payment for that month
                      would be $2,700,000 + ($38,333.33 x 23 beds), which equals
                      $3,581,666.67 total Compensation for the third month.


                                         Page 13 of 21
Case 2:18-bk-20151-ER       Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                Desc
                            Main Document    Page 46 of 127




                      2.1.2.3 If the average daily patient bed census for COVID-19 patients is
                      at or exceeds 237 occupied beds in a given month during the pendency
                      of this Agreement, the Base Payment plus Census Payment shall not
                      exceed the total maximum monthly Compensation of $5,000,000.

                      2.1.3.4 The State shall advance the second month’s Base Payment
                      amount of $2,700,000 to the Operators within six business days of entry
                      of an order by the Bankruptcy Court approving this Agreement.

               2.1.4 This is the only compensation owed to Operators by the State under this
               Agreement. The State is not responsible for any other costs or expenses incurred
               by Operators in operating the Hospital or the Designated Space.

               2.1.5 On or before the 65th day after execution of this Agreement, or as soon
               thereafter as practicable, Operator shall provide a Census Payment reconciliation
               report to CDPH reconciling the Census Payment for the second month.
               Thereafter, Operator shall provide a Census Payment reconciliation report to
               CDPH five (5) business days after the end of the month.

       2.2  Operators shall invoice the State not fewer than five business days in advance of
       payment due.

       2.3     Each invoice shall contain the following:

                      Agreement # XX-XXXXX

                      Attention:

                      California Department of Public Health

                      Center for Health Care Quality, Licensing and Certification Program

                      MS 3001

                      PO Box 997377

                      Sacramento, CA 95899-7377

        2.4    Nothing in this Agreement shall preclude or interfere with Operators’ invoicing or
collecting from Medicare, MediCal, or other government and private third party payors for
patient services in the ordinary course of the operation of the Seton Medical Center.

3.       State Budget Contingency Clause.

        3.1     It is mutually agreed that if the Budget Act of 2019-2020, and/or the Budget Act
of 2020-2021, does not appropriate sufficient funds for the programs related to this agreement,
and the Governor expressly determines in writing not to exercise his discretion to reallocate
funds otherwise appropriated to other programs, then, upon such determination, this Agreement
shall be of no further force, as of the next occurring December 31st (the “Budgetary Expiration


                                          Page 14 of 21
Case 2:18-bk-20151-ER           Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                                Main Document    Page 47 of 127




Date”). From and after the Budgetary Expiration Date, the State shall have no liability to pay any
Compensation, under this Agreement, to Operators, or to furnish any other monetary
considerations under this Agreement, and Operators shall not be obligated to perform any
provisions of this Agreement, except for payments for periods occurring prior to the Budgetary
Expiration Date.

4. Federal Emergency Management Agency (“FEMA”) Requirements.

   Operators are referred to as “contractor” in this section

       4.1    This Agreement is subject to the requirements set forth in 2 C.F.R. § 200.326
and 2 C.F.R. Part 200, Appendix II and are hereby incorporated by reference.

          4.2   The State reserves the right to terminate this agreement upon 30 days written
notice.

          4.3   Clean Air Act

                4.3.1 The contractor agrees to comply with all applicable standards, orders or
                regulations issued pursuant to the Clean Air Act, as amended, 42 U.S.C. § 7401
                et seq.

                4.3.2 The contractor agrees to report each violation to the (name of applicant
                entering into the contract) and understands and agrees that the (name of the
                applicant entering into the contract) will, in turn, report each violation as required
                to assure notification to the Federal Emergency Management Agency, and the
                appropriate Environmental Protection Agency Regional Office.

                4.3.3 The contractor agrees to include these requirements in each subcontract
                exceeding $150,000 financed in whole or in part with Federal assistance
                provided by FEMA.

          4.4   Federal Water Pollution Control Act

                4.4.1 The contractor agrees to comply with all applicable standards, orders, or
                regulations issued pursuant to the Federal Water Pollution Control Act, as
                amended, 33 U.S.C. 1251 et seq.

                4.4.2 The contractor agrees to report each violation to the (name of the applicant
                entering into the contract) and understands and agrees that the (name of the
                applicant entering into the contract) will, in turn, report each violation as required
                to assure notification to the Federal Emergency Management Agency, and the
                appropriate Environmental Protection Agency Regional Office.

                4.4.3 The contractor agrees to include these requirements in each subcontract
                exceeding $150,000 financed in whole or in part with Federal assistance
                provided by FEMA.

          4.5   Debarment and Suspension




                                            Page 15 of 21
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                             Main Document    Page 48 of 127




               4.5.1 This contract is a covered transaction for purposes of 2 C.F.R. pt. 180
               and 2 C.F.R. pt. 3000. As such, the contractor is required to verify that none of
               the contractor’s principals (defined at 2 C.F.R. § 180.995) or its affiliates (defined
               at 2 C.F.R. § 180.905) are excluded (defined at 2 C.F.R. § 180.940) or
               disqualified (defined at 2 C.F.R. § 180.935).

               4.5.2 The contractor must comply with 2 C.F.R. pt. 180, subpart C and 2 C.F.R.
               pt. 3000, subpart C, and must include a requirement to comply with these
               regulations in any lower tier covered transaction it enters into.

               4.5.3 This certification is a material representation of fact relied upon by (insert
               name of recipient/subrecipient/applicant). If it is later determined that the
               contractor did not comply with 2 C.F.R. pt. 180, subpart C and 2 C.F.R. pt. 3000,
               subpart C, in addition to remedies available to (insert name of
               recipient/subrecipient/applicant), the Federal Government may pursue available
               remedies, including but not limited to suspension and/or debarment.

               4.5.4 The bidder or proposer agrees to comply with the requirements of2
               C.F.R. pt. 180, subpart C and 2 C.F.R. pt. 3000, subpart C while this offer is valid
               and throughout the period of any contract that may arise from this offer. The
               bidder or proposer further agrees to include a provision requiring such
               compliance in its lower tier covered transactions.

         4.6     Byrd Anti-Lobbying Amendment, 31 U.S.C. § 1352 (as amended); Contractors
who apply or bid for an award of $100,000 or more shall file the required certification. Each tier
certifies to the tier above that it will not and has not used Federal appropriated funds to pay any
person or organization for influencing or attempting to influence an officer or employee of any
agency, a Member of Congress, officer or employee of Congress, or an employee of a Member
of Congress in connection with obtaining any Federal contract, grant, or any other award
covered by 31 U.S.C. § 1352. Each tier shall also disclose any lobbying with non-Federal funds
that takes place in connection with obtaining any Federal award. Such disclosures are
forwarded from tier to tier up to the recipient who in turn will forward the certification(s) to the
awarding agency.

       4.6.1   APPENDIX A, 44 C.F.R. PART 18 – CERTIFICATION REGARDING LOBBYING

       Certification for Contracts, Grants, Loans, and Cooperative Agreements

       The undersigned certifies, to the best of his or her knowledge and belief, that:

       1. No Federal appropriated funds have been paid or will be paid, by or on behalf of the
       undersigned, to any person for influencing or attempting to influence an officer or
       employee of an agency, a Member of Congress, an officer or employee of Congress, or
       an employee of a Member of Congress in connection with the awarding of any Federal
       contract, the making of any Federal grant, the making of any Federal loan, the entering
       into of any cooperative agreement, and the extension, continuation, renewal,
       amendment, or modification of any Federal contract, grant, loan, or cooperative
       agreement.

       2. If any funds other than Federal appropriated funds have been paid or will be paid to
       any person for influencing or attempting to influence an officer or employee of any

                                           Page 16 of 21
Case 2:18-bk-20151-ER       Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                            Main Document    Page 49 of 127




      agency, a Member of Congress, an officer or employee of Congress, or an employee of
      a Member of Congress in connection with this Federal contract, grant, loan, or
      cooperative agreement, the undersigned shall complete and submit Standard Form-LLL,
      “Disclosure Form to Report Lobbying,” in accordance with its instructions.

      3. The undersigned shall require that the language of this certification be included in the
      award documents for all subawards at all tiers (including subcontracts, subgrants, and
      contracts under grants, loans, and cooperative agreements) and that all subrecipients
      shall certify and disclose accordingly.

      This certification is a material representation of fact upon which reliance was placed
      when this transaction was made or entered into. Submission of this certification is a
      prerequisite for making or entering into this transaction imposed by section 1352, title 31,
      U.S. Code. Any person who fails to file the required certification shall be subject to a civil
      penalty of not less than $10,000 and not more than $100,000 for each such failure.

      The Contractor certifies or affirms the truthfulness and accuracy of each statement of its
      certification and disclosure, if any. In addition, the Contractor understands and agrees
      that the provisions of 31 U.S.C. Chap. 38, Administrative Remedies for False Claims and
      Statements, apply to this certification and disclosure, if any.


      ______________________________________
      Signature of Contractor’s Authorized Official

      _______________________________________
      Name and Title of Contractor’s Authorized Official

      __________
      Date




                                         Page 17 of 21
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                             Main Document    Page 50 of 127




                                          EXHIBIT B
                                     Additional Provisions

1.     Assignment.

1.1     This Agreement may not be assigned, absent the State’s written consent via an
amendment to this Agreement, which shall not be unreasonably withheld. In evaluating whether
assignment is reasonable, the proposed assignee shall be required to provide adequate
assurance to the State of its ability to perform all of Operator’s remaining obligations under this
Agreement (a “Qualified Buyer”). In the event the Seton Medical Center is sold during the term
of this Agreement and pursuant to a sale authorized by the Bankruptcy Court, the Qualified
Buyer shall be obligated to perform all obligations under this Agreement without interruption of
patient care. In the event of a sale of the Hospital described in this Paragraph, the State may
condition its consent upon an agreed change in Compensation under the Agreement upon the
effective date of buyer’s operations under new licenses.

1.2     Unless subcontracts were used in the operation of the Facility prior to the date of the
Agreement, no subcontracts may be used in performance of the Operator’s duties without prior
written approval from the State project representative unless otherwise provided for in Section
5.13. The Operators shall disclose the existence of any subcontracts currently in effect prior to
seeking Bankruptcy Court approval for this Agreement. Except as provided above, Operators
must request approval for a subcontract of this Agreement at least five (5) days before the
effective date of the subcontract.

2.     Dispute Resolution Process.

         2.1    Any dispute concerning a question of fact arising under the terms of this contract
that is not disposed of within ten (10) calendar days by the Operators and the State employees
normally responsible for the administration of this contract shall be brought to the attention of
the designated representative for the Operators and the Secretary of State (or designated
representative) for joint resolution, and, if no joint resolution is reached, such dispute shall be
resolved exclusively before the United States Bankruptcy Court for the Central District of
California (the “Bankruptcy Court”). If the Bankruptcy Court does not have jurisdiction, or elects
not to exercise jurisdiction, such dispute shall be resolved by another court in the State of
California. The Parties hereby expressly waive any rights to a jury trial.

        2.2   The State hereby waives sovereign immunity with respect to any dispute relating
to this Agreement.

3.     No Indemnification by the State.

       3.1     The State shall not indemnify, defend, protect, or hold harmless the Operators
from losses, attorneys’ fees, fines, judgments, or other liability for any action taken as
Operators.




                                          Page 18 of 21
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 51 of 127




4.     Conditions of Termination/Cancellation.

      4.1    The State reserves the right to terminate this Agreement for material breach by
Operators upon thirty (30) days written notice.

       4.2    This Agreement shall terminate at 12:01 am on the 181st day after entry of an
order by the Bankruptcy Court approving this Agreement, unless extended by the express
mutual agreement of the Operators and the State.

        4.3    Upon mutual agreement between the State and the Operators, this agreement
shall be terminated at any time.

        4.4   During the Term of this Agreement, the Hospital shall not be closed without the
written consent of the State. If the State agrees in writing that the Hospital may close, upon such
closure, when all patients have been relocated and the Hospital has ceased operation this
Agreement shall be terminated.

5.     Miscellaneous Provisions.

         5.1     This Agreement may be modified or amended in writing only, signed by the
parties in interest at the time of the modification. No waiver of any term, provision, or condition
of this Agreement in any one or more instances, shall be deemed to be or be construed as a
further or continuing waiver of any such term, provision, or condition of this Agreement. No
failure to act shall be construed as a waiver of any term, provision, condition, or right granted
hereunder.

        5.2      This Agreement is executed and intended to be performed in the State of
California, its interpretation and performance, the relationship between the parties, and any
disputes arising from or relating to any of the foregoing, shall be governed, construed,
interpreted, and regulated under the Laws of the State, without regard to principles of conflict of
laws; provided however, that the State shall waive and hereby expressly waives any rights to
assert sovereign immunity with respect to matters arising under or related to the parties
performance under this Agreement.

       5.3      This Agreement does not terminate any recorded mortgages, deeds of trust, or
other validly recorded liens affecting the Premises and any liens affecting the premises arising
from entry of orders by the Bankruptcy Court, whether or not recorded.

       5.4     This Agreement shall not become effective until entry of an order of the
Bankruptcy Court, which includes the terms listed in 5.5, and which has not been stayed
regardless of whether such order is otherwise subject to an appeal. The Debtors shall seek
waiver of the 14-day stay concerning the order approving this Agreement, pursuant to Rule
6004(h) of the Federal Rules of Bankruptcy Procedure.

      5.5    This Agreement shall not become effective until entry of an order of the
Bankruptcy Court that includes the following terms:

       The final version of the Proposed Order must be satisfactory to both parties.

       The Court is exercising its jurisdiction over the Debtors’ property pursuant to § 105(a),

                                           Page 19 of 21
Case 2:18-bk-20151-ER      Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                           Main Document    Page 52 of 127




      § 363(b), and § 363(f) of the Bankruptcy Code to authorize the Debtors to enter into the
      Agreements as being a reasonable exercise of the Debtors’ business judgment in
      response to the humanitarian and commercial exigencies affecting the Debtors’ estates,
      the communities in which they operate or exist and the State;

      From and after the execution of the Agreements, the automatic stay under § 362(a) of
      the Bankruptcy Code, if and to the extent applicable, is hereby lifted with respect to the
      State’s use and enjoyment of the Debtors’ property, and exercise of rights subject to the
      Agreements;

      That the State’s actions under the Executive Order N-25-20 and through the Agreements
      under the facts of these Cases to obtain control or use of the Debtors’ property are
      exempt from the automatic stay as valid exercises of the State’s police powers under
      § 362(b)(4) of the Bankruptcy Code and otherwise not subject to the automatic stay
      under § 362(a) of the Bankruptcy Code;

      Debtors will not seek a stay under § 105 of the Bankruptcy Code to enjoin any of the
      rights, privileges or benefits of, or provided to the State under the Agreements;

      The Proposed Order, and the terms and conditions of the Agreements, are binding on
      the Debtors and their estates and shall be binding upon any trustee appointed under
      Chapter 11 or under Chapter 7 of the Bankruptcy Code, their estates and the Cases;

      Neither the State nor any department or agency obtaining benefit from, or utilizing the
      Debtors’ property, assume any obligation to any third party nor shall they be deemed to
      have any liability to any third party, including, without limitation, any of the Debtors’
      creditors, interest holders or parties in interest in the Debtors’ Cases;

      Unless a court of competent jurisdiction has determined that the State is in material
      breach of this Agreement, the rights conveyed to the State under the Agreements and
      the Proposed Order are inviolable, and not subject to alteration, interference or
      divestiture by any party, including, without limitation, any creditor, interest holder, or
      party in interest, in the Debtors’ Cases, without regard to any liens, claims,
      encumbrances and/or interests those parties may assert, allege and/or possess,
      including, for the avoidance of doubt, any liens, claims, encumbrances and/or interests
      of the Prepetition Secured Creditors (as defined in the Cash Collateral Orders) under the
      Cash Collateral Orders (defined below);

      The Agreements and the Proposed Order shall each survive any dismissal of the Cases,
      except as to the extent that either of the Agreements already have been terminated in
      accordance with their terms prior any such dismissal;

      Nothing in the Agreements or the Proposed Order shall be deemed to be a waiver of the
      State’s police powers;

      The Debtors and the State may mutually agree to make non-material modifications to
      the Agreements from time to time without Court approval and to make material
      modifications pursuant to a stipulation and subsequent order thereon and may give
      notice of any material modifications by five (5) days’ negative notice;



                                        Page 20 of 21
Case 2:18-bk-20151-ER     Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08              Desc
                          Main Document    Page 53 of 127




      Except as may be expressly provided in the Proposed Order or the Agreements, nothing
      in the Proposed Order modifies the rights of the Prepetition Secured Creditors, the
      Debtors or the Official Committee of Unsecured Creditors with respect to the allocation
      of value or the any Challenge under the Final Order (I) Authorizing Postpetition
      Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens and Providing
      Superpriority Administrative Expense Status, (IV) Granting Adequate Protection, (V)
      Modifying Automatic Stay, and (VI) Granting Related Relief [Docket No. 409], the Final
      Order (A) Authorizing Continued Use of Cash Collateral (B) Granting Adequate
      Protection, (C) Modifying Automatic Stay and (D) Granting Related Relief [Docket No.
      3022], the Final Order Approving Stipulation to (A) Amend Cash Collateral Agreement
      and Supplemental Cash Collateral Order, (B) Authorize Continued Use of Cash
      Collateral, (C) Grant Adequate Protection, (D) Modify Automatic Stay, and (E) Grant
      Related Relief Supplemental [Docket No. 3883], the Final Order Approving Stipulation to
      (A) Amend the First Amended Supplemental Cash Collateral Order, (B) Authorize
      Continued Use of Cash Collateral, (C) Grant Adequate Protection, (D) Modify Automatic
      Stay, and (E) Grant Related Relief [Docket No. 4028], and the Final Order Approving
      Stipulation to (A) Amend the Second Amended Supplemental Cash Collateral Order, (B)
      Authorize Continued Use of Cash Collateral, (C) Grant Adequate Protection, (D) Modify
      Automatic Stay, and (E) Grant Related Relief [Docket No.4187] (collectively, the “Cash
      Collateral Orders”).




                                       Page 21 of 21
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 54 of 127



                              EXHIBIT C
                                  Lease
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 55 of 127




                                  LEASE
                                    BETWEEN

                     ST. VINCENT MEDICAL CENTER
                                   and
               VERITY HEALTH SYSTEM OF CALIFORNIA, INC,
                               as Landlord

                                      AND

       THE STATE OF CALIFORNIA, DEPARTMENT OF PUBLIC HEALTH,
                              as Tenant
Case 2:18-bk-20151-ER                 Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                                                   Desc
                                      Main Document    Page 56 of 127



                                                TABLE OF CONTENTS

                                                                                                                                         Page

1.    Definitions............................................................................................................................2

2.    Term ...................................................................................................................................12

3.    Rent ....................................................................................................................................13

      3.1        Base Rent ...............................................................................................................13
      3.2        Additional Rent ......................................................................................................13
      3.3        Payment..................................................................................................................13
      3.4        Offsets ....................................................................................................................13
      3.5        Delinquent Payments .............................................................................................13

4.    Real Estate Taxes; Other Payments ...................................................................................14

      4.1        Real Estate Taxes ...................................................................................................14
      4.2        Utilities...................................................................................................................14

5.    Use .....................................................................................................................................14

      5.1        Permitted Use .........................................................................................................14
      5.2        Exclusive Control...................................................................................................14

6.    Compliance. .......................................................................................................................14

      6.1        Generally ................................................................................................................14
      6.2        HIPAA ...................................................................................................................14
      6.3        Copies of Notices ...................................................................................................15

7.    Maintenance and Construction ..........................................................................................15

      7.1        Obligation to Maintain ...........................................................................................15
      7.2        Construction and FF&E During Term. ..................................................................16
      7.3        Plans and Specifications ........................................................................................18
      7.4        Applications and Approvals ...................................................................................19
      7.5        Landlord Nonopposition ........................................................................................19
      7.6        Tenant EMR and Business Systems ......................................................................19

8.    Prohibited Liens .................................................................................................................19

      8.1        Tenant’s Covenant .................................................................................................19
      8.2        Protection of Landlord ...........................................................................................19

9.    Hazardous Substances ........................................................................................................20

      9.1        Restrictions ............................................................................................................20
Case 2:18-bk-20151-ER                Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                                                 Desc
                                     Main Document    Page 57 of 127



      9.2        Compliance; Clean-Up...........................................................................................20
      9.3        Medical Waste .......................................................................................................20

10.   Indemnification; Liability of Landlord ..............................................................................21

      10.1       Obligations .............................................................................................................21
      10.2       Liability of Landlord ..............................................................................................21
      10.3       Indemnification Procedures ...................................................................................21

11.   Right of Contest .................................................................................................................22

      11.1       Tenant’s Right; Contest Conditions .......................................................................22
      11.2       Landlord Obligations and Protections ...................................................................23
      11.3       Miscellaneous ........................................................................................................23

12.   Insurance ............................................................................................................................23

      12.1       Tenant Insurance Coverages ..................................................................................23
      12.2       Tenant Insurance Requirements .............................................................................24
      12.3       Self-Insure ..............................................................................................................25
      12.4       Waiver of Certain Claims ......................................................................................26
      12.5       Landlord Insurance ................................................................................................26
      12.6       No Representation ..................................................................................................27

13.   Losses and Loss Proceeds ..................................................................................................27

      13.1       Prompt Notice ........................................................................................................27
      13.2       Casualty..................................................................................................................27
      13.3       Substantial Condemnation .....................................................................................27
      13.4       Insubstantial Condemnation...................................................................................28
      13.5       Temporary Condemnation .....................................................................................28
      13.6       Use of Loss Proceeds .............................................................................................28
      13.7       Continuation of Lease ............................................................................................28

14.   Representations and Warranties .........................................................................................29

      14.1       Landlord’s Representations and Warranties ..........................................................29
      14.2       Tenant’s Representations and Warranties ..............................................................30

15.   Landlord’s Transfers ..........................................................................................................30

      15.1       Landlord’s Right to Convey...................................................................................30
      15.2       Release of Landlord ...............................................................................................30

16.   Tenant’s Transfers .............................................................................................................30

      16.1       Tenant’s Right ........................................................................................................30
      16.2       Bond Financing ......................................................................................................31
Case 2:18-bk-20151-ER                 Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                                                 Desc
                                      Main Document    Page 58 of 127



      16.3       Contracts for the Management and Operation of the Premises .............................31

17.   Equipment Liens ................................................................................................................31

      17.1       Tenant’s Rights ......................................................................................................31

18.   Quiet Enjoyment; Access and Inspection; Certain Agreements ........................................32

      18.1       Quiet Enjoyment ....................................................................................................32
      18.2       Access and Inspection ............................................................................................32
      18.3       Reserved and Off-Premises Rights ........................................................................32

19.   Events of Default; Remedies .............................................................................................33

      19.1       Definition of “Event of Default.”...........................................................................33
      19.2       Remedies ................................................................................................................33
      19.3       Cure Rights ............................................................................................................35
      19.4       No Waiver ..............................................................................................................35
      19.5       Holding Over .........................................................................................................35
      19.6       Waivers ..................................................................................................................35
      19.7       Accord and Satisfaction; Partial Payments ............................................................35

20.   End of Term .......................................................................................................................36

      20.1       Surrender ................................................................................................................36
      20.2       Abandonment .........................................................................................................36

21.   Notices ...............................................................................................................................36

22.   No Broker...........................................................................................................................37

23.   Nonrecourse .......................................................................................................................37

24.   Additional Deliveries; Third Parties ..................................................................................37

      24.1       Estoppel Certificates ..............................................................................................37
      24.2       Further Assurances.................................................................................................37
      24.3       Modification ...........................................................................................................37
      24.4       Successors and Assigns..........................................................................................37
      24.5       Memorandum of Lease ..........................................................................................37

25.   Miscellaneous ....................................................................................................................38

      25.1       Costs and Expenses; Legal Costs...........................................................................38
      25.2       No Consequential Damages ...................................................................................38
      25.3       No Merger ..............................................................................................................38
      25.4       No Waiver by Silence ............................................................................................38
      25.5       Performance Under Protest ....................................................................................38
Case 2:18-bk-20151-ER              Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                                                 Desc
                                   Main Document    Page 59 of 127



      25.6     Survival ..................................................................................................................39
      25.7     Unavoidable Delay.................................................................................................39
      25.8     Landlord is not Employer ......................................................................................39
      25.9     Federal Emergency Management Agency (“FEMA”) Requirements ...................39

26.   Interpretation, Execution, and Application of Lease .........................................................40

      26.1     Captions .................................................................................................................40
      26.2     Counterparts ...........................................................................................................41
      26.3     Delivery of Drafts ..................................................................................................41
      26.4     Entire Agreement ...................................................................................................41
      26.5     Governing Law ......................................................................................................41
      26.6     Partial Invalidity.....................................................................................................41
      26.7     Principles of Interpretation ....................................................................................41
      26.8     Reasonableness ......................................................................................................41
      26.9     Books and Records ................................................................................................42
      26.10    Net Lease ...............................................................................................................42
Case 2:18-bk-20151-ER          Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                               Main Document    Page 60 of 127



                                               LEASE

              This LEASE (the “Lease”) is made and entered into as of
_______________________________, 2020 (the “Execution Date”), between ST. VINCENT
MEDICAL CENTER, a California nonprofit corporation (“SVMC”), and VERITY HEALTH
SYSTEM OF CALIFORNIA, INC., a California nonprofit corporation (“VHS” and referred to
collectively with SVMC as “Landlord”), and THE STATE OF CALIFORNIA,
DEPARTMENT OF PUBLIC HEALTH (“Tenant”).

                                       WITNESSETH:

               WHEREAS, VHS and SVMC, along with certain other Affiliates (collectively, the
“Debtors”) are debtors and debtors in possession under Chapter 11 of Title 11 of the United States
Code, §§ 101-1532 (the “Bankruptcy Code”)1 under the lead case of In re Verity Health System of
California, Inc., Case No. 2:18-bk-20151-ER (the “Bankruptcy Case”) that is pending in the
United States Bankruptcy Court for the Central District of California (the “Bankruptcy Court”).

             WHEREAS, SVMC is the owner of a general acute care hospital located at 2131
        rd
W. 3 Street, Los Angeles, California, 90057, known as St. Vincent Medical Center (the
“Hospital”);

               WHEREAS, pursuant to an order of the Bankruptcy Court entered on or about
January 9, 2020 [Bankruptcy Case Docket No. 3934], Landlord was authorized to close the
Hospital and otherwise terminate operations and, in fact, the Hospital is not operating;

                  WHEREAS, at the Execution Date, SVMC owns the following real property that
constitutes the Hospital (collectively, the “Premises”): (a) the land described and depicted in
Exhibit A (the “Land”); (b) all buildings, structures, and other improvements and appurtenances
located on the Land or otherwise constituting part of the Premises (the “Improvements”); (c) all
right, title, and interest of SVMC, if any, in and to the land lying in the bed of any street or highway
in front of or adjoining the Land to the center line of such street or highway; (d) the appurtenances
and all the estate and rights of SVMC in and to the Land; (e) any strips or gores adjoining the
Land; and (f) all Building Equipment attached or appurtenant to any of the foregoing;

               WHEREAS, in connection with the Premises, SVMC owns or leases certain FF&E
(the “Existing FF&E”);

                WHEREAS, subject to Bankruptcy Court Approval, Landlord desires to lease the
Premises and the Existing FF&E to Tenant, and Tenant desires to lease the Premises and the
Existing FF&E from Landlord so that Tenant may utilize the Premises for delivery of health care
services in response to the COVID-19 pandemic emergency; and

                WHEREAS, the parties desire to enter into this Lease to set forth their rights and
obligations to each other relating to the Premises and the Existing FF&E.



1
    All references to “§” herein are to sections of the Bankruptcy Code unless otherwise noted.
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 61 of 127




               NOW, THEREFORE, for good and valuable consideration, Landlord leases and
demises the Premises and the Existing FF&E to Tenant, and Tenant takes and leases the Premises
and the Existing FF&E from Landlord for the Term, upon the terms and conditions of this Lease.

        1.     Definitions. In addition to the above-defined terms, the following definitions apply
in this Lease:

               “Additional Rent” means all sums that this Lease requires Tenant to pay Landlord,
whether or not expressly called Additional Rent, except Base Rent.

               “Affiliate” of any specified Person means any other Person Controlling or
Controlled by or under common Control with such specified Person. “Affiliated” shall have the
correlative meaning.

               “Application” means any agreement, application, certificate, document, or
submission (or amendment of any of the foregoing): (a) necessary or appropriate for any
Construction this Lease allows, including any application for any building permit, certificate of
occupancy, utility service or hookup, easement, covenant, condition, restriction, subdivision plat,
or such other instrument as Tenant may from time to time reasonably request for such
Construction; (b) if and to the extent (if any) this Lease permits, to allow Tenant to change the use
or zoning of the Premises; (c) to enable Tenant from time to time to seek any Approval or to use
and operate the Premises in accordance with this Lease; or (d) otherwise reasonably necessary and
appropriate to permit Tenant to realize the benefits of the Premises under this Lease.

                “Approvals” means any and all licenses, permits (including building, demolition,
alteration, use, and special permits), approvals, consents, certificates (including certificate(s) of
occupancy), rulings, variances, authorizations, or amendments to any of the foregoing as shall be
necessary or appropriate under any Law for the commencement, performance, or completion of
any Construction, or the zoning, rezoning (to the extent this Lease allows), use, occupancy,
maintenance, or operation of the Premises.

               “Bankruptcy Court Approval” means approval as evidenced by entry of an order of
the Bankruptcy Court, which includes the terms listed below, and which has not been stayed
regardless of whether such order is otherwise subject to an appeal. Debtors shall seek waiver of
the 14-day stay concerning the order approving this Lease, pursuant to Rule 6004(h) of the FRBP.
This Lease shall not become effective until entry of an order of the Bankruptcy Court that includes
the following terms, and the final version of which must be satisfactory to both parties:

                        The Bankruptcy Court is exercising its jurisdiction over the Debtors’
property pursuant to § 105(a), § 363(b) and § 363(f) to authorize Landlord to enter into this Lease
as being a reasonable exercise of the Debtors’ business judgment in response to the humanitarian
and commercial exigencies affecting the Debtors’ estates, the communities in which they operate
or exist and the State;
Case 2:18-bk-20151-ER         Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                              Main Document    Page 62 of 127



                       From and after the execution of this Lease, the automatic stay under §
362(a) if and to the extent applicable, is hereby lifted with respect to Tenant’s use and enjoyment
of Landlord’s property and exercise of rights subject to this Lease;

                       That Tenant’s actions under the Executive Order N-25-20 and through this
Lease under the facts of the Bankruptcy Case to obtain control or use of Landlord’s property are
exempt from the automatic stay as valid exercises of Tenant’s police power under § 362(b)(4) and
otherwise not subject to the automatic stay under § 362(a);

                        Debtors will not seek a stay under § 105 to enjoin any of the rights,
privileges or benefits of, or provided to Tenant under this Lease;

                      The order, and the terms and conditions of this Lease, are binding on the
Landlord and its estates and shall be binding upon any trustee appointed under Chapter 11 or
under Chapter 7 of the Bankruptcy Code, their estates and the Bankruptcy Case;

                        Neither Tenant nor any department or agency obtaining benefit from, or
utilizing Landlord’s property, assume any obligation to any third party nor shall they be deemed
to have any liability to any third party, including, without limitation, any of the Debtors’ creditors,
interest holders or parties in interest in the Debtors’ Bankruptcy Case;

                        Unless a court of competent jurisdiction has determined that Tenant is in
material breach of this Lease, the rights conveyed to Tenant under this Lease and the order are
inviolable, and not subject to alteration, interference or divestiture by any party, including, without
limitation, any creditor, interest holder, or party in interest, in the Debtors’ Bankruptcy Case,
without regard to any liens, claims, encumbrances and/or interests those parties may assert, allege
and/or possess, including, for the avoidance of doubt, any liens, claims, encumbrances and/or
interests of the Prepetition Secured Creditors (as defined in the Cash Collateral Orders) under the
Cash Collateral Orders (defined below);

                       This Lease and the order shall each survive any dismissal of the Bankruptcy
Case, except as to the extent that this Lease already has been terminated in accordance with their
terms prior any such dismissal;

                       Nothing in this Lease or the order shall be deemed to be a waiver of Tenant’s
police powers;

                      Landlord and Tenant may mutually agree to make non-material
modifications to this Lease from time to time without Bankruptcy Court approval and to make
material modifications pursuant to a stipulation and subsequent order thereon and may give notice
of any material modifications by five (5) days’ negative notice; and

                      Except as may be expressly provided in the order or this Lease, nothing in
the order modifies the rights of the Prepetition Secured Creditors, the Debtors or the Official
Committee of Unsecured Creditors with respect to the allocation of value or any challenge under
the Final Order (I) Authorizing Postpetition Financing, (II) Authorizing Use of Cash Collateral,
(III) Granting Liens and Providing Superpriority Administrative Expense Status, (IV) Granting
Adequate Protection, (V) Modifying Automatic Stay, and (VI) Granting Related Relief [Docket
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 63 of 127



No. 409], the Final Order (A) Authorizing Continued Use of Cash Collateral (B) Granting
Adequate Protection, (C) Modifying Automatic Stay and (D) Granting Related Relief [Docket No.
3022], the Final Order Approving Stipulation to (A) Amend Cash Collateral Agreement and
Supplemental Cash Collateral Order, (B) Authorize Continued Use of Cash Collateral, (C) Grant
Adequate Protection, (D) Modify Automatic Stay, and (E) Grant Related Relief Supplemental
[Docket No. 3883], the Final Order Approving Stipulation to (A) Amend the First Amended
Supplemental Cash Collateral Order, (B) Authorize Continued Use of Cash Collateral, (C) Grant
Adequate Protection, (D) Modify Automatic Stay, and (E) Grant Related Relief [Docket No. 4028],
and the Final Order Approving Stipulation to (A) Amend the Second Amended Supplemental Cash
Collateral Order, (B) Authorize Continued Use of Cash Collateral, (C) Grant Adequate
Protection, (D) Modify Automatic Stay, and (E) Grant Related Relief [Docket No.4187]
(collectively, the “Cash Collateral Orders”).

              “Building” means all occupiable Improvements located or to be located on the
Premises from time to time.

               “Building Equipment” means all fixtures incorporated in the Premises and used,
useful, or necessary to operate the Building as such (including boilers; compactors; compressors;
conduits; wiring, ducts; elevators; escalators; IT systems; life safety systems; heating, ventilating
and air conditioning systems; power plants and electrical systems; and pipes and plumbing
systems) as opposed to operating any particular business in the Building.

              “Business Day” means any weekday on which State-chartered banks are open to
conduct regular banking business with bank personnel.

               “Casualty” means any damage or destruction of any kind or nature, ordinary or
extraordinary, foreseen or unforeseen, affecting any or all Improvements, whether or not insured
or insurable.

              “Casualty Termination” means a termination of this Lease because of a Substantial
Casualty, when and as this Lease expressly allows such a termination.

               “Commencement Date” means the earlier of (a) the date Tenant commences
operation of the Premises, conditioned upon the Bankruptcy Court Approval, or (b) three (3)
Business Days after Bankruptcy Court Approval.

               “Condemnation” means: (a) any temporary or permanent taking of (or of the right
to use or occupy) any Premises by condemnation, eminent domain, or any similar proceeding; or
(b) any action by any Government not resulting in an actual transfer of an interest in (or of the
right to use or occupy) any Premises but creating a right to compensation, such as a change in
grade of any street upon which the Premises abut.

                “Condemnation Award” means any award(s) paid or payable (whether or not in a
separate award) to either party after the Commencement Date because of or as compensation for
any Condemnation, including: (1) any award made for any Improvements that are the subject of
the Condemnation; (2) the full amount paid or payable by the condemning authority for the estate
that is the subject of the Condemnation, as determined in Condemnation; (3) any interest on such
Case 2:18-bk-20151-ER         Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                    Desc
                              Main Document    Page 64 of 127



award; and (4) any other sums payable on account of such Condemnation, including for any
prepayment premium under any mortgage.

             “Condemnation Effective Date” means, for any Condemnation, the first date when
the condemning authority has acquired title to or possession of any Premises subject to the
Condemnation.

              “Construction” means any alteration, construction, demolition, development,
expansion, reconstruction, redevelopment, repair, Restoration, or other work affecting any
Improvements, including new construction.

                “Control” means the possession, directly or indirectly, of either: (a) at least 51%
direct or indirect ownership of the Equity Interests of a Person; or (b) the power to direct or cause
the direction of the management and policies of such Person, whether by ownership of Equity
Interests, by contract, or otherwise.

                “County” means the county where the Premises are located.

               “Default” means an uncured default or breach under this Lease. A Default may
consist of a Monetary Default or a Nonmonetary Default.

              “Default Interest” means interest at an annual rate equal to the lesser of: (a) the
Prime Rate plus two percent (2%) per annum; or (b) the Usury Limit.

               “Environmental Law” means any Law about the following at, in, under, above, or
upon the Premises: (a) air, environmental, ground water, or soil conditions; or (b) clean-up, control,
disposal, generation, storage, release, transportation, or use of, or liability or standards of conduct
concerning, Hazardous Substances.

                 “Equipment Lien” means any security interest, financing lease, personal property
lien, conditional sales agreement, chattel mortgage, security agreement, title retention arrangement
or any similar arrangement (including any related financing statement) for Tenant’s acquisition or
leasing of any Financed FF&E used in the Premises that is leased, purchased under conditional
sale or installment sale arrangements, encumbered by a security interest, or used under a license,
provided that each Equipment Lien encumbers or otherwise relates only to the Financed FF&E for
which such secured party provides bona fide purchase-money financing or a bona fide equipment
lease, after the Commencement Date.

                “Equity Interest” means all or any part of any direct or indirect equity or ownership
interest(s) (whether stock, partnership interest, beneficial interest in a trust, membership interest,
or other interest of an ownership or equity nature) in any entity at any tier of ownership that directly
or indirectly owns or holds any ownership or equity interest in a Person.

                “Estoppel Certificate” means a statement setting forth, as of the date of such
statement, (a) the documents comprising this Lease, (b) whether or not any Defaults exist under
this Lease, (c) the Base Rent and (d) whether any Base Rent has been prepaid for more than one
(1) month in advance.
Case 2:18-bk-20151-ER         Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                              Main Document    Page 65 of 127



              “Expiration Date” means the date when this Lease terminates or expires in
accordance with its terms or otherwise, whether on the Scheduled Expiration Date, by Landlord’s
exercise of remedies for an Event of Default, by Tenant’s exercise of its termination right or
otherwise.

               “Fee Estate” means SVMC’s fee estate in the Premises, including SVMC’s
reversionary interest in the Premises after the Expiration Date.

                “FF&E” means all movable furniture, furnishings, equipment, and personal
property (excluding Building Equipment) that may be removed without material damage to the
Premises and without adversely affecting: (a) the structural integrity of the Premises; (b) any
electrical, plumbing, mechanical, or other system in the Premises; (c) the present or future
operation of any such system; or (d) the present or future provision of any utility service to the
Premises. FF&E includes items such as hospital equipment, furniture, movable equipment,
telephone, telecommunications and facsimile transmission equipment, point of sale equipment,
televisions, radios, network racks, and computer systems and peripherals.

                “Financed FF&E” means any FF&E subject to an Equipment Lien in favor of a
lessor or lender that: (a) is not an Affiliate of Tenant, and (b) actually provides bona fide financing
or a bona fide equipment lease after the Commencement Date for Tenant’s acquisition or use of
such FF&E.

               “FRBP” means the Federal Rules of Bankruptcy Procedure.

               “Government” means each and every governmental agency, authority, bureau,
department, quasi-governmental body, or other entity or instrumentality having or claiming
jurisdiction over the Premises (or any activity this Lease allows), including the United States
federal government, the State and County governments and their subdivisions and municipalities,
and all other applicable governmental agencies, authorities, and subdivisions thereof.
“Government” shall also include any planning commission, board of standards and appeals,
department of buildings, city council, zoning board of appeals, or planning board or commission
having or claiming jurisdiction over the Premises or any activities on or at the Premises.

                “Hazardous Substances” includes flammable substances, explosives, radioactive
materials, asbestos, asbestos-containing materials, polychlorinated biphenyls, chemicals known to
cause cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes, medical wastes,
toxic substances or related materials, explosives, petroleum and petroleum products, and any
“hazardous” or “toxic” material, substance or waste that is defined by those or similar terms or is
regulated as such under any Law, including any material, substance or waste that is: (i) defined as
a “hazardous substance” under Section 311 of the Water Pollution Control Act (33 U.S.C. § 1317),
as amended; (ii) defined as a “hazardous waste” under Section 1004 of The Resource Conservation
and Recovery Act of 1976, 42 U.S.C. § 6901, et seq., as amended; (iii) defined as a “hazardous
substance” or “hazardous waste” under Section 101 of The Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund Reauthorization
Act of 1986, 42 U.S.C. § 9601 et seq. or any so-called “superfund” or “superlien” law, including
the judicial interpretations thereof; (iv) defined as a “pollutant” or “contaminant” under 42
U.S.C.A. § 9601(33); (v) defined as “hazardous waste” under 40 C.F.R. Part 260; (vi) defined as
Case 2:18-bk-20151-ER         Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                              Main Document    Page 66 of 127



a “hazardous chemical” under 29 C.F.R. Part 1910; or (vii) subject to any other Law regulating,
relating to or imposing obligations, liability or standards of conduct concerning protection of
human health, plant life, animal life, natural resources, property or the enjoyment of life or property
free from the presence in the environment of any solid, liquid, gas, odor or any form of energy
from whatever source.

               “Hazardous Substances Discharge” means any deposit, discharge, generation,
emission, release, or spill of Hazardous Substances that occurs at or from the Premises, or into the
Land, or that arises at any time from the use, occupancy, or operation of the Premises or any
activities conducted therein or any adjacent or nearby real property, or resulting from seepage,
leakage, or other transmission of Hazardous Substances from other real property to the Land,
whether or not caused by a party to this Lease and whether occurring before or after the
Commencement Date.

               “Improvements” has the meaning set forth in the recitals of this Lease.

               “Indemnify” means, where this Lease states that any Indemnitor shall “Indemnify”
any Indemnitee from, against, or for a particular matter (the “Indemnified Risk”), that the
Indemnitor shall indemnify the Indemnitee and defend and hold the Indemnitee harmless from and
against any and all loss, cost, claims, liability, penalties, judgments, damages, and other injury,
detriment, or expense (including Legal Costs, interest and penalties) that the Indemnitee suffers or
incurs: (a) from, as a result of, or on account of the Indemnified Risk; or (b) in enforcing the
Indemnitor’s indemnity. Indemnitor’s counsel shall be subject to Indemnitee’s approval, not to be
unreasonably withheld.

                “Indemnitee” means any party entitled to be Indemnified under this Lease and its
agents, directors, employees, Equity Interest holders, mortgagees, and officers.

               “Indemnitor” means a party that agrees to Indemnify any other Person.

            “Insubstantial Condemnation” means any Condemnation except a Substantial
Condemnation or a Temporary Condemnation.

               “Land” has the meaning set forth in the recitals of this Lease.

                “Landlord” means the Landlord named in the opening paragraph of this Lease and
its permitted successors and assigns (in all cases in compliance with this Lease.

                “Laws” means all laws, including all laws arising in, under or in connection with
the Bankruptcy Code, the FRBP, the LBR, ordinances, requirements, orders, proclamations,
directives, rules, and regulations of any Government affecting the Premises, this Lease, or any
Construction in any way, including any use, maintenance, taxation, operation, or occupancy of, or
environmental conditions affecting, the Premises, or relating to any Real Estate Taxes, or
otherwise relating to this Lease or any party’s rights and remedies under this Lease, or any Transfer
of any of the foregoing, whether in force at the Commencement Date or passed, enacted, or
imposed at some later time, subject in all cases, however, to any applicable waiver, variance, or
exemption.
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                             Main Document    Page 67 of 127



               “LBR” mean the Local Bankruptcy Rules for the Bankruptcy Court.

               “Leasehold Estate” means Tenant’s leasehold estate, and all of Tenant’s rights,
privileges, and Preemptive Rights, under this Lease, upon and subject to all the terms and
conditions of this Lease, and any direct or indirect interest in such leasehold estate.

                “Legal Costs” of any Person means all reasonable costs and expenses such Person
incurs in any legal proceeding (or other matter for which such Person is entitled to be reimbursed
for its Legal Costs), including reasonable attorneys’ fees, court costs, and expenses, including
those arising in the Bankruptcy Case.

               “Loss” means any Casualty or Condemnation.

               “Loss Proceeds” means Condemnation Award(s) and/or Property Insurance
Proceeds.

                “Market Value” of the Fee Estate or the Leasehold Estate means, as of any date of
determination, the present fair market value of such estate (including the fair market value of the
rights of the holder of such estate in and to any Improvements) as of such date, considered: (a) as
if no Loss had occurred; (b) without adjusting for any expectation of any Loss; (c) as if the
Leasehold Estate had not been terminated; (d) taking into account the benefits and burdens of this
Lease, the remaining Term, all Permitted Encumbrances, and all other matters affecting such estate
and its valuation; and (e) discounting to present value all the obligations and benefits associated
with such estate (including, in the case of the Fee Estate, the Rent and Landlord’s reversion). The
Market Value shall be determined as if the Term: (1) were to continue until the Scheduled
Expiration Date and (2) included, prospectively, all renewal Terms except any renewal Term for
which Tenant Notifies Landlord that Tenant would not have exercised the renewal option in due
course. Market Value shall be determined independently of, and without regard to, any valuation
established in a Condemnation.

                “Medical Waste” means, without limitation, all medical and/or biohazard wastes
regulated by federal, state or local Laws or authorities which includes any gaseous, liquid and solid
waste which is generated in the diagnosis, treatment or immunization of a human being or animal
or in any research relating to that diagnosis, treatment or immunization, or in the production or
testing of biologicals, which includes but is not limited to: cultures and stocks of infectious agents
and associated biologicals, including cultures from medical and pathological laboratories, cultures
and stocks of infectious agents from research and industrial laboratories, wastes from the
production of biologicals, discarded live and attenuated vaccines, and culture dishes and devices
used to transfer, inoculate, and mix cultures; pathological wastes, including tissues, organs, and
body parts that removed during surgery or autopsy; waste human blood and products of blood,
including serum, plasma, and other blood components; sharps that have been used in patient care
or in medical, research, or industrial laboratories, including hypodermic needles, syringes, pasteur
pipettes, broken glass, and scalpel blades; contaminated animal carcasses, body parts, and bedding
of animals that were exposed to infectious agents during research, production of biologicals, or
testing of pharmaceuticals; wastes from surgery or autopsy that were in contact with infectious
agents, including soiled dressings, sponges, drapes, lavage tubes, drainage sets, underpads, and
surgical gloves; laboratory wastes from medical, pathological, pharmaceutical, or other research,
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 68 of 127



commercial, or industrial laboratories that were in contact with infectious agents, including slides
and cover slips, disposable gloves, laboratory coats, and aprons; dialysis wastes that were in
contact with the blood of patients undergoing hemodialysis, including contaminated disposable
equipment and supplies such as tubing, filters, disposable sheets, towels, gloves, aprons, and
laboratory coats; discarded medical equipment and parts that were in contact with infectious
agents; biological waste and discarded materials contaminated with blood, excretion, exudates or
secretions from human beings or animals who are isolated to protect others from communicable
diseases; or such other waste material that results from the administration of medical care to a
patient by a health care provider and represents a threat to human health or the environment.

                “Memorandum of Lease” means a memorandum of this Lease, in recordable form,
setting forth the following provisions of this Lease: (a) all information any Law requires; and (b
such other provisions, except the amount or means of determining Rent, as either party reasonably
desires.

               “Modification” means any abandonment, amendment, cancellation, discharge,
extension, modification, rejection, renewal, replacement, restatement, substitution, supplement,
surrender, termination, or waiver of a specified agreement or document, or of any of its terms or
provisions, or the acceptance of any cancellation, rejection, surrender, or termination of such
agreement, document, or terms.

               “Modify” means agree to, cause, make, or permit any Modification.

              “Monetary Default” means a party’s failure to pay money (including Real Estate
Taxes and insurance premiums) when and as this Lease requires.

               “Nonmonetary Default” means a party’s material: (a) failure to comply with any
affirmative or negative covenant or obligation in this Lease, except a Monetary Default; or
(b) breach of any representation or warranty (as of the date made or deemed made).

                 “Notice” means any consent, demand, designation, election, notice, or request
relating to this Lease, including any Notice of Default. Notices shall be delivered, and shall become
effective, only in accordance with the “Notices” section of this Lease.

               “Notice of Default” means any Notice claiming or giving Notice of a Default or
alleged Default.

               “Notify” means give a Notice.

               “People” means with respect to a party, its agents, employees, contractors, officers,
directors, consultants, representatives, and designees.

               “Person” means any association, corporation, Government, individual, joint
venture, joint-stock company, limited liability company, partnership, trust, unincorporated
organization, or other entity of any kind. (This does not limit any Transfer restriction).

                 “Preemptive Right” means any expansion, extension, purchase, or renewal option;
right of first refusal or first offer; or other preemptive right this Lease gives Tenant.
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 69 of 127



               “Premises” has the meaning set forth in the recitals of this Lease.

                “Prime Rate” means the prime rate or equivalent “base” or “reference” rate for
corporate loans that is from time to time: (a) published in the Wall Street Journal; or (b) if such
rate is no longer so published or announced, then a reasonably equivalent rate published by an
authoritative third party that Landlord and Tenant jointly designate. Notwithstanding anything to
the contrary in this paragraph, the Prime Rate shall never exceed the Usury Limit.

                “Prohibited Lien” means any mechanic’s, vendor’s, laborer’s, or material supplier’s
statutory lien or other similar lien arising from work, labor, services, equipment, or materials
supplied, or claimed to have been supplied, to Tenant (or anyone claiming through Tenant), which
lien attaches (or may attach upon termination of this Lease) to the Fee Estate. An Equipment Lien
is not a Prohibited Lien.

               “Property Insurance” means insurance providing coverage for the Premises, the
Building, and Building Equipment, against loss, damage, or destruction by fire and other hazards
(except earthquake or war risk) from time to time during the Term.

              “Property Insurance Proceeds” means net proceeds (after reasonable costs of
adjustment and collection, including Legal Costs) of Property Insurance, when and as received by
Landlord or Tenant, excluding proceeds of Tenant’s business interruption insurance in excess of
Rent.

                 “Real Estate Taxes” means all general and special real estate taxes, together with
all assessments, water rates and charges, sewer rates and charges, including any sum or sums
payable for present or future sewer or water capacity, charges for public utilities, street lighting,
excise levies, licenses, permits, inspection fees, other governmental charges, and all other charges
or burdens of whatsoever kind and nature (including costs, fees, and expenses of complying with
any restrictive covenants or similar agreements to which the Premises are subject) incurred in the
use, occupancy, ownership, operation, leasing or possession of the Premises, without
particularizing by any known name or by whatever name hereafter called, and whether any of the
foregoing be general or special, ordinary or extraordinary, foreseen or unforeseen.

               “Release” means any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching, or migration into or through
the environment.

               “Rent” means Base Rent, and Additional Rent.

               “Restoration” means, after a Loss, the alteration, clearing, rebuilding,
reconstruction, repair, replacement, restoration, and safeguarding of the damaged or remaining
Improvements, substantially consistent with their condition before the Loss, subject to such
Construction as Tenant shall perform in conformity with this Lease, subject to any changes in Law
that would limit the foregoing.

               “Restoration Funds” means any Loss Proceeds (and deposits by Tenant) to be
applied to Restoration.
Case 2:18-bk-20151-ER          Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                     Desc
                               Main Document    Page 70 of 127



                “Restore” means accomplish a Restoration.

                “Scheduled Expiration Date” means 11:59 p.m. on either (x) if the Commencement
Date is not the first day of a calendar month, the last day of the sixth (6 th) full calendar month
following the calendar month in which the Commencement Date occurs, or (y) if the
Commencement Date is the first day of a calendar month, the last day of the fifth (5 th) full calendar
month following the calendar month in which the Commencement Date occurs. The Scheduled
Expiration Date may be extended in one (1) month increments, and up to six (6) months total, by
not less than thirty (30) days prior notice to the Landlord.

                “State” means the state of California.

               “Structure” of the Premises means only the concrete floors, footings, foundation,
load-bearing walls, roof, roof support system, and structural steel or other structural support system
of the Premises.

               “Sublease” means, for the Premises, any: (a) sublease; (b) agreement or
arrangement (including a concession, license, management, operation, services or occupancy
agreement) allowing any Person to occupy, operate use or possess; (c) sub-sublease or any further
level of subletting; or (d) Modification or assignment of “a” through “c.” (Any reference to
Subleases does not diminish, impair, limit, or waive any limit on Subleases.)

               “Substantial Casualty” means a Casualty that: (a) renders 10% or more of the
Premises used for a general acute care hospital facility not capable of being used or occupied;
(b) requires Restoration whose cost Landlord reasonably estimates in writing would exceed One
Million Dollars ($1,000,000); or (c) pursuant to Law, prevents the Premises from being restored
to the same bulk, and for the same use(s), as before the Casualty.

             “Substantial Condemnation” means any Condemnation that (a) takes the entire
Premises; or (b) in Tenant’s reasonable determination renders the remaining Premises
Uneconomic.

              “Subtenant” means any Person entitled to occupy, use, or possess any Premises
under a Sublease.

               “Temporary Condemnation” means a Condemnation of the temporary right to use
or occupy all or part of the Premises.

                “Transfer” of any property means any of the following, whether by operation of
law or otherwise, whether voluntary or involuntary, and whether direct or indirect: (a) any
Sublease, assignment, conveyance, grant, hypothecation, mortgage, pledge, sale, or other transfer,
whether direct or indirect, of all or any part of such property, or of any legal, beneficial, or equitable
interest or estate in such property or any part of it (including the grant of any easement, lien, or
other encumbrance); (b) any conversion, exchange, issuance, modification, reallocation, sale, or
other transfer of any direct or indirect Equity Interest(s) in the owner of such property by the holder
of such Equity Interest(s); (c) any transaction described in “b” affecting any Equity Interest(s) or
any other interest in such property or in any such owner (or in any other direct or indirect owner
at any higher tier of ownership) through any manner or means whatsoever; or (d) any transaction
Case 2:18-bk-20151-ER         Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                              Main Document    Page 71 of 127



that is in substance equivalent to any of the foregoing. A “Transfer” shall not, however, include
any of the foregoing (provided that the other party to this Lease has received Notice thereof)
transactions affecting Equity Interests: (a) that constitutes a mere change in form of ownership
with no material change in beneficial ownership and is a tax-free transaction under federal income
tax law and the State real estate transfer tax; (b) to member(s) of the immediate family(ies) of the
transferor(s) or trusts for their benefit; or (c) to any Person that, as of the Commencement Date,
holds an Equity Interest in the entity whose Equity Interest is being transferred.

                 “Unavoidable Delay” means delay in performing any obligation under this Lease
(except payment of money) arising from or on account of any cause whatsoever beyond the
obligor’s reasonable control, despite such obligor’s reasonable diligent efforts, including industry-
wide strikes, labor troubles or other union activities (but only to the extent such actions affect
similar premises at that time and do not result from an act or omission of the obligor), the obligor’s
inability to obtain required labor or materials after commercially reasonable efforts to do so,
litigation (unless caused by the obligor), Loss, accidents, Laws, governmental preemption, war, or
riots. Unavoidable Delay shall exclude delay caused by epidemics, pandemics (including COVID-
19) or the obligor’s financial condition, illiquidity, or insolvency, or the Bankruptcy Case of the
Landlord filed prior to execution of this Lease; provided that the Commencement Date under this
Lease requires prior Bankruptcy Court Approval of this Lease. Any obligor claiming Unavoidable
Delay shall Notify the obligee: (a) within 30 days after such obligor knows of any such
Unavoidable Delay; and (b) within 10 days after such Unavoidable Delay ceases to exist. To be
effective, any such Notice must describe the Unavoidable Delay in reasonable detail. Where this
Lease states that performance of any obligation is subject to Unavoidable Delay(s) or words of
similar import, such Unavoidable Delay(s) shall extend the time for such performance only by the
number of days by which such Unavoidable Delay(s) actually delayed such performance.

                “Uneconomic” means that the Premises or any substantial part of the Premises: (1)
is materially diminished in value or utility; (2) cannot be used for its previously intended purpose;
(3) is subject to material impairment of access to, parking facilities benefiting, or any material
service(s) necessary or appropriate for economic operation; (4) requires Restoration whose cost
Tenant reasonably estimates in writing would exceed the then-current aggregate Market Value of
the Premises; (5) does not comply with any operating requirements under any hospital license held
by Tenant; (6) cannot reasonably be operated as a general acute care hospital, whether in a manner
substantially consistent with past practice or on a scale that is smaller but nevertheless profitable
(after taking into account the payment of all expenses, including Rent as adjusted after any
Condemnation) and reasonably feasible; or (7) cannot be developed or operated in a commercially
reasonable manner.

                 “Usury Limit” means the highest rate of interest, if any, that Law allows under the
circumstances.

                “Waiver of Subrogation” means a provision in, or endorsement to, any Property
Insurance policy, by which the carrier agrees to waive rights of recovery by way of subrogation
against either party to this Lease for any loss such policy covers.

     2.   Term. The term of this Lease (the “Term”) shall: (a) commence on the
Commencement Date; and (b) continue until the Scheduled Expiration Date, unless terminated
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                             Main Document    Page 72 of 127



sooner. The Commencement Date shall be memorialized in a notice of commencement to Tenant
following Bankruptcy Court Approval. For the avoidance of doubt, the Term shall not commence
and no obligation hereunder (including the payment of Rent) shall be effective unless and until
Bankruptcy Court Approval has occurred, except that the parties shall use best commercially
reasonable efforts to promptly secure Bankruptcy Court Approval.



       3.      Rent.

                3.1 Base Rent. For the Term, Tenant shall pay a monthly rent in the amount of Two
Million Six Hundred Thousand and No/100 Dollars ($2,600,000.00), without deduction, set off,
prior notice or demand from Landlord (the “Base Rent”). Base Rent will be payable on the last
day of each month until the Expiration Date, with the first (1st) calendar month pro-rated based on
the number of days remaining in the current calendar month in which the Commencement Date
occurs.

               3.2 Additional Rent. The Base Rent shall be absolutely net to Landlord so that this
Lease shall yield, net to Landlord, the Base Rent specified in Section 3.1 during the Term and that
all impositions, insurance premiums, utility charges, maintenance, repair and replacement
expenses, all expenses relating to compliance with Laws, and all other costs, fees, charges,
expenses, reimbursements and obligations of every kind and nature whatsoever relating to the
Premises, which accrue during the Term or by reason of events occurring during the Term shall be
paid or discharged by Tenant. In the event Tenant fails to pay or discharge any imposition,
insurance premium, utility charge, maintenance repair or replacement expense which it is obligated
to pay or discharge, Landlord may, but shall not be obligated to pay the same, and in that event
Tenant shall immediately reimburse Landlord therefor and pay the same as Additional Rent, and
Tenant hereby agrees to Indemnify Landlord from and against such impositions, insurance
premiums, utility charges, maintenance, repair and replacement expenses, all expenses relating to
compliance with Laws, and all other costs, fees, charges, expenses, reimbursements and
obligations referred to above.

               3.3 Payment. During the Term, Tenant shall pay Rent by good and sufficient check
payable to Landlord by wire transfer, pursuant to such instructions set forth on Exhibit B, or as
Landlord shall designate from time to time.

                3.4 Offsets. Except as expressly provided in this Lease, Tenant shall pay all Rent
without offset, defense, claim, counterclaim, reduction, or deduction of any kind whatsoever.

               3.5 Delinquent Payments. The performance and observance by Tenant of all the
terms, covenants, conditions and agreements to be performed or observed by Tenant hereunder
shall be performed and observed by Tenant at Tenant’s sole cost and expense. Any installment of
Rent or any other charges payable by Tenant under the provisions hereof which shall not be paid
when due or within ten days thereafter shall bear Default Interest from the date when the same is
due hereunder until the same shall be paid. In addition, any installment of Rent or any other
charges payable by Tenant under the provisions hereof which shall not be paid when due and which
remain unpaid ten days thereafter shall be subject to a late payment fee of five percent (5%) of the
Case 2:18-bk-20151-ER         Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                              Main Document    Page 73 of 127



unpaid amount. California Government Code, Section 927, et seq., shall control in the event of
any conflict with this Section 3.5.

       4.      Real Estate Taxes; Other Payments.

               4.1 Real Estate Taxes. Tenant shall pay all Real Estate Taxes associated with the
Premises.

                4.2 Utilities. Tenant shall arrange and pay for all fuel, gas, light, power, water,
sewage, garbage disposal, telephone, and other utility charges, and the expenses of maintenance,
use, and service in connection with the foregoing, for the Premises during the Term. Except as set
forth in Section 18.3, Landlord shall have absolutely no liability or responsibility for the foregoing,
provided that Landlord performs its obligations regarding any related Application.

       5.      Use.

                5.1 Permitted Use. Tenant shall use the Premises for the operation of a general
acute care hospital, including outpatient services, ambulance services, and any other lawful health
care purpose in response to the COVID-19 pandemic emergency (collectively, the “Medical
Business”). Landlord expressly disclaims and makes no representations and warranties concerning
the suitability of the Premises for the Medical Business, including, but not limited to, any
Approvals required in connection therewith. Tenant’s obligations under this Section 5 will not
survive termination of this Lease.

                5.2 Exclusive Control. Tenant shall have exclusive control, possession, occupancy,
use, and management of the Premises. Tenant shall have full and complete charge, authority and
control of the administration, management and operation of the Medical Business at the Premises.
Tenant shall have the right and authority to determine all business, technical and professional
policies relating to the operation of the Medical Business, with no restrictions, qualifications or
supervision by Landlord. Tenant shall determine the financial policy of the Medical Business and
shall have complete power to fix, control and regulate the charges and collections made for services
therein. Accordingly, Tenant shall be responsible for all operational and medical services provided
at the Premises and the security of all persons and property at the Premises in compliance with
applicable Laws, and Tenant acknowledges and agrees that Landlord is providing no services
whatsoever and shall not responsible or otherwise liable for the same.

       6.      Compliance.

                 6.1 Generally. Tenant shall during the Term, at Tenant’s expense, in all material
respects, subject to Tenant’s right of Contest: (a) comply with all Laws (including, without
limitation, life-safety or seismic compliance), and (b) procure and comply with all Approvals
required by Law (including, without limitation, all hospital/medical operational licenses or payor
certifications).

               6.2 HIPAA. Tenant agrees to comply with all requirements and obligations which
may be imposed on Tenant by or under the Health Insurance Portability and Accountability Act of
1996 (“HIPAA”), at 45 C.F. R. 18 §164.501, as amended, and all other applicable healthcare and
privacy laws, regulations, ordinances, statutes, and rules to which Tenant may be subject. For
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                             Main Document    Page 74 of 127



purposes of this Section of this Lease, “protected health information”, or “PHI”, shall have the
meaning defined by the Standards for Privacy of Individually Identifiable Health Information, 45
C.F.R. Part 160 and Subparts A and E of Part 164 (the “Privacy Standards”), as promulgated by
the Department of Health and Human Services (“HHS”) pursuant to the Administrative
Simplification provisions of HIPAA. Tenant agrees to reasonably safeguard PHI from any
intentional or unintentional disclosure in violation of the Privacy Standards by implementing
appropriate administrative, technical and physical safeguards to protect the privacy of PHI. Tenant
further agrees to implement appropriate administrative, technical and physical safeguards to limit
incidental disclosures of PHI, including disclosures to Landlord and its People. The parties agree
that neither the Landlord nor its People shall need access to, nor shall they use or disclose, any
PHI of Tenant. However, in the event PHI is disclosed by Tenant to Landlord or its People,
regardless as to whether the disclosure is inadvertent or otherwise, Landlord agrees to take
reasonable steps to maintain, and to require its People to maintain, the privacy and confidentiality
of such PHI. Landlord hereby agrees that, notwithstanding the rights granted to Landlord pursuant
under this Lease, except when accompanied by an authorized representative of Tenant or except
in the case of an emergency, neither Landlord nor its People shall be permitted to enter those areas
of the Premises where such entry is prohibited by applicable state or federal health care privacy
laws. The parties agree that the foregoing does not create, and is not intended to create, a “business
associate” relationship between the parties as that term is defined by the Privacy Standards.
Notwithstanding anything in this Section 6.2 to the contrary, this provision does not limit the rights
of Landlord or any other Debtor under bankruptcy law, including § 351.

               6.3 Copies of Notices. Landlord shall promptly give Tenant a copy of any notice
of any kind regarding the Premises, and any notice of nonrenewal or threatened nonrenewal of any
Approval that Landlord receives from any Government, utility company, insurance carrier, or
insurance rating bureau.

       7.      Maintenance and Construction.

               7.1 Obligation to Maintain.

                        7.1.1. Tenant’s Obligations. Tenant, at its sole cost and expense,
throughout the Term, shall take good care of the Premises and Existing FF&E (including any
Construction hereafter made to the Premises), and shall keep the same in good order, condition
and repair, and shall make and perform all routine maintenance thereof and all necessary repairs
thereto, interior and exterior, structural and nonstructural, ordinary and extraordinary, foreseen and
unforeseen, of every nature, kind and description. Such obligation shall include, but not be limited
to, the repair and maintenance of all driveways, pathways, roadways, sidewalks, curbs, spur tracks,
parking areas, loading areas, landscaped areas, entrances and passageways in good order and
repair, and Tenant shall promptly remove all accumulated snow, ice and debris from any and all
driveways, pathways, roadways, sidewalks, curbs, parking areas, loading areas, entrances and
passageways, and keep all portions of the Premises, including areas appurtenant thereto, in a clean
and orderly condition free of snow, ice, dirt, rubbish, debris and unlawful obstructions. Further,
Tenant shall keep the Premises safe for human occupancy and use. To the extent any Construction
is required to upgrade the Premises, cure any existing defects or bring the Premises into compliance
with applicable Laws or otherwise for the Medical Business use, Tenant may, but shall not be
obligated to, perform such Construction at Tenant’s sole cost and expense in accordance with
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 75 of 127



Section 7.2; provided, however, Tenant’s inability to use the Premises due to its non-compliance
with applicable Laws or otherwise for the Medical Business use shall be at Tenant’s sole risk and
shall not relieve Tenant from its other obligations hereunder, including, but not limited to the
obligation to pay Rent. Tenant shall be responsible for all repairs to the Premises and Existing
FF&E which are made necessary by any misuse or neglect by: (i) Tenant or any of its People; or
(ii) any visitors, patrons, guests, or invitees of Tenant while in or upon the Premises. All repairs
made by Tenant shall be at least equal in quality and cost to the original work and shall be made
by Tenant in accordance with all Laws. The necessity for or adequacy of maintenance and repairs
shall be measured by the standards applicable at the time which are appropriate for improvements
of similar construction and class, provided that Tenant shall in any event make all repairs necessary
to avoid any structural damage or other damage or injury to the Premises and Existing FF&E.
When used in this Section 7.1, “repairs” shall include all necessary replacements, renewals,
alterations, additions and betterments.

                      7.1.2. Waste. Tenant shall not do or suffer any waste or damage,
disfigurement or injury to the Premises, or any Improvements hereafter erected thereon, or to the
Existing FF&E therein, or permit or suffer any overloading of the floors or other use of the
Premises that would place an undue stress on the same or any portion thereof beyond that for which
the same was designed.

                       7.1.3. Landlord’s Obligations. Notwithstanding anything herein to the
contrary, Landlord shall have no obligation to, during the Term, (i) keep and maintain the Premises
and the Existing FF&E in good order, condition, and repair, and Landlord shall not be required to
furnish any services or facilities in, about or to the Premises or any Improvements hereafter erected
thereon, or (ii) upgrade the Premises, cure any existing defects or bring the Premises into
compliance with applicable Laws (including, without limitation, life-safety or seismic compliance)
or otherwise for the Medical Business use. Tenant hereby assumes all risk associated with the
condition, operation, repair, replacement, maintenance and management of the Premises and all
Improvements hereafter erected thereon, and Tenant hereby waives any rights created by any Law
to make repairs to the Premises or Improvements hereafter erected thereon at Landlord’s expense.

                        7.1.4. Landlord’s Right to Effect Repairs. If Tenant should fail to perform
any of its obligations under this Section 7.1, then Landlord may, if it so elects, in addition to any
other remedies provided herein, effect such repairs and maintenance. Any sums expended by
Landlord in effecting such repairs and maintenance shall be due and payable, on demand, together
with Default Interest from the date of each such expenditure by Landlord to the date of repayment
by Tenant.

               7.2 Construction and FF&E During Term.

                      7.2.1. Tenant may cause any Construction to the Premises, and acquire
FF&E for the Premises, provided that they are consistent with the Medical Business and further
provided that Tenant shall obtain the prior written consent of Landlord (not to be unreasonably
withheld, conditioned or delayed) for such Construction and FF&E that would cause structural
injury to the Improvements or have a material adverse impact on the value or usefulness of the
Premises.
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                             Main Document    Page 76 of 127



        Notwithstanding the above, it shall be unreasonable for Landlord to withhold, condition or
delay consent to Construction or FF&E that are legally required in connection with the operation
of the Hospital or to otherwise comply with Tenant’s obligations under this Lease; provided the
same are removed from the Premises upon the Expiration Date as provided herein . As a condition
to granting approval for any Construction and FF&E, Landlord may require Tenant to agree that
Landlord, by written notice to Tenant, given at or prior to the time of granting such approval, may
require Tenant to remove any Construction or FF&E installed by Tenant in the Premises at
Tenant’s sole cost and expense, and repair and restore any damage caused by the installation and
removal of such Construction and FF&E. All Construction and FF&E installed by Tenant which
did not require Landlord’s prior approval shall be removed by Tenant as provided for in this
Section 7.2.1, unless Tenant has obtained a written waiver of such condition from Landlord.

        All Construction (other than Tenant’s movable trade fixtures and FF&E) made or installed
by Tenant shall immediately, upon completion or installation thereof, become the property of
Landlord without payment therefor by Landlord, and shall be surrendered to Landlord on the
Expiration Date. Movable trade fixtures that are acquired by Tenant during the Term shall be the
property of and owned by Tenant throughout the Term, and shall in no event be deemed Building
Equipment, even if affixed to the Premises; provided the same are removed from the Premises
upon the Expiration Date as provided herein. Landlord hereby expressly waives and releases any
and all contractual liens and security interests or constitutional and/or statutory liens and security
interests arising by operation of law or under the applicable lease to which Landlord might now or
hereafter be entitled on any of Tenant’s FF&E, including, without limitation, Tenant’s trade
fixtures.

                        7.2.2. Construction to the Premises shall be done in a good and
workmanlike manner using suitable materials equivalent in quality to those used in the
construction of the existing improvements to the Premises. If such Construction is structural in
nature, require a building or construction permit and the contractual cost of such Construction
exceeds five hundred thousand dollars ($500,000) (a “Material Construction”), such Material
Construction shall be done under the supervision of a licensed contractor or structural engineer.
Promptly following completion of any Material Construction, Tenant shall deliver to Landlord a
reproducible copy of the drawings of such Material Construction as built. If this Lease terminates
before completion of any Material Construction by Tenant, upon Landlord’s request Tenant shall
assign its right under any construction, design or material supply contract required for completion
of the Material Construction to Landlord or its designee.

                       7.2.3. Tenant shall promptly pay all charges and costs incurred in
connection with any Construction to the Premises performed by or at the request of Tenant, as and
when required by the terms of any agreements with contractors, designers, or suppliers to which
Tenant is a party; provided, however, that Tenant may contest any such charges and costs in good
faith as Tenant reasonably considers necessary. At least ten (10) Business Days before beginning
construction of any Material Construction to the Premises, Tenant shall give Landlord written
notice of the expected commencement date of that Construction to permit Landlord to post and
record a notice of non-responsibility.

                       7.2.4. On completion of any specific Construction to the Premises, Tenant
shall (i) cause a timely notice of completion to be recorded in the office of the recorder of Los
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                             Main Document    Page 77 of 127



Angeles County, in accordance with California Code Sections 8182, 8184, 9204, and 9208 or any
successor statute; and (ii) deliver to Landlord evidence of full payment and executed unconditional
final waivers of all liens for labor, services, or materials, all in recordable form.

                         7.2.5. Except as expressly approved by Landlord in writing, Tenant shall
not be the cause or object of any liens or allow such liens to exist, attach to, be placed on, or
encumber Tenant’s interest in the Premises, by operation of law or otherwise. Tenant shall not
suffer or permit any lien of mechanics, material suppliers, or others to be placed against the
Premises with respect to work or services performed for Tenant or materials furnished to Tenant
or the Premises at the request of Tenant. Landlord has the right at all times to post and keep posted
on the Premises (in such areas reasonably acceptable to Tenant) any notice that it considers
necessary for protection from such liens. If any such lien attaches or Tenant receives notice of any
such lien, Tenant shall promptly provide Landlord with a copy of same and shall cause the lien to
be released and removed of record within thirty (30) days after Tenant’s receipt of written notice
of such lien or bonded over as provided in subsection 7.2.6 below. Despite any other provision of
this Lease, if the lien is not released and removed within such period or otherwise bonded over as
provided in subsection 7.2.6 below, Landlord may, at Tenant’s expense, upon at least ten (10)
Business Days prior written notice to Tenant of its intention to do so, thereafter take all action
reasonably necessary to release and remove the lien, without any duty to investigate the validity
of it, unless Tenant has commenced legal action to contest, dispute, or defend the claims of the
lienholders and the validity of the liens and continues to diligently prosecute such action to a
successful judgment releasing the lienholder’s lien against the Premises.

                       7.2.6. Notwithstanding subsection 7.2.5 above, Tenant may in good faith
and at Tenant’s own expense contest the amount and/or validity, in whole or in part of any such
lien, provided Tenant has furnished a bond meeting the requirements of California Civil Code
Section 8424 (or any successor statute hereafter enacted). If Tenant: (i) is in default of its
foregoing obligation to bond such lien, or (ii) a final judgment has been rendered against Tenant
by a court of competent jurisdiction on account of such mechanic’s, materialman’s, contractor’s
or subcontractor’s lien claim and Tenant fails to stay the execution of the judgment by lawful
means or to pay the judgment; then Landlord shall have the right, but not the duty, to pay or
otherwise discharge, stay, or prevent the execution of any such judgment or lien or both, at
Tenant’s expense; provided, however, that with respect to subsection (i), Landlord shall have first
provided at least seven (7) Business Days prior written notice to Tenant of Landlord’s intention to
do so.

                           7.2.7. Landlord agrees to reasonably assist Tenant in the procurement of
any licenses, permits, “sign-offs,” Approvals or certificates that may be required by any
governmental or quasi-governmental agency or authority with respect to Tenant’s Construction in
and to the Premises permitted under this Lease, or with respect to the obtaining of any services,
utilities or facilities from the public utility corporation(s) supplying the same to the Premises, and
Landlord agrees to execute any documents that are required by any such governmental or quasi-
governmental agency or authority in connection therewith.

                7.3 Plans and Specifications. To the extent that Tenant obtains plans and
specifications or surveys (including working plans and specifications and “as-built” plans and
specifications and surveys) for any Construction, Tenant shall promptly upon Landlord’s request
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 78 of 127



give Landlord a copy, subject to the terms of any agreement between Tenant and the applicable
architect, engineer, or surveyor.

               7.4 Applications and Approvals. Tenant shall apply to each applicable Government
for such Approvals as any Construction undertaken by Tenant shall require. Upon Tenant’s
request, Landlord shall, without cost to Landlord, promptly join in and execute any Application as
Tenant reasonably requests, and otherwise reasonably cooperate with Tenant in obtaining
Approvals, provided that such Application is in customary form and imposes no material
obligations (beyond obligations ministerial in nature or merely requiring compliance with Law)
upon Landlord. Landlord grants to Tenant a power of attorney, coupled with an interest, and
therefore irrevocable, to sign on Landlord’s behalf any Application that this Lease requires
Landlord to sign. Promptly upon Tenant’s request and without charge, Landlord shall furnish all
information in its possession that Tenant reasonably requests for any Application. Landlord
assumes no liability by cooperating with any Construction undertaken by Landlord.

              7.5 Landlord Nonopposition. Landlord shall not appear in opposition to any
Application brought, sought, or defended by Tenant before any Government arising out of any
Application consistent with this Lease.

               7.6 Tenant EMR and Business Systems. Tenant may implement an electronic
medical record (“EMR”) system of its choice and other standard business technology solutions for
use in operations at the Premises at such time as Tenant decides.

       8.      Prohibited Liens.

                8.1 Tenant’s Covenant. If a Prohibited Lien is filed then Tenant shall, within
30 days after receiving Notice from Landlord of such filing (but in any case within 15 days after
receipt of Notice from Landlord of commencement of foreclosure proceedings), commence
appropriate action to cause such Prohibited Lien to be paid, discharged, bonded, or cleared from
title. Tenant shall thereafter prosecute such action with reasonable diligence and continuity. If
Landlord receives notice of any such filing, then Landlord shall promptly Notify Tenant. Nothing
in this Lease shall be construed to: (a) limit Tenant’s right of Contest; or (b) obligate Tenant
regarding any lien that results from any act or omission by Landlord, or that arises in or relates to
any period prior to the Term. If any Subtenant causes a Prohibited Lien, then Tenant’s obligations
under this paragraph shall be suspended so long as both: (a) Tenant is with reasonable diligence
endeavoring to cause the Subtenant to remove the Prohibited Lien; and (b) the holder of the
Prohibited Lien has not commenced foreclosure proceedings.

           8.2 Protection of Landlord. NOTICE IS HEREBY GIVEN THAT LANDLORD
SHALL NOT BE LIABLE FOR ANY LABOR OR MATERIALS FURNISHED OR TO BE
FURNISHED TO TENANT UPON CREDIT, AND THAT NO MECHANIC’S OR OTHER
LIEN FOR ANY SUCH LABOR OR MATERIALS SHALL ATTACH TO OR AFFECT THE
FEE ESTATE. NOTHING IN THIS LEASE SHALL BE DEEMED OR CONSTRUED IN ANY
WAY TO CONSTITUTE LANDLORD’S CONSENT OR REQUEST, EXPRESS OR IMPLIED,
BY INFERENCE OR OTHERWISE, TO ANY CONTRACTOR, SUBCONTRACTOR,
LABORER, EQUIPMENT OR MATERIAL SUPPLIER FOR THE PERFORMANCE OF ANY
LABOR OR THE FURNISHING OF ANY MATERIALS OR EQUIPMENT FOR ANY
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                             Main Document    Page 79 of 127



CONSTRUCTION, NOR AS GIVING TENANT ANY RIGHT, POWER OR AUTHORITY TO
CONTRACT FOR, OR PERMIT THE RENDERING OF, ANY SERVICES, OR THE
FURNISHING OF ANY MATERIALS THAT WOULD GIVE RISE TO THE FILING OF ANY
LIENS AGAINST THE FEE ESTATE. TENANT SHALL INDEMNIFY LANDLORD
AGAINST ANY CONSTRUCTION UNDERTAKEN BY TENANT OR ANYONE CLAIMING
THROUGH TENANT, AND AGAINST ALL PROHIBITED LIENS.

       9.      Hazardous Substances.

                9.1 Restrictions. Tenant shall not cause on, under or at the Premises during the
Term: (a) any material violation of any Environmental Law; or (b) the use, generation, release,
manufacture, refining, production, processing, storage, or disposal of any Hazardous Substance,
or transportation to or from the Premises of any Hazardous Substance, unless in compliance with
all applicable Environmental Laws.

               9.2 Compliance; Clean-Up. Tenant shall, at Tenant’s expense: (a) comply with
Environmental Law in connection with its operations and, to the extent Environmental Law
requires, clean up any Hazardous Substance Discharge on, at, or under the Premises caused or
exacerbated by Tenant or any of Tenant’s People; (b) make all submissions to, deliver all
information required by, and otherwise fully comply with all requirements of any Government
under Environmental Laws in connection with its operations; (c) if any Government requires any
clean-up plan or clean-up because of a Hazardous Substances Discharge caused or exacerbated by
Tenant or any of Tenant’s People, prepare and submit the required plans and all related bonds and
other financial assurances; (d) promptly and diligently carry out all such clean-up plans; and
(e) Indemnify Landlord against any Hazardous Substances Discharge to the extent caused or
exacerbated by Tenant or any of Tenant’s People or violation of Environmental Law caused by
Tenant or any of Tenant’s People. Landlord shall, at Landlord’s expense: (v) comply with
Environmental Law and, to the extent Environmental Law requires, clean up any Hazardous
Substance Discharge on, at, or under the Premises caused or exacerbated by Landlord or any of
Landlord’s People or predating the Commencement Date; (w) make all submissions to, deliver all
information required by, and otherwise fully comply with all requirements of any Government
under Environmental Laws; (x) if any Government requires any clean-up plan or clean-up because
of a Hazardous Substances Discharge caused or exacerbated by Landlord or any of Landlord’s
People or predating the Commencement Date, prepare and submit the required plans and all related
bonds and other financial assurances; (y) promptly and diligently carry out all such clean-up plans;
and (z) Indemnify Tenant against any Hazardous Substances Discharge caused or exacerbated by
Landlord or any of Landlord’s People or predating the Commencement Date or violation of
Environmental Law caused by Landlord or any of Landlord’s People or predating the
Commencement Date, in either case, whether known or unknown. Any party’s obligations under
this paragraph shall not limit such party’s rights against third parties. .

                9.3 Medical Waste. Notwithstanding anything to the contrary contained in this
Lease, Tenant is responsible, at Tenant’s sole cost and expense, for proper handling and disposal
of all infectious waste (including, without limitation, Medical Waste) generated in the Premises
during the Term. Landlord is not responsible for any handling of contaminated objects, materials
or substances. Tenant acknowledges that the Laws governing proper waste management may be
amended from time to time by city, state, county or federal government agencies. Each and every
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 80 of 127



waste management company chosen by Tenant to handle Tenant’s waste removal may change its
policies and practices governing the disposal of waste from time to time; provided, however, that
such policies and practices will at all times comport with current Laws governing proper waste
management. Tenant will provide Landlord with a copy of any waste disposal agreement, if any,
entered into between Tenant and such waste management company for the removal of waste from
the Premises at any time during the Term. Notwithstanding any changes in the Laws governing
the manner of handling or other manner affecting waste management, Tenant agrees to fully
cooperate and abide by the foregoing as the same may be amended or changed from time to time.
Failure to abide by the aforementioned Laws governing proper waste management constitutes an
Nonmonetary Default under the terms of this Lease. Notwithstanding anything to the contrary
contained herein, Tenant agrees to retain all Medical Waste in the Premises or, at Landlord’s
election, in an area within the Building designated by Landlord, at all times until such Medical
Waste is removed therefrom by Tenant’s waste management company. Tenant shall be solely
responsible for all claims, costs and liabilities, including Legal Costs, arising out of or in
connection with such Medical Waste and the work and materials necessary to return the Premises
to its condition existing prior to Tenant’s placement of the Medical Waste on the Premises.
Landlord may, at its sole option, engage a waste management company to remove such Medical
Waste from the Premises and the Buildings, and such costs shall be payable as Additional Rent.

       10.     Indemnification; Liability of Landlord.

                 10.1 Obligations. Landlord and Tenant shall each Indemnify the Indemnitees of
the other, to the extent caused by any: (a) breach or default by the Indemnitor under this Lease; (b)
breach of any representation or warranty made by Indemnitor in this Lease; or (c) any wrongful
act, wrongful omission, or negligence of the Indemnitor (and anyone claiming by or through
Indemnitor) or its People. In addition, Tenant shall Indemnify Landlord Indemnitees against the
following during the Term: ; (w) any Contest Tenant initiates; (x) any Application made at
Tenant’s request; (y) any Construction undertaken by Tenant and any agreements that Tenant (or
anyone claiming through Tenant) makes for any such Construction; and (z) any accident, injury or
damage whatsoever caused to any Person or property (of Tenant or any other Person) in or on the
Premises or upon or under the sidewalks adjoining the Premises. Notwithstanding anything to the
contrary in this Lease, no Indemnitor shall be required to Indemnify any Indemnitee regarding the
Indemnitee’s willful misconduct or negligence. This paragraph does not apply to Environmental
Law and Hazardous Substances Discharges, which are covered elsewhere.

               10.2 Liability of Landlord. Notwithstanding anything herein to the contrary,
during the Term: (a) Tenant is and shall be in exclusive control and possession of the Premises;
and (b) Landlord shall not be liable for any injury or damage to any property (of Tenant or any
other Person) or to any person occurring on or about the Premises, except to the extent caused by
Landlord’s willful misconduct or gross negligence.

              10.3 Indemnification Procedures. Wherever this Lease requires any Indemnitor
to Indemnify any Indemnitee:

                      10.3.1. Prompt Notice. Indemnitee shall promptly Notify Indemnitor of any
claim. If Indemnitee fails to give prompt Notice, then to the extent, and only to the extent, such
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                             Main Document    Page 81 of 127



failure materially prejudices Indemnitor, Indemnitor shall be relieved of its indemnity obligations
for such claim.

                      10.3.2. Selection of Counsel. Indemnitor shall select counsel reasonably
acceptable to Indemnitee. Counsel to Indemnitor’s insurance carrier shall be deemed satisfactory.
Even though Indemnitor shall defend the action, Indemnitee may, at its option and its own expense,
engage separate counsel to advise it regarding the claim and its defense. Such counsel may attend
all proceedings and meetings. Indemnitor’s counsel shall actively consult with Indemnitee’s
counsel. Indemnitor and its counsel shall, however, fully control the defense.

                      10.3.3. Cooperation.     Indemnitee shall reasonably cooperate with
Indemnitor’s defense, provided Indemnitor reimburses Indemnitee’s actual reasonable out of
pocket expenses (including Legal Costs) in providing such cooperation.

                       10.3.4. Settlement. Indemnitor may, with Indemnitee’s consent, not to be
unreasonably withheld, settle the claim. Indemnitee’s consent shall not be required for any
settlement by which: (w) Indemnitor procures (by payment, settlement, or otherwise) a release of
Indemnitee by which Indemnitee need not make any payment to the claimant; (x) neither
Indemnitee nor Indemnitor on behalf of Indemnitee admits liability; (y) the continued
effectiveness of this Lease is not jeopardized in any way; and (z) Indemnitee’s interest in the
Premises is not jeopardized in any way.

                      10.3.5. Insurance Proceeds. Indemnitor’s obligations shall be reduced by
net insurance proceeds Indemnitee actually receives for the matter giving rise to indemnification.

       11.     Right of Contest.

               11.1 Tenant’s Right; Contest Conditions. Notwithstanding anything to the
contrary in this Lease, Tenant shall have the exclusive right to contest, at its sole cost, by
appropriate legal proceedings diligently conducted in good faith, the amount or validity of any
Prohibited Lien; the validity of any Law or its Application to the Premises; the terms or conditions
of, or requirements for, any Approval; or the validity or merit of any claim against which this
Lease requires Tenant to Indemnify Landlord (any of the foregoing, a “Contest”). Tenant may
defer payment or performance of the contested obligation pending outcome of the Contest,
provided that Tenant causes the following conditions (collectively, the “Contest Conditions”) to
remain satisfied:

                       11.1.1. No Criminal Act. Such deferral or noncompliance shall not
constitute a criminal act by Landlord or subject Landlord to a material risk of any fine or penalty.

                         11.1.2. No Liability. Such deferral or noncompliance creates no material
risk of a lien, charge, or other liability of any kind against the Fee Estate,.

                       11.1.3. No Forfeiture. Such deferral or noncompliance will not place the
Fee Estate in material danger of being forfeited or lost.

                      11.1.4. No Cost to Landlord. Such Contest shall be without cost, liability,
or expense to Landlord.
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                Desc
                             Main Document    Page 82 of 127



                      11.1.5. Diligence. Tenant shall prosecute such Contest with reasonable
diligence and in good faith.

                      11.1.6. Payment. If required for such Contest, Tenant shall have paid the
contested Real Estate Taxes or other matter.

                       11.1.7. Named Parties. If Landlord has been named as a party in any action,
then Tenant shall cause Landlord to be removed as such party and Tenant substituted in Landlord’s
place, if permissible under the circumstances.

               11.2 Landlord Obligations and Protections. Landlord need not join in any
Contest unless (a) Tenant has complied with the Contest Conditions; and (b) such Contest must be
initiated or prosecuted in SVMC’s name. In such case, Landlord shall cooperate, as Tenant
reasonably requests, to permit the Contest to be prosecuted in SVMC’s name. Landlord shall give
Tenant any documents, deliveries, and information in Landlord’s control and reasonably necessary
for Tenant to prosecute its Contest. Landlord shall otherwise assist Tenant in such Contest as
Tenant reasonably requires. Tenant shall pay all reasonable costs and expenses, including Legal
Costs, of any Contest.

               11.3 Miscellaneous. Upon final determination of Tenant’s Contest of a Law,
Tenant shall comply with such final determination. So long as the Contest Conditions remain
satisfied, Landlord shall enter no objection to any Contest.

       12.     Insurance.

               12.1 Tenant Insurance Coverages. Tenant shall, at its sole expense, maintain the
following insurance coverage:

                       12.1.1. Casualty. Property Insurance against loss, damage or destruction to
the Premises caused by any peril covered by “Causes of Loss – Special Form” policy of insurance,
including, without limitation, coverage by endorsement for flood insurance (if the Premises is in a
Special Flood Hazard Area), earthquake insurance, boiler and pressure vessel (including, but not
limited to, pressure pipes, steam pipes and condensation return pipes) insurance and other risks
which at the time are included under “extended coverage” endorsements, at least as broad as ISO
form CP 1030 (or its current equivalent), without any exclusions other than standard printed
exclusions and without exclusion for wind, terrorism, sprinkler leakage, sewer backup or other
water-related damage. The policy or policies for such insurance shall provide for loss payable to
Landlord with deductibles of not more than $25,000 per occurrence and with all co-insurance
provisions waived. The amount of the insurance required by this Subsection 12.1.1 shall be in an
amount not less than the actual replacement cost of the Improvements (replacement cost new,
including coverage for the cost of debris removal and ordinance or law coverage).

                      12.1.2. Personal Property. Property Insurance against loss, damage or
destruction to all FF&E at the Premises caused by any peril covered by “Causes of Loss – Special
Form” policy of insurance (or its current equivalent). The policy or policies for such insurance
shall provide for loss payable to Landlord with deductibles of not more than $25,000 per
occurrence and with all co-insurance provisions waived. The amount of the insurance required by
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 83 of 127



this Section 12.1.2 shall be in an amount not less than the actual replacement cost of all FF&E at
the Premises.

                        12.1.3. Liability.     Commercial general liability insurance and
medical/hospital professional liability insurance for its employees (on an occurrence basis)
providing coverage at least as broad as ISO form CG 00 01 12 07 (or its current equivalent), against
claims for bodily injury, death, medical expenses and property damage occurring on, in or about
the Premises in the minimum amounts of $5,000,000 per occurrence and $10,000,000 in the
aggregate, or in such greater amounts as are then customary for property similar in use to the
Premises, with deletions of contractual liability exclusions with respect to personal injury and with
defense to be provided as an additional benefit and not within the limits of liability and with
deductibles of not more than $25,000 per occurrence. In addition, if Tenant’s medical/hospital
professional liability insurance is written on a claims made basis, Tenant agrees to purchase an
unlimited extended reporting period endorsement or “tail” coverage. In addition, Tenant shall
maintain excess liability or umbrella liability (in follow form) insurance with a limit of not less
than $20,000,000 per occurrence, which shall provide excess coverage over all limits and
coverages noted elsewhere herein.

                      12.1.4. Worker’s Compensation. Worker’s compensation insurance in
amounts necessary to comply with applicable Law, covering all persons employed by Tenant in
connection with any work done on or about the Premises for which claims for death, disease or
bodily injury may be asserted against Landlord, Tenant or the Premises or, in lieu of such worker’s
compensation insurance, a program of self-insurance or a non-subscriber system complying with
all applicable Law.

                        12.1.5. Builder’s Risk. During any period in which Material Construction
at the Premises is being undertaken, builder’s risk insurance covering the total completed value
including any “soft costs” with respect to the Improvements being altered or repaired (on a
completed value, non reporting basis), replacement cost of work performed and equipment,
supplies and materials furnished in connection with such construction or repair of Improvements
or FF&E, together with such “soft cost” endorsements and such other endorsements as Landlord
may reasonably require and contractors’ general liability, worker’s compensation and automobile
liability insurance with respect to the Improvements being constructed, altered or repaired.

                      12.1.6. Automobile. Automobile liability insurance with limits of not less
than $2,000,000 per occurrence covering all owned and hired/non-owned vehicles.

                       12.1.7. Other. Such other insurance (or other terms with respect to any
insurance required pursuant to this Section 12.1, including without limitation, amounts of
coverage, deductibles, and form of mortgagee clause) as Landlord may reasonably require, which
at the time is usual and commonly obtained in connection with properties similar in type of
building size, use and location of the Premises.

               12.2 Tenant Insurance Requirements. Tenant agrees that all insurance that
Tenant is required to carry pursuant to Section 12.1 will be written by companies authorized to do
business in the State and carrying a claims paying ability of at least A:XII by A.M. Best or A by
Standard and Poor’s, as applicable. The insurance required hereunder (excluding worker’s
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                             Main Document    Page 84 of 127



compensation) will name Landlord as an additional insured as its interests may appear. Tenant
agrees that the casualty and builder’s risk insurance required hereunder shall bear a loss payee
endorsement in favor of Landlord, and any loss under any such policy will be payable to Landlord,
to be held and applied by Landlord toward restoration pursuant to provisions and procedures of
this Lease. Every policy referred to in Section 12.1 will provide that any loss otherwise payable
thereunder will be payable notwithstanding: (i) any act or omission of Landlord or Tenant which
might, absent such provision, result in a forfeiture of all or a part of such insurance payment; (ii)
the occupation or use of the Premises for purposes more hazardous than those permitted by the
provisions of such policy; or (iii) any change in title to or ownership of the Premises. All coverages
described in Section 12.1 shall provide Landlord, by applicable endorsement, with thirty (30) days’
notice of cancellation, non-renewal and change of material terms. If any insurance required to be
maintained by Tenant under this Lease will expire, be withdrawn, become void or voidable, for
any reason, including a breach of any condition thereof by Tenant or the failure or impairment of
the capital of any insurer, or if for any other reason whatsoever said insurance becomes reasonably
unsatisfactory to Landlord, Tenant shall immediately obtain new or additional insurance
reasonably satisfactory to Landlord. All insurance required to be maintained by Tenant under this
Lease shall be primary to, and non-contributing with respect to, any insurance maintained by
Landlord. Tenant shall pay as they become due all premiums and costs, including losses falling
within deductibles, for the insurance required by Section 12.1, shall renew or replace each policy
and deliver to Landlord evidence of the payment of the full premium therefor or installment then
due at least thirty (30) days prior to the expiration date of such policy. Prior to the Commencement
Date, and upon each renewal or replacement of such insurance, Tenant shall deliver to Landlord
certificates of insurance in the most currently published form of ACORD 28 (Evidence of Property
Insurance) and ACORD 25 (Certificate of Liability Insurance) evidencing all insurance coverages
required to be maintained by Tenant hereunder, together with an endorsement(s) adding Landlord
as additional insured and loss payee, as appropriate, as its interests may appear, and such
certificates shall confirm that Tenant has obtained all insurance required hereunder. Upon request
by Landlord, Tenant shall promptly forward to Landlord copies of all original policies and
endorsements. The minimum policy limits for all policies required to be maintained by Tenant
hereunder will not in any way affect or limit Tenant’s obligations to Indemnify set forth in this
Lease and will not limit the liability of Tenant for its acts or omissions as provided in this Lease.
The per occurrence and annual aggregate limits for all insurance required to be maintained by the
Tenant hereunder may be increased by Landlord from time to time to reflect current market
conditions (not more frequently than once every five years).

              12.3 Self-Insure. Notwithstanding the foregoing, with respect to any insurance
coverages to be provided by Tenant hereunder, Tenant may, so long as Tenant remains the
originally named Tenant hereunder, determine to self-insure or purchase insurance policies
required hereunder with such deductibles as is customary for the risks involved.

                In accordance with Government Code section 11007.4, the State of California has
elected to be self-insured for liability exposures. Under this form of insurance, the State and its
employees acting in the course and scope of their employment are insured for tort liability arising
out of official State business. All claims against the State of California based on tort liability
should be presented as a government claim to the Government Claims Program, P.O. Box 989052
MS 414, West Sacramento, CA 95798-9052. (Gov. Code section 900, et. seq.) Internet link:
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                             Main Document    Page 85 of 127



             https://www.dgs.ca.gov/ORIM/Services/Page-Content/Office-of-Risk-and-
Insurance-Management-Services-List-Folder/File-a-Government-Claim

                The State of California has also elected to be insured for its motor vehicle liability
exposures through the State Motor Vehicle Liability Self-Insurance Program (VELSIP). This
program provides liability coverage arising out of the operations of motor vehicles used by state
employees for official state business (California Vehicle Code Sections 17000 and 17001). Motor
vehicle liability claims against the State of California should be presented to the Office of Risk
and Insurance Management, P.O. Box 989052 MS-403, West Sacramento, CA 95798-9052, (800)
900-3634, claims@dgs.ca.gov. If your motor vehicle liability claim is not resolved within six
months from the date of loss, California law requires you to file a formal claim with the
Government Claims Program, P.O. Box 989052 MS 414, West Sacramento, CA 95798-9052.
(Gov. Code section 900, et. seq.) Internet link:

             https://www.dgs.ca.gov/ORIM/Services/Page-Content/Office-of-Risk-and-
Insurance-Management-Services-List-Folder/File-a-Government-Claim

              The State of California has a Master Agreement with the State Compensation
Insurance Fund regarding workers’ compensation benefits for all state employees, as required by
the Labor Code.

               This Section 12.3 shall not apply to a Sublease or other permitted Transfer of this
Lease.

                12.4 Waiver of Certain Claims. To the extent that Landlord or Tenant purchases
any policy of Property Insurance, the party purchasing such insurance (the “Insurance Purchaser”)
shall cause the insurance carrier to agree to a Waiver of Subrogation, if not already in the policy.
If any insurance policy cannot be obtained with a Waiver of Subrogation, or a Waiver of
Subrogation is obtainable only by paying an additional premium, then the Insurance Purchaser
shall so Notify the other party. The other party shall then have ten (10) Business Days after receipt
of such Notice either to (a) direct the Insurance Purchaser to place such insurance with a company
reasonably satisfactory to the other party and willing to issue the insurance with a Waiver of
Subrogation at no greater or additional cost, or (b) agree to pay the additional premium if such a
policy can be obtained only at additional cost. To the extent that the parties actually obtain
insurance with a Waiver of Subrogation, the parties release each other, and their respective People,
from any claims for damage to any person or the Premises that are caused by or result from risks
insured against under such insurance policies.

               12.5 Landlord Insurance. Landlord may, at its sole expense, maintain
comprehensive general liability coverage for its own protection, and other insurance policies or
programs of self-insurance it deems appropriate to cover the liability of Landlord. In addition, if
Landlord’s medical/hospital professional liability insurance is written on a claims made basis,
Landlord agrees to purchase an unlimited extended reporting period endorsement or “tail”
coverage. Landlord agrees to provide Tenant with evidence of such coverage. Any policies,
including any policy now or after the Commencement Date, carried by Landlord, will serve as
excess coverage. If Tenant shall do anything in or about the Premises which increase insurance
rates of Landlord’s insurance, if any, without imposing any obligation on Landlord to do so, on
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                Desc
                             Main Document    Page 86 of 127



the Leased Premises over customary rates for the uses permitted under this Lease, Tenant shall
pay for any such increase

               12.6 No Representation. Neither party makes any representation that the limits,
scope, or forms of insurance coverage this Lease requires are adequate or sufficient.

       13.     Losses and Loss Proceeds.

              13.1 Prompt Notice. If either party becomes aware of any Casualty or actual,
contemplated, or threatened Condemnation, then such party shall promptly so Notify the other
party.

                13.2 Casualty. If any Casualty occurs that is not a Substantial Casualty, then
Tenant shall, except as otherwise provided in this paragraph, Restore with reasonable promptness.
If the Casualty is a Substantial Casualty, then Tenant may, by Notice to Landlord given within two
(2) months after the Casualty elect a Casualty Termination effective thirty (30) days after such
Notice. Upon any Casualty Termination, Tenant shall assign and transfer to Landlord all of
Tenant’s rights to Property Insurance Proceeds Tenant received, or is entitled to receive, because
of the Casualty. If, however, pursuant to Law, the Premises cannot be Restored to the same bulk,
and for the same use(s), as before the Casualty, then upon any resulting Casualty Termination,
Tenant shall be entitled to receive and retain (as a first priority claim to the Property Insurance
Proceeds) a portion of the Property Insurance Proceeds equal to the Market Value of the Leasehold
Estate. Unless Tenant has validly elected a Casualty Termination: (a) this Lease shall not
terminate; and (b) Tenant shall be solely responsible for negotiating and adjusting any Property
Insurance Proceeds (or, if Landlord is the insuring party, then Landlord shall allow Tenant to
participate in the negotiation and adjustment of any Property Insurance Proceeds).

                13.3 Substantial Condemnation. If a Substantial Condemnation occurs during
the Term, then as of the Condemnation Effective Date the Expiration Date shall occur and the
parties shall apportion Rent. Landlord shall not settle or compromise any Condemnation Award
without consent by Tenant. Landlord and Tenant shall allocate the Condemnation Award as
follows and in the following order of priority, without duplication, until exhausted:

                     13.3.1. Costs and Expenses. To reimburse Landlord and Tenant for their
respective actual costs and expenses, including Legal Costs, incurred in the Substantial
Condemnation and determining and collecting the Condemnation Award.

                  13.3.2. Landlord’s Claim. Landlord shall receive such portion of the
Condemnation Award as shall equal the Market Value of the Fee Estate at the Condemnation
Effective Date.

                    13.3.3. Tenant’s Claim. Tenant shall receive such portion of the
Condemnation Award as shall equal the Market Value of the Leasehold Estate, if any, at the
Condemnation Effective Date.

                   13.3.4. Residual Claim.        Landlord shall receive the entire remaining
Condemnation Award.
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 87 of 127



                13.4 Insubstantial Condemnation. If an Insubstantial Condemnation occurs
during the Term then any Condemnation Award(s) shall be paid to Tenant and applied first toward
Restoration, in the same manner as Restoration after Casualty, provided that if the Condemnation
Award is inadequate to complete the Restoration, Tenant shall contribute the deficiency and
Tenant shall Restore in compliance with this Lease. After Tenant has completed and fully paid for
Restoration, any remaining Condemnation Award shall be distributed to Landlord and Tenant as
if it arose from a Substantial Condemnation that affected only the part of the Premises taken, with
an equitable allocation of all elements taken into account in determining such distribution. After
the Condemnation Effective Date, all Base Rent shall decrease by a fraction whose numerator is
the amount of the Condemnation Award paid to Landlord and whose denominator is the Market
Value of the Fee Estate immediately before the Condemnation Effective Date.

                13.5 Temporary Condemnation. If a Temporary Condemnation occurs during
the Term and relates to a period longer than ninety (90) days, then Tenant may terminate this Lease
effective as of the Condemnation Effective Date. In that event, and to the extent that the period of
such Temporary Condemnation otherwise includes any period outside the Term, the
Condemnation Award from such Temporary Condemnation shall belong to Landlord. If the
Temporary Condemnation relates to a period of ninety (90) days or less, or if Tenant does not
terminate this Lease because of the Temporary Condemnation, then Tenant shall receive the
Condemnation Award (to the extent attributable to periods within the Term) and this Lease shall
not be affected in any way. Landlord shall have no right to participate in any Temporary
Condemnation proceedings unless either (a) Tenant elects to terminate this Lease because of the
Temporary Condemnation; or (b) Tenant may not legally participate in such proceedings. In the
latter case, Landlord shall participate in such proceedings in accordance with Tenant’s instructions,
all at Tenant’s reasonable expense and using counsel selected, instructed, and paid by Tenant.

                 13.6 Use of Loss Proceeds. Landlord assigns to Tenant the right to receive all
Loss Proceeds if the event giving rise to such Loss Proceeds has not resulted in the termination of
this Lease. If Landlord receives any Loss Proceeds under such circumstances, Landlord shall
promptly remit them to Tenant. Until Tenant has completed and paid for Restoration, Tenant shall
hold all Loss Proceeds to be used first to Restore and for no other purpose. When Tenant has
completed and paid for Restoration, Tenant may retain any remaining Loss Proceeds.
Notwithstanding anything in this Lease to the contrary, if Restoration Funds are insufficient to
Restore, then Tenant may terminate this Lease on thirty (30) days’ Notice to Landlord and shall
deliver all of the Loss Proceeds received by Tenant (or the right to receive same if not yet received
by Tenant) to Landlord.

                13.7 Continuation of Lease. Except as this Lease expressly provides, this Lease
shall not terminate, be forfeited, or be affected in any other manner, and Tenant waives any right
to quit or surrender the Premises or any part of the Premises, because of any Loss or any resulting
untenantability. Unless and until this Lease has been validly terminated, Tenant’s obligations
under this Lease, including the obligation to pay Rent, shall continue unabated, subject to the
Nonrecourse Clause.
Case 2:18-bk-20151-ER         Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                    Desc
                              Main Document    Page 88 of 127



        14.     Representations and Warranties.

             14.1 Landlord’s Representations and Warranties. Landlord represents and
warrants to Tenant that the following facts and conditions exist and are true as of the
Commencement Date:

                        14.1.1. Due Authorization and Execution. Upon entry of the order by the
Bankruptcy Court authorizing the Landlord to enter into the Lease approving the terms of the
Lease, Landlord has full right, title, authority, and capacity to execute and perform this Lease, the
Memorandum of Lease and any other agreements and documents to which Landlord is a party and
referred to or required by this Lease, (collectively, the “Lease-Related Documents”); the execution
and delivery of the Lease-Related Documents have been duly authorized by all requisite actions
of Landlord; the Lease-Related Documents constitute valid, binding, and enforceable obligations
of Landlord; and neither the execution of the Lease-Related Documents nor the consummation of
the transactions they contemplate violates any agreement (including Landlord’s governing
documents), contract, or other restriction to which Landlord is a party or is bound. The
representations and warranties in this paragraph shall continue to apply in full force and effect
throughout the Term as if made continuously during the Term.

                          14.1.2. Real Property. Tenant acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty with respect to the Premises, any
Approvals required in connection therewith, or with respect to the suitability or fitness of either
for the conduct of the Medical Business or for any other purpose and Tenant accepts the Premises
in an “as is” condition. Tenant further acknowledges that Tenant (i) has been afforded the
opportunity to inspect the Premises, (ii) is aware of the age and condition of the Premises and the
fact that it is not currently operational, (iii) and has not relied on any representation or warranty of
Landlord or any agent of Landlord with respect thereto, and (iv) is responsible, at its sole cost and
expense, for any Construction at the Premises required for the conduct of the Medical Business, in
accordance with Section 7.2.

                        14.1.3. No Litigation. Landlord has not been served with any summons,
complaint or written notice to arbitrate, and, to Landlord’s knowledge, there is no existing, pending
or threatened litigation, suit, action, investigation or proceeding before any court or administrative
agency affecting Landlord, any constituent entity or individual of Landlord, or the Premises that
would, if adversely determined, materially adversely affect Landlord, the Premises, this Lease, or
the Leasehold Estate, except as set forth in Schedule 14.3.

                       14.1.4. No Pending Condemnation. To Landlord’s knowledge, there is no
existing. pending or threatened Condemnation affecting any portion of the Premises or any
pending public improvements in, about, outside or appurtenant to the Premises that will materially
adversely affect the use and operation of the Premises for the Medical Business, the value of the
Premises, or access to the Premises or that will create additional cost to any owner or Tenant of
the Premises by means of special assessments or otherwise.

                      14.1.5. Equipment Liens. To Landlord’s knowledge, the Premises are free
and clear of any rights or claims of a type that, if Tenant entered into or granted them after the
Commencement Date, would constitute Equipment Liens.
Case 2:18-bk-20151-ER          Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                       Desc
                               Main Document    Page 89 of 127



                       14.1.6. FIRPTA. Landlord is not a “foreign person” within the meaning of
Section 1445(f)(3) of the United States Internal Revenue Code of 1986.

                           14.1.7. Premises Status. To Landlord’s knowledge, the Premises are
subject only to the Permitted Real Property Encumbrances listed on Schedule 14.8 (the “Permitted
Encumbrances”); and except as disclosed on Schedule 14.8, there are no purchase contracts,
options, rights of first refusal, rights of first offer or first negotiation, restrictive covenants or other
agreements of any kind, oral or written, formal or informal, choate or inchoate, recorded or
unrecorded, whereby any person or entity will have acquired or will have any basis to assert any
right, title or interest in the Premises.

              14.2 Tenant’s Representations and Warranties. Tenant represents and warrants
to Landlord that the following facts and conditions exist and are true as of the Commencement
Date:

                        14.2.1. Due Authorization and Execution. Tenant has full right, title,
authority, and capacity to execute and perform the Lease-Related Documents; the execution and
delivery of the Lease-Related Documents have been duly authorized by all requisite actions of
Tenant (including, but not limited to, necessary budgeted or emergency appropriations for the
payment of the Rent required by applicable Law); the Lease-Related Documents constitute valid,
binding, and enforceable obligations of Tenant; and neither the execution of the Lease-Related
Documents nor the consummation of the transactions they contemplate violates any agreement
(including Tenant’s governing documents), contract, or other restriction to which Landlord is a
party or is bound. The representations and warranties in this paragraph shall continue to apply in
full force and effect throughout the Term as if made continuously during the Term.

        15.     Landlord’s Transfers.

                15.1 Landlord’s Right to Convey. Landlord may Transfer the Fee Estate from
time to time, subject to this Lease.

                15.2 Release of Landlord. Upon any Transfer of the entire Fee Estate, the grantor
(together with VHS to the extent the grantor is SVMC) shall be automatically freed and relieved
from all liability (excluding liability previously accrued) for performance of any covenants or
obligations to be performed by Landlord after the Transfer, provided that such successor Landlord
assumes Landlord’s future obligations under this Lease, subject to the Nonrecourse Clause. This
Lease shall bind Landlord only while Landlord (together with VHS to the extent the owner thereof
is SVMC) owns the Fee Estate, except as to any liabilities and obligations accrued before the date
of Transfer of the Fee Estate.

        16.     Tenant’s Transfers.

                16.1 Tenant’s Right. Tenant may Transfer this Lease or the Leasehold Estate to
an Affiliate of Tenant without Landlord’s consent (but with prior written Notice) and otherwise
with Landlord’s prior written consent, not to be unreasonably withheld, delayed or conditioned;
provided that: (i) any transferee of Tenant shall assume all obligations and liabilities of Tenant
under this Lease, and a copy of any instrument effectuating such assumption and the Transfer shall
be provided to Landlord, which instrument shall be in form and content acceptable to Landlord;
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 90 of 127



(ii) Tenant shall pay all transfer and other taxes payable on account of any Transfer by Tenant,
together with any and all costs of Landlord, including reasonable attorney’s fees paid or payable
to outside counsel, occasioned by such Transfer; (iii) Tenant shall promptly Notify Landlord of
any Transfer; (iv) at the time of any Transfer, and at the time when Tenant requests Landlord’s
written consent thereto, this Lease must be in full force and effect, without any Default or Event
of Default on the part of Tenant; (v) such Transfer shall be subject to all the provisions, terms,
covenants and conditions of this Lease, and Tenant-transferor and the transferee or transferees
shall continue to be and remain liable under this Lease, as it may be amended from time to time
without notice to any transferor of Tenant’s interest; (vi) in the case of a Sublease permitted
hereunder, such Sublease shall contain provisions to the effect that (a) such Sublease is only for
actual use and occupancy by the Subtenant, (b) such Sublease is subject and subordinate to all of
the terms, covenants and conditions of this Lease and to all of the rights of Landlord thereunder,
and (c) in the event this Lease shall terminate before the expiration of such Sublease, the Subtenant
thereunder will, at Landlord’s option, attorn to Landlord and waive any rights the Subtenant may
have to terminate the Sublease or to surrender possession thereunder, as a result of the termination
of this Lease; (vii) such Transfer does not violate the restrictions set forth in Sections 16.2 and
16.3 below; and (viii) such Transfer is subject to any applicable order of the Bankruptcy Court.

                16.2 Bond Financing. Landlord confirms that all or portions of the Premises
have been financed with the proceeds of tax exempt bonds (“TE Bonds”) which are currently
outstanding. In order not to adversely affect the tax exempt status of the TE Bonds, Tenant
acknowledges and agrees that it will not Transfer all or any portion of the Premises or enter into a
management agreement with any Person that is not either a governmental entity or a 501(c)(3)
organization without the written consent of Landlord. Such consent shall not be unreasonably
withheld, provided Tenant provides Landlord with reasonable advance notice of the material
terms of any such proposed arrangement or agreement with a provider or service provider
including the compensation structure, term and scope thereof and cooperates with Landlord in
order for Landlord to confirm that such arrangement will not adversely impact the tax exempt
status of its TE Bonds.

               16.3 Contracts for the Management and Operation of the Premises. In the event
Landlord reasonably withholds consent for any proposed contract entered into by Tenant with a
third party service provider (“Service Provider”) for the operation, management or use of the
Premises for purposes consistent with Medical Business, and Tenant determines to lawfully
exercise powers of condemnation, or eminent domain or compulsory use with respect to the
Premises in order to facilitate the Service Provider’s use of the Premises in accordance with
Tenant’s objectives (a “Compulsory Use”), Tenant must give Landlord written notice of Tenant’s
exercise of such condemnation authority. Compulsory Use and shall exercise such condemnation
and use Compulsory Use in a manner otherwise consistent with the terms and conditions of this
Lease.

       17.     Equipment Liens.

                17.1 Tenant’s Rights. After the Commencement Date, Tenant intends, from time
to time, to acquire or lease FF&E. If at any time or from time to time Tenant desires to enter into
or grant any Equipment Lien that otherwise complies with this Lease, then upon Tenant’s request
Landlord shall enter into such customary documentation regarding the Financed FF&E as Tenant
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 91 of 127



reasonably requests, providing for matters such as: (a) waiver of any right to take possession of
such Financed FF&E upon an Event of Default; (b) waiver of any other right, title, or interest in
the Financed FF&E; and (c) agreements to enable the holder of such Equipment Lien to repossess
such Financed FF&E if such holder exercises remedies under its Equipment Lien. Tenant shall not
enter into any Equipment Lien that causes any Prohibited Lien.

       18.     Quiet Enjoyment; Access and Inspection; Certain Agreements.

               18.1 Quiet Enjoyment. So long as this Lease has not been terminated, Landlord
covenants that Tenant shall and may peaceably and quietly have, hold, and enjoy the Premises and
the Existing FF&E for the Term, subject to the terms of this Lease, without molestation, hindrance,
or disturbance by or from Landlord or by anyone claiming by or through Landlord or having title
to the Premises or the Existing FF&E paramount to Landlord, and free of any encumbrance created
or suffered by Landlord, except Permitted Encumbrances.

               18.2 Access and Inspection. Notwithstanding anything to the contrary in this
Lease, Landlord and its People shall have the right to enter the Premises upon reasonable Notice
during regular business hours, solely to: (a) ascertain whether Tenant is complying with this Lease;
(b) cure Tenant’s Defaults; (c) inspect the Premises and any Construction; (d) perform such tests,
borings, and other analyses as Landlord determines may be necessary or appropriate relating to
(non)compliance with any Law or possible Hazardous Substances Discharge; (e) show the
Premises to a prospective transferee, tenant or mortgagee; (f) to fulfill any legal obligation
Landlord may retain, as a healthcare district, with respect to the Premises under the California
Health & Safety Code, or (g) as reasonably required pursuant to Section 18.3. In entering the
Premises, Landlord and its designees shall not unreasonably interfere with operations on the
Premises and shall comply with Tenant’s reasonable instructions and all applicable Laws.
Landlord shall Indemnify Tenant against any claims arising from Landlord’s entry upon the
Premises.

                 18.3 Reserved and Off-Premises Rights. The parties acknowledge that the
Premises is a part of a larger contiguous medical campus, including medical/professional office
buildings (the “Adjacent Property”), owned by Landlord’s Affiliate and co-Debtor in the
Bankruptcy Case, Verity Holdings, LLC (“VH”), and that certain Building Equipment or other
facilities (collectively, the “Shared Facilities”) may be shared by the Premises and Adjacent
Property or located on the Premises or the Adjacent Property, but exclusively serving the other.
During the Term, Landlord hereby reserves unto itself and shall cause VH to grant unto Tenant a
reciprocal license in, under, upon, over and through the applicable portions of the Premises and
Adjacent Property (the “License Area”), which are reasonably necessary for using, operating,
maintaining, repairing, replacing and enjoying any rights or performing any other obligations
under this Lease with respect to any such Shared Facilities, subject to the following conditions: (a)
neither party shall cause any damage to the improvements or Shared Facilities located in the
License Area, and to the extent a party causes such damage, such party shall promptly restore such
improvements and Shared Facilities to their original condition and compensate the other party for
any irreparable damage, (b) neither party shall overload or use any Shared Facilities beyond its
intended capacity, (c) each party’s use of the License Area and Shared Facilities shall comply with
all applicable Laws, (d) each party’s use of the License Area and Shared Facilities shall be
coordinated with the other party to minimize interference to operations at the Premises and
Case 2:18-bk-20151-ER         Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                              Main Document    Page 92 of 127



Adjacent Property, as applicable, and (e) to the extent any Shared Facilities results in the sharing
of any utilities described in Section 4.2, which are not separately metered to the Premises and
Adjacent Property, the cost of such utilities shall be reasonably allocated among the parties based
on approximate use thereof.

       19.     Events of Default; Remedies.

               19.1 Definition of “Event of Default.”           An “Event of Default” means the
occurrence of any one or more of the following:

                     19.1.1. Monetary Default. If a Monetary Default occurs and continues for
ten (10) Business Days after Notice from the non-defaulting party, specifying in reasonable detail
the amount of money not paid and the nature and calculation of each such payment.

                      19.1.2. Prohibited Liens. If a party fails to comply with any obligation
regarding Prohibited Liens and does not remedy such failure within 15 days after Notice from the
non-obligated party.

                        19.1.3. Nonmonetary Default. If any other Nonmonetary Default occurs
and the defaulting party does not cure it within 45 days after Notice from the non-defaulting party
describing it in reasonable detail, or, in the case of a Nonmonetary Default that cannot with due
diligence be cured within 45 days from such Notice, if defaulting party does not (x) within 45 days
from Landlord’s Notice advise the non-defaulting party of the defaulting party’s intention to take
all reasonable steps to cure such Nonmonetary Default; (y) duly commence such cure within such
period, and then diligently prosecute such cure to completion; and (z) complete such cure within
a reasonable time under the circumstances (not necessarily limited to 45 days).

                19.2 Remedies. If an Event of Default occurs and so long as such Event of
Default is continuing without cure or waiver, then the non-defaulting party shall, at its option, have
any or all of the following remedies, all cumulative (so exercise of one remedy shall not preclude
exercise of another remedy), in addition to such other remedies as may be available at law or in
equity or under any other terms of this Lease. The non-defaulting party’s remedies include:

                         19.2.1. Tenant Specific Remedies. Tenant will have the following specific
remedies for Landlord Events of Default in addition to all other remedies available to Tenant as
set forth in this Lease:

                                19.2.1.1.       Tenant’s Termination Right. Tenant shall have the
right, at Tenant’s sole election, to terminate this Lease upon failure to cure a default within fifteen
(15) days or Landlord fails to perform a material obligation under the Lease.

                      19.2.2. Landlord Specific Remedies. Landlord will have the following
specific remedies for Tenant Events of Default in addition to all other remedies set forth in this
Lease.

                               19.2.2.1.     Continuation of Lease. Landlord may continue this
Lease in full force and effect and the Lease will continue in effect as long as Landlord does not
terminate Tenant’s right to possession, and Landlord shall have the right to collect Rent when due.
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                             Main Document    Page 93 of 127



During an Event of Default, Landlord can enter the Premises and relet them, or any part of them,
to third parties for Tenant’s account. Tenant shall be liable immediately to Landlord for all costs
Landlord incurs in reletting the Premises, including, without limitation, brokers’ commissions,
expenses of remodeling the Premises required by the reletting, and like costs. Reletting can be for
a period shorter or longer than the remaining term of this Lease. Tenant shall pay to Landlord the
Rent due under this Lease on the dates the Rent is due, less the rent Landlord receives from any
reletting. No act by Landlord allowed by this paragraph shall terminate this Lease unless Landlord
Notifies Tenant that Landlord elects to terminate this Lease.

              If Landlord elects to relet the Premises as provided in this paragraph, rent that
Landlord receives from reletting shall be applied to the payment of:

                       First, any indebtedness from Tenant to Landlord other than Base Rent due
       from Tenant;

                       Second, all costs, including for maintenance, incurred by Landlord in
       reletting;

                        Third, Base Rent due and unpaid under this Lease. After deducting the
       payments referred to in this paragraph, any sum remaining from the rent Landlord receives
       from reletting shall be held by Landlord and applied in payment of future Rent as Rent
       becomes due under this Lease. In no event shall Tenant be entitled to any excess rent
       received by Landlord. If, on the date Rent is due under this Lease, the rent received from
       the reletting is less than the Rent due on that date, Tenant shall pay to Landlord, in addition
       to the remaining Rent due, all costs, including for maintenance, Landlord incurred in
       reletting that remain after applying the rent received from the reletting as provided in this
       paragraph.

                               19.2.2.2.       Termination of Lease. Landlord can terminate
Tenant’s right to possession of the Premises and the Existing FF&E. No act by Landlord other
than giving Notice to Tenant shall terminate this Lease. Acts of maintenance, efforts to relet the
Premises, or the appointment of a receiver on Landlord’s initiative to protect Landlord’s interest
under this Lease shall not constitute a termination of Tenant’s right to possession. On termination,
Landlord has the right to recover from Tenant:

                      (i)      The worth, at the time of the award, of the unpaid Rent that had been
               earned at the time of termination of this Lease;

                       (ii)    The worth, at the time of the award, of the amount by which the
               unpaid Rent that would have been earned after the date of termination of this Lease
               until the time of award exceeds the amount of the loss of Rent that Tenant proves
               could have been reasonably avoided;

                       (iii)   The worth, at the time of the award, of the amount by which the
               unpaid Rent for the balance of the term after the time of award exceeds the amount
               of the loss of Rent that Tenant proves could have been reasonably avoided
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                             Main Document    Page 94 of 127



               19.3 Cure Rights. If a party at any time fails to make any payment or take any
action this Lease requires and such failure has ripened into an Event of Default, then the non-
defaulting party, after ten (10) Business Days’ Notice to the defaulting party, or in an emergency
with such Notice (if any) as is reasonably practicable under the circumstances, and without waiving
or releasing the defaulting party from any obligation or Default and without waiving the non-
defaulting party’s right to take such action as this Lease may permit as a result of such Default,
may (but need not) make such payment or take such action. The defaulting party shall reimburse
the defaulting in an amount equal to (a) all reasonable sums paid, and reasonable costs and
expenses (including Legal Costs) incurred, by the non-defaulting party in exercising its cure rights
under this paragraph; and (b) Default Interest on “a.”

                19.4 No Waiver. No failure by the non-defaulting party to insist upon strict
performance of any covenant, agreement, term, or condition of this Lease or to exercise any right
or remedy upon a Default. Landlord’s acceptance of full or partial Rent during continuance of any
such Default, shall waive any such Default or such covenant, agreement, term, or condition. No
covenant, agreement, term, or condition of this Lease to be performed or complied with, and no
Default, shall be Modified except by a written instrument executed by the non-defaulting party.
No waiver of any Default shall affect or alter this Lease. Each and every covenant, agreement,
term and condition of this Lease shall continue in full force and effect with respect to any other
then existing or subsequent Default of such covenant, agreement, term or condition of this Lease.

                19.5 Holding Over. If for any reason or no reason Tenant remains in the
Premises after the Expiration Date without the consent of Landlord, then Landlord will suffer
injury that is substantial, difficult, or impossible to measure accurately. Therefore, if Tenant
remains in the Premises after the Expiration Date without the consent of Landlord, for any reason
or no reason, then in addition to any other rights or remedies of Landlord, Tenant shall pay to
Landlord, as liquidated damages and not as a penalty, for each month (prorated daily for partial
months) during which Tenant holds over after the Expiration Date, a sum equal to: 102% (for the
first month or partial month of holding over and each subsequent month or partial month of holding
over) times the monthly Rent, including Additional Rent, payable under this Lease during the year
preceding the Expiration Date.

          19.6 Waivers. TENANT WAIVES ANY RIGHT OF REDEMPTION
PROVIDED FOR BY LAW. TENANT WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM IN ANY ACTION BY LANDLORD TO ENFORCE THIS LEASE OR
LANDLORD’S RIGHTS AND REMEDIES UNDER THIS LEASE.

              19.7 Accord and Satisfaction; Partial Payments. No payment by either party of
a lesser amount than the amount owed under this Lease shall be deemed to be other than a part
payment on account. No endorsement or statement on any check or letter accompanying any check
or payment of Rent shall be deemed an accord or satisfaction. Landlord may accept any such check
or payment without prejudice to Landlord’s right to recover the balance of such Rent or pursue
any other remedy.
Case 2:18-bk-20151-ER         Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                              Main Document    Page 95 of 127



       20.     End of Term.

                  20.1 Surrender Upon the Expiration Date: (a) Tenant shall, at Tenant’s sole cost
and expense, deliver to Landlord possession of the Premises and the Existing FF&E, in the same
condition as the same were in upon delivery of possession thereof at the Commencement Date and
as otherwise required by this Lease, including, but not limited to the satisfaction of all maintenance
obligations set forth in Section 7.1, environmental clean-up obligations set forth in Section 9, and
decontamination of the Premises from the presence of any communicable diseases associated with
the Medical Business, subject to any Loss that this Lease does not require Tenant to Restore and
reasonable wear and tear; (b) Tenant shall, at Tenant’s sole cost and expense, surrender any right,
title, or interest in and to the Premises and the then Existing FF&E and deliver such evidence and
confirmation thereof as Landlord reasonably requires; (c) Tenant shall, at Tenant’s sole cost and
expense, deliver the Premises and the then Existing FF&E free and clear of all liens except
(1) Permitted Encumbrances and (2) liens that Landlord or any of its agents caused; (d) the parties
shall adjust for Real Estate Taxes and all other expenses and income of the Premises and any
prepaid Rent and shall make such payments as shall be appropriate on account of such adjustment
in the same manner as for a sale of the Premises (but any sums otherwise payable to Tenant shall
first be applied to cure any Default); (e) the parties shall terminate the Memorandum of Lease; (f)
Tenant shall assign to Landlord, and Landlord shall reimburse Tenant for, all utility and other
service provider deposits for the Premises paid by Tenant; and (g) Tenant shall, at Tenant’s sole
cost and expense, remove any and all Construction made to and FF&E placed in the Premises by
Tenant, which is required to be removed in accordance with Section 7.2.1, and repair and restore
any damage caused by the installation and removal of such Construction and FF&E.

                20.2 Abandonment All property of Tenant not removed within thirty (30) days
after the Expiration Date shall be deemed abandoned. Tenant hereby appoints Landlord its agent
to remove all property of Tenant from the Premises upon termination of this Lease and to cause its
transportation and storage for Tenant’s benefit, all at the sole cost and risk of Tenant and Landlord
shall not be liable for damage, theft, misappropriation or loss thereof and Landlord shall not be
liable in any manner in respect thereto. Tenant shall pay all costs and expenses of such removal,
transportation and storage. Tenant shall reimburse Landlord upon demand for any expenses
incurred by Landlord with respect to removal or storage of abandoned property and with respect
to restoring said Premises to good order, condition and repair.

       21.     Notices.

                All Notices shall be in writing and shall be addressed to Landlord and/or Tenant
(and their designated copy recipients), as applicable, as set forth in Exhibit B. Notices (including
any required copies as set forth in Exhibit B) shall be delivered by Federal Express or other
overnight (one-night) courier service, or by personal delivery, to the addresses set forth in
Exhibit B, in which case they shall be deemed delivered on the date of delivery (or when delivery
has been attempted twice, as evidenced by the written report of the courier service) to such
address(es). Either party may change its address by giving Notice in compliance with this Lease.
Notice of such a change shall be effective only upon receipt. Any party giving a Notice may request
the recipient to acknowledge receipt of such Notice. The recipient shall promptly comply with any
such request, but failure to do so shall not limit the effectiveness of any Notice. Any attorney may
give any Notice on behalf of its client. No Notice shall be effective unless and until a copy of such
Case 2:18-bk-20151-ER         Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                              Main Document    Page 96 of 127



Notice has been delivered to the intended recipient’s mortgagee(s) of which the sender shall have
received Notice.

       22.     No Broker.

               Each party: (a) represents and warrants that it did not engage or deal with any
broker or finder in connection with this Lease and no Person is entitled to any commission or
finder’s fee on account of any agreements or arrangements made by such party; and (b) shall
Indemnify the other party against any breach of such representation.

       23.     Nonrecourse.

               No shareholder, officer, member, manager, director, agent, or employee of
Landlord or Tenant shall have any liability under this Lease. (This Lease sometimes refers to this
paragraph as the “Nonrecourse Clause”).

       24.     Additional Deliveries; Third Parties.

               24.1 Estoppel Certificates. Up to twice a year, each party to this Lease (a
“Requesting Party”) may require the other party (a “Certifying Party”) to execute, acknowledge,
and deliver to the Requesting Party (or directly to a designated third party) up to four original
counterparts of an Estoppel Certificate. The Certifying Party shall sign, acknowledge, and return
such Estoppel Certificate within fifteen (15) days after request, even if the Requesting Party is in
Default. Any Estoppel Certificate shall bind the Certifying Party.

                24.2 Further Assurances. Each party shall execute and deliver such further
documents, and perform such further acts, as may be reasonably necessary to achieve the parties’
intent in entering into this Lease. Upon request from Tenant, Landlord shall promptly, under
documentation reasonably satisfactory to the requesting party: (a) acknowledge any Subtenant’s
non-disturbance and recognition rights (provided such Subtenant joins in such agreement); and
(b) certify (subject to any then exception reasonably specified) that this Lease is in full force and
effect, that no Lease impairment has occurred, that to Landlord’s knowledge no Default exists, the
date through which Rent has been paid, and other similar matters as reasonably requested.

                24.3 Modification. Any Modification of this Lease must be in writing signed by
the party to be bound.

                 24.4 Successors and Assigns. This Lease shall bind and benefit Landlord and
Tenant and their successors and assigns, but this shall not limit or supersede any Transfer
restrictions. Nothing in this Lease confers on any Person (except Landlord and Tenant) any right
to insist upon, or to enforce against Landlord or Tenant, the performance or observance by either
party of its obligations under this Lease.

                24.5 Memorandum of Lease. Concurrently with the execution of this Lease, the
parties shall promptly execute, acknowledge, and deliver duplicate originals of a Memorandum of
Lease. Either party may record such Memorandum of Lease. Any taxes imposed upon such
recording shall be paid by the party that caused such recordation to occur. If the parties amend this
Lease, then the parties shall have the same rights and obligations regarding a memorandum of such
Case 2:18-bk-20151-ER         Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                              Main Document    Page 97 of 127



amendment as they do for the Memorandum of Lease. Tenant may at any time by Notice to
Landlord elect to require the Memorandum of Lease to be terminated, in which case: (a) the parties
shall terminate the Memorandum of Lease; and (b) the parties acknowledge that Tenant shall rely
on notice by possession rather than constructive notice by recordation of the Memorandum of
Lease. It is further acknowledged by Tenant and Landlord, that such Memorandum of Lease and
the rights reflected therein are subordinate to any recorded mortgages, deeds of trust or other
validly recorded liens affecting the Premises and any liens affecting the premises arising from
entry of orders by the Bankruptcy Court, whether or not recorded.

       25.     Miscellaneous.

                25.1 Costs and Expenses; Legal Costs. In the event of any litigation or dispute
between the parties, or claim made by either party against the other, arising from this Lease or the
landlord-tenant relationship under this Lease, or Landlord’s enforcement of this Lease upon a
Default, or to enforce or interpret this Lease or seek declaratory or injunctive relief in connection
with this Lease, or to exercise any right or remedy under or arising from this Lease, or to regain or
attempt to regain possession of the Premises or terminate this Lease, in the Bankruptcy Case or in
any subsequent bankruptcy or insolvency proceeding affecting the other party to this Lease, the
prevailing party shall be entitled to reimbursement of its Legal Costs with Default Interest and all
other reasonable costs and expenses incurred in enforcing this Lease or curing the other party’s
default.

                25.2 No Consequential Damages. Whenever either party may seek or claim
damages against the other party (whether by reason of a breach of this Lease by such party, in
enforcement of any indemnity obligation, for misrepresentation or breach of warranty, or
otherwise), neither Landlord nor Tenant shall seek, nor shall there be awarded or granted by any
court, arbitrator, or other adjudicator, any speculative, consequential, collateral, special, punitive,
or indirect damages, whether such breach shall be willful, knowing, intentional, deliberate, or
otherwise. The parties intend that any damages awarded to either party shall be limited to actual,
direct damages sustained by the aggrieved party. Neither party shall be liable for any loss of profits
suffered or claimed to have been suffered by the other.

                25.3 No Merger. If the Leasehold Estate and the Fee Estate are ever commonly
held, they shall remain separate and distinct estates (and not merge).

                 25.4 No Waiver by Silence. Failure of either party to complain of any act or
omission on the part of the other party shall not be deemed a waiver by the noncomplaining party
of any of its rights under this Lease. No waiver by either party at any time, express or implied, of
any breach of this Lease shall waive such breach or any other breach.

               25.5 Performance Under Protest. If a dispute arises regarding performance of
any obligation under this Lease, the party against which such obligation is asserted shall have the
right to perform it under protest, which shall not be regarded as voluntary performance. A party
that has performed under protest may institute appropriate proceedings to recover any amount paid
or the reasonable cost of otherwise complying with any such obligation, with interest at the Prime
Rate.
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                             Main Document    Page 98 of 127



               25.6 Survival. All rights and obligations that by their nature are to be performed
after any termination of this Lease shall survive any such termination.

               25.7 Unavoidable Delay. Each party’s obligation to perform or observe any
nonmonetary obligation under this Lease shall be suspended during such time as such performance
or observance is prevented or delayed by Unavoidable Delay.

               25.8 Landlord is not Employer. Landlord nor any other Debtor constitutes an
employer under Laws concerning the operations and activities conducted by Tenant, Subtenant or
any party contracted to do business by Tenant or Subtenant.

               25.9 Federal Emergency Management Agency (“FEMA”) Requirements. To the
extent Tenant applies for and receives Federal assistance provided by FEMA for its obligations
under this Lease, this Lease is subject to the requirements set forth in 2 C.F.R. § 200.326 and 2
C.F.R. Part 200, Appendix II and are hereby incorporated by reference, as follows:

                        25.9.1. Clean Air Act. Landlord agrees to comply with all applicable
standards, orders or regulations issued pursuant to the Clean Air Act, as amended, 42 U.S.C. §
7401 et seq. Landlord agrees to report each violation to the Tenant and understands and agrees
that the Tenant will, in turn, report each violation as required to assure notification to the Federal
Emergency Management Agency, and the appropriate Environmental Protection Agency Regional
Office. Landlord agrees to include these requirements in each subcontract exceeding $150,000
financed in whole or in part with federal assistance provided by FEMA.

                        25.9.2. Federal Water Pollution Control Act. Landlord agrees to comply
with all applicable standards, orders, or regulations issued pursuant to the Federal Water Pollution
Control Act, as amended, 33 U.S.C. 1251 et seq. Landlord agrees to report each violation to the
Tenant and understands and agrees that the Tenant will, in turn, report each violation as required
to assure notification to the Federal Emergency Management Agency, and the appropriate
Environmental Protection Agency Regional Office. Landlord agrees to include these requirements
in each subcontract exceeding $150,000 financed in whole or in part with Federal assistance
provided by FEMA.

                          25.9.3. Debarment and Suspension. This Lease is a covered transaction for
purposes of 2 C.F.R. pt. 180 and 2 C.F.R. pt. 3000. As such, Landlord is required to verify that
none of the Landlord’s principals (defined at 2 C.F.R. § 180.995) or its Affiliates (defined at 2
C.F.R. § 180.905) are excluded (defined at 2 C.F.R. § 180.940) or disqualified (defined at 2 C.F.R.
§ 180.935). Landlord must comply with 2 C.F.R. pt. 180, subpart C and 2 C.F.R. pt. 3000, subpart
C, and must include a requirement to comply with these regulations in any lower tier covered
transaction it enters into. This certification is a material representation of fact relied upon by
Tenant. If it is later determined that Landlord did not comply with 2 C.F.R. pt. 180, subpart C and
2 C.F.R. pt. 3000, subpart C, in addition to remedies available to Tenant, the Federal Government
may pursue available remedies, including but not limited to suspension and/or debarment.

                         25.9.4. Byrd Anti-Lobbying Amendment, 31 U.S.C. § 1352 (as amended).
Contractors who apply or bid for an award of $100,000 or more shall file the required certification.
Each tier certifies to the tier above that it will not and has not used Federal appropriated funds to
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 99 of 127



pay any person or organization for influencing or attempting to influence an officer or employee
of any agency, a Member of Congress, officer or employee of Congress, or an employee of a
Member of Congress in connection with obtaining any Federal contract, grant, or any other award
covered by 31 U.S.C. § 1352. Each tier shall also disclose any lobbying with non-Federal funds
that takes place in connection with obtaining any Federal award. Such disclosures are forwarded
from tier to tier up to the recipient who in turn will forward the certification(s) to the awarding
agency.

       APPENDIX A, 44 C.F.R. PART 18 – CERTIFICATION REGARDING LOBBYING

       Certification for Contracts, Grants, Loans, and Cooperative Agreements

       The Landlord certifies, to the best of its knowledge and belief, that:

       1. No Federal appropriated funds have been paid or will be paid, by or on behalf of
       Landlord, to any person for influencing or attempting to influence an officer or employee
       of an agency, a Member of Congress, an officer or employee of Congress, or an employee
       of a Member of Congress in connection with the awarding of any Federal contract, the
       making of any Federal grant, the making of any Federal loan, the entering into of any
       cooperative agreement, and the extension, continuation, renewal, amendment, or
       modification of any Federal contract, grant, loan, or cooperative agreement.

       2. If any funds other than Federal appropriated funds have been paid or will be paid to any
       person for influencing or attempting to influence an officer or employee of any agency, a
       Member of Congress, an officer or employee of Congress, or an employee of a Member of
       Congress in connection with this Lease, Landlord shall complete and submit Standard
       Form-LLL, “Disclosure Form to Report Lobbying,” in accordance with its instructions.

       3. Landlord shall require that the language of this certification be included in the award
       documents for all subawards at all tiers (including subcontracts, subgrants, and contracts
       under grants, loans, and cooperative agreements) and that all subrecipients shall certify and
       disclose accordingly.

       This certification is a material representation of fact upon which reliance was placed when
       this transaction was made or entered into. Submission of this certification is a prerequisite
       for making or entering into this transaction imposed by section 1352, title 31, U.S. Code.
       Any person who fails to file the required certification shall be subject to a civil penalty of
       not less than $10,000 and not more than $100,000 for each such failure.

       Landlord certifies or affirms the truthfulness and accuracy of each statement of its
       certification and disclosure, if any. In addition, Landlord understands and agrees that the
       provisions of 31 U.S.C. Chap. 38, Administrative Remedies for False Claims and
       Statements, apply to this certification and disclosure, if any.

       26.     Interpretation, Execution, and Application of Lease.

               26.1 Captions. The captions of this Lease are for convenience and reference
only. They in no way affect this Lease.
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                  Desc
                             Main Document    Page 100 of 127



               26.2    Counterparts. This Lease may be executed in counterparts.

               26.3 Delivery of Drafts. Neither party shall be bound by this Lease unless and
until such party shall have executed and delivered at least one counterpart of this Lease. The
submission of draft(s) or comment(s) on drafts shall bind neither party in any way. Such draft(s)
and comment(s) shall not be considered in interpreting this Lease.

               26.4 Entire Agreement. The Lease-Related Documents contain all terms,
covenants, and conditions about the Premises. The parties have no other understandings or
agreements, oral or written, about the Premises or Tenant’s use or occupancy of, or any interest of
Tenant in, the Premises.

               26.5 Governing Law. This Lease, its interpretation and performance, the
relationship between the parties, and any disputes arising from or relating to any of the foregoing,
shall be governed, construed, interpreted, and regulated, to the extent not preempted by bankruptcy
law, under the Laws of the State, without regard to principles of conflict of laws; provided
however, that Tenant shall waive and hereby expressly waives any rights to assert sovereign
immunity with respect to matters arising under or related to the parties performance under the
Lease.

                26.6 Partial Invalidity. If any term or provision of this Lease or its application
to any party or circumstance shall to any extent be invalid or unenforceable, then the remainder of
this Lease, or the application of such term or provision to Persons or circumstances except those
as to which it is invalid or unenforceable, shall not be affected by such invalidity. All remaining
provisions of this Lease shall be valid and be enforced to the fullest extent Law allows.

                26.7 Principles of Interpretation. No inference in favor of or against any party
shall be drawn from the fact that such party has drafted any part of this Lease. The parties have
both participated substantially in its negotiation, drafting, and revision, with advice from counsel
and other advisers. A term defined in the singular may be used in the plural, and vice versa, all in
accordance with ordinary principles of English grammar, which also govern all other language in
this Lease. The words “include” and “including” shall be construed to be followed by the words:
“without limitation.” Each of these terms shall be interpreted as if followed by the words “(or any
part of it)” except where the context clearly requires otherwise: Building Equipment; FF&E; Fee
Estate; Land; Leasehold Estate; Premises; Structure; and any other similar collective noun. Every
reference to any document, including this Lease, refers to such document as Modified from time
to time (except, at Landlord’s option, any Modification that violates this Lease), and includes all
exhibits, schedules, and riders to such document. The word “or” includes the word “and.” Any
reference to “good order, condition, or repair” of any item identified in this Lease shall refer to a
state akin to which such item existed on the earlier of (a) the Commencement Date or (b) the
commencement of any period of early access pursuant to Section 2.

               26.8 Reasonableness. Wherever this Lease states that a party shall not
unreasonably withhold approval: (a) such approval shall not be unreasonably delayed or
conditioned; (b) no withholding of approval shall be deemed reasonable unless withheld by Notice
specifying reasonable grounds, in reasonable detail, for such withholding, and indicating specific
reasonable changes in the proposal under consideration that would make it acceptable; (c) if a party
Case 2:18-bk-20151-ER         Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                   Desc
                              Main Document    Page 101 of 127



grants its consent (or fails to object) to any matter, this shall not waive its rights to require such
consent for any further or similar matter; and (d) any dispute on the withholding or delay of consent
shall be determined by arbitration. Any consent or approval which is not stated to be able to be
withheld or granted in a party’s sole and absolute discretion shall be subject to the reasonableness
standard described above.

                26.9 Books and Records. To the extent that the services provided under this
Agreement are deemed by the Secretary of HHS, the U.S. Comptroller General, or the Secretary’s
or Comptroller’s delegate, to be subject to the provisions of Section 952 of Public Law 96-499,
the parties, until the expiration of four (4) years subsequent to the furnishing of services under this
Agreement, shall make available, upon written request of the Secretary, the Comptroller, or any of
their duly authorized representatives this Lease, and the books, documents, and records of the
parties that are necessary to certify the nature and extent of the charges to Tenant’s patients;
provided that this provision does not limit the rights of Landlord or any other Debtor under
bankruptcy law, including § 351.

                If any party carries out any of its duties under this Lease through a subcontract,
with a value of $10,000 or more over a twelve (12)-month period, with a related organization (as
that term is defined with regard to a provider in 42 C.F.R. 413.17(1)), such subcontract shall
contain a clause to the effect that until the expiration of four (4) years after the furnishing of such
services pursuant to such subcontract, the related organization upon written request shall make
available, to the Secretary, the Comptroller, or any of their duly authorized representatives the
subcontract, and books, documents, and records of such organization that are necessary to verify
the nature and extent of such costs.

                If any party is requested to disclose any books, documents, or records relevant to
this Agreement for the purpose of an audit or investigation related directly to the provision of
services under this Agreement (e.g. a governmental investigation of billing practices or services
provided to hospital patients), such party shall Notify the other party of the nature and scope of
such request and shall make available to the other party, upon written request, all such books,
documents, or records.

                26.10 Net Lease. Landlord and Tenant do each state and represent that it is the
intention of each of them that this Lease be interpreted and construed as an absolute net lease and
all Rent shall be paid by Tenant to Landlord without abatement, deduction, diminution, deferment,
suspension, reduction or setoff, and the obligations of Tenant shall not be affected by reason of
damage to or destruction of the Premises from whatever cause (except as provided for in Section
13.2 hereof); nor shall the obligations of Tenant be affected by reason of any condemnation,
eminent domain or like proceedings (except as provided in Section 13.3 hereof); nor shall the
obligations of Tenant be affected by reason of any other cause whether similar or dissimilar to the
foregoing or by any laws or customs to the contrary. It is the further express intent of Landlord
and Tenant that (a) the obligations of Landlord and Tenant hereunder shall be separate and
independent covenants and agreements and that the Rent, and all other charges and sums payable
by Tenant hereunder, shall commence at the times provided herein and shall continue to be payable
in all events unless the obligations to pay the same shall be terminated pursuant to an express
provision in this Lease; (b) all costs or expenses of whatsoever character or kind, general or special,
ordinary or extraordinary, foreseen or unforeseen, and of every kind and nature whatsoever that
Case 2:18-bk-20151-ER        Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                Desc
                             Main Document    Page 102 of 127



may be necessary or required in and about the Premises, or any portion thereof, and Tenant’s
possession or authorized use thereof during the term of this Lease, shall be paid by Tenant and all
provisions of this Lease are to be interpreted and construed in light of the intention expressed in
this Section 26.10; (c) the Base Rent specified in Section 3.1 shall be absolutely net to Landlord
so that this Lease shall yield net to Landlord the Base Rent specified in Section 3.1 during the
Term; (d) all Real Estate Taxes, insurance premiums, utility expense, repair and maintenance
expense, and all other costs, fees, interest, charges, expenses, reimbursements and obligations of
every kind and nature whatsoever relating to the Premises, or any portion thereof, which accrue
during the Term, shall be paid or discharged by Tenant as Additional Rent; and (e) Tenant hereby
agrees to Indemnify Landlord from and against such costs, fees, charges, expenses,
reimbursements and obligations, and any interest thereon.



                                   [Signatures on Next Page.]
Case 2:18-bk-20151-ER    Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08         Desc
                         Main Document    Page 103 of 127



          IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the
Commencement Date.

                                         LANDLORD

                                         ST. VINCENT MEDICAL CENTER,
                                         a California nonprofit corporation


                                         By:
                                         Its


                                         VERITY HEALTH SYSTEM OF CALIFORNIA,
                                         INC.,
                                         a California nonprofit corporation


                                         By:
                                         Its



                                         TENANT

                                         THE STATE OF CALIFORNIA,
                                         DEPARTMENT OF PUBLIC HEALTH


                                         By:
                                         Its


Attachments:

      Exhibit A = Land Legal Description
      Exhibit B = Notice Addresses (Including Required Copy Recipients) and Wire
      Instructions for Rent Payments


      Schedule 14.3 = Material Litigation/Proceedings
      Schedule 14.8 = Permitted Real Property Encumbrances
Case 2:18-bk-20151-ER      Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08              Desc
                           Main Document    Page 104 of 127



                                         EXHIBIT A

                              LAND LEGAL DESCRIPTION

Real property in the City of Los Angeles, County of Los Angeles, State of California, described
as follows:

PARCEL A OF PARCEL MAP L.A. NO, 3304, IN THE CITY OF LOS ANGELES, COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 80, PAGES
90 AND 91, OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY.

APN: 5154-018-018
Case 2:18-bk-20151-ER    Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08              Desc
                         Main Document    Page 105 of 127



                                       EXHIBIT B

       NOTICE ADDRESSEES (INCLUDING REQUIRED COPY RECIPIENTS)


 Party:     Notice Address:                      With a Copy to:
 Landlord   Dentons US LLP
            601 S. Figueroa Street, Suite 4050
            Los Angeles, CA 90017
            Attention: Tania Moyron

 Tenant     California Department of Public      Department of General Services, Real
            Health                               Estate Services Division, Lease
            PO Box 997377, MS 3001               Management
            Sacramento, CA 95899-7377            707 Third Street, Suite 5-305
                                                 West Sacramento, CA 95605

                                                 and

                                                 Office of Statewide Health Planning and
                                                 Development Legal Office, 2020 W El
                                                 Camino, 12th Floor, Sacramento, CA
                                                 95833



                  WIRE INSTRUCTIONS FOR RENT PAYMENTS
Case 2:18-bk-20151-ER      Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08              Desc
                           Main Document    Page 106 of 127




                                      SCHEDULE 14.3

                       MATERIAL LITIGATION/PROCEEDINGS

In re Verity Health System of California, Inc., Case No. 2:18-bk-20151-ER, in the United States
Bankruptcy Court for the Central District of California - Los Angeles Division



[To be supplemented]
Case 2:18-bk-20151-ER       Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08               Desc
                            Main Document    Page 107 of 127




                                       SCHEDULE 14.8

                   PERMITTED REAL PROPERTY ENCUMBRANCES

       1.     Matters contained in that certain document

              Entitled: Revocable Permit Agreement Between St. Vincent’s Hospital, a
              California corporation and City of Los Angeles
              Dated: June 8, 1951
              Executed by: City of Los Angeles, a municipal corporation and St. Vincent’s
              Hospital, a California corporation
              Recording Date: April 22, 1955
              Recording No: 3705 of Official Records
              Reference is hereby made to said document for full particulars.

        2.     An easement for the purpose shown below and rights incidental thereto as set forth
in a document.

              Purpose: Poles, wires and cables
              Recording Date: December 7, 1961
              Recording No: 3549 in Book D-1443 Page 281 of Official Records
              Affects: That portion of said land as described in the document attached hereto.

        3.     Easement(s) for the purpose(s) shown below and rights incidental thereto as set
forth in a document:

              In favor of: Southern California Gas Company, a corporation
              Purpose: Pipe lines
              Recording Date: December 21, 1967
              Recording No: 3348 in Book D-3865 Page 569 of Official Records
              Affects: a portion of said land

       4.     Matters contained in that certain document

              Entitled: Waiver of Damages, Indemnification Agreement, and Right of Ingress and
              Egress, to Run With the Land
              Dated: July 25, 1969
              Recording Date: November 3, 1969
              Recording No: 1901 of Official Records
              Reference is hereby made to said document for full particulars.

       5.     Matters contained in that certain document

              Entitled: Waiver of Damages, Indemnification Agreement, and Right of Ingress and
              Egress, Covenant to Run With the Land
              Dated: July 6, 1971
Case 2:18-bk-20151-ER      Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08             Desc
                           Main Document    Page 108 of 127



              Recording Date: September 20, 1971
              Recording No: 1753 of Official Records
              Reference is hereby made to said document for full particulars.

        6.     Easement(s) for the purpose(s) shown below and rights incidental thereto as set
forth in a document:

              In favor of: Pacific Telephone and Telegraph Company, a corporation
              Purpose: Public utilities
              Recording Date: April 13, 1973
              Recording No: 3366 of Official Records
              Affects: a portion of said land

        7.     Easement(s) for the purpose(s) shown below and rights incidental thereto as set
forth in a document:

              In favor of: Pacific Telephone and Telegraph Company, a corporation
              Purpose: Public utilities
              Recording Date: April 13, 1973
              Recording No: 3367 of Official Records
              Affects: a portion of said land

        8.     Easement(s) for the purpose(s) shown below and rights incidental thereto as set
forth in a document:

              In favor of: Pacific Telephone and Telegraph Company, a corporation
              Purpose: Public utilities
              Recording Date: April 13, 1973
              Recording No: 3369 of Official Records
              Affects: a portion of said land

       9.     Matters contained in that certain document

              Entitled: Waiver of Damages, Indemnification Agreement, and Right of Ingress and
              Egress, Covenant to Run With the Land
              Dated: June 21, 1974
              Recording Date: June 28, 1974
              Recording No: 5223 of Official Records
              Reference is hereby made to said document for full particulars.

       10.    Matters contained in that certain document

              Entitled: Waiver of Damages, Indemnification Agreement, and Right of Ingress and
              Egress, Covenant to Run With the Land
              Dated: September 25, 1974
              Recording Date: September 26, 1974
              Recording No: 2349 of Official Records
Case 2:18-bk-20151-ER       Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                 Desc
                            Main Document    Page 109 of 127



               Reference is hereby made to said document for full particulars.

       11.     Matters contained in that certain document

               Entitled: Covenant and Agreement to Prohibit Residential Development in
               Commercial Zones
               Executed by: St. Vincent’s Hospital and City of Los Angeles
               Recording Date: October 16, 1974
               Recording No: 2350 of Official Records
               Reference is hereby made to said document for full particulars.

        12.     A Covenant and Agreement wherein the owners of said land covenant and agree
that said land shall be held as one parcel and no portion shall be sold separately, which covenant
is expressed to run with the land and be binding upon future owners.

               Dated: August 5, 1975
               Executed by: St. Vincent Medical Center, a non profit California corporation
               In Favor of: City of Los Angeles
               Recording Date: August 11, 1975
               Recording No: 3708 of Official Records

       13.     Matters contained in that certain document

               Entitled: Waiver of Damages, Indemnification Agreement, and Right of Ingress and
               Egress, Covenant to Run With the Land
               Dated: August 22, 1975
               Recording Date: August 22, 1975
               Recording No: 4972 of Official Records
               Reference is hereby made to said document for full particulars.

       14.     An instrument entitled “Covenant and Agreement Regarding Maintenance of
Building”

               Executed by: St. Vincent Medical Center
               In favor of: City of Los Angeles
               Recording Date: August 22, 1975
               Recording No: 4973 of Official Records
               Reference is hereby made to said document for full particulars.
               This covenant and agreement provides that it shall be binding upon any future
               owners, encumbrancers, their successors or assigns, and shall continue in effect
               until the advisory agency approves termination.

        15.    An instrument entitled Waiver of Damages, Indemnification Agreement, and Right
of Ingress and Egress, Covenant to Run With the Land

               Dated: August 29, 1975
               Recording Date: September 3, 1975
Case 2:18-bk-20151-ER     Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08             Desc
                          Main Document    Page 110 of 127



             Recording No: 2253 of Official Records
             Reference is hereby made to said document for full particulars.
             This covenant and agreement provides that it shall be binding upon any future
             owners, encumbrancers, their successors or assigns, and shall continue in effect
             until the advisory agency approves termination.

       16.   Matters contained in that certain document

             Entitled: Covenant and Agreement Regarding Maintenance of Building
             Executed by: St. Vincent Professional Office Building, Inc.
             In Favor of: City of Los Angeles
             Recording Date: April 14, 1976
             Recording No: 3716 of Official Records
             Reference is hereby made to said document for full particulars.

       17.   An instrument entitled Covenant and Agreement Regarding Maintenance of
Building

             Executed by: St. Vincent Medical Center, Inc.
             In favor of: City of Los Angeles
             Recording Date: March 23, 1977
             Recording No: 77-293448 of Official Records
             Reference is hereby made to said document for full particulars.
             This covenant and agreement provides that it shall be binding upon any future
             owners, encumbrancers, their successors or assigns, and shall continue in effect
             until the advisory agency approves termination.

       18.   An instrument entitled “Covenant and Agreement Regarding Maintenance of
Building”

             Executed by: St. Vincent Medical Center, Inc.
             In favor of: City of Los Angeles
             Recording Date: March 23, 1977
             Recording No: 77-293449 of Official Records
             Reference is hereby made to said document for full particulars.
             This covenant and agreement provides that it shall be binding upon any future
             owners, encumbrancers, their successors or assigns, and shall continue in effect
             until the advisory agency approves termination.

       19.   An instrument entitled Covenant and Agreement

             Executed by: St. Vincent Medical Center Incorporated
             In favor of: City of Los Angeles
             Recording Date: June 27, 1977
             Recording No: 77-682810 of Official Records
             Reference is hereby made to said document for full particulars.
Case 2:18-bk-20151-ER     Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08             Desc
                          Main Document    Page 111 of 127



             This covenant and agreement provides that it shall be binding upon any future
             owners, encumbrancers, their successors or assigns, and shall continue in effect
             until the advisory agency approves termination.

       20.   An instrument entitled Covenant and Agreement

             Executed by: St. Vincent Medical Center Incorporated
             In favor of: City of Los Angeles
             Recording Date: June 27, 1977
             Recording No: 77-682811 of Official Records
             Reference is hereby made to said document for full particulars.
             This covenant and agreement provides that it shall be binding upon any future
             owners, encumbrancers, their successors or assigns, and shall continue in effect
             until the advisory agency approves termination.

       21.   An instrument entitled Covenant and Agreement Regarding Maintenance of
Building

             Executed by: Saint Vincent Professional Office Building Inc.
             In favor of: City of Los Angeles
             Recording Date: November 30, 1977
             Recording No: XX-XXXXXXX of Official Records
             Reference is hereby made to said document for full particulars.
             This covenant and agreement provides that it shall be binding upon any future
             owners, encumbrancers, their successors or assigns, and shall continue in effect
             until the advisory agency approves termination.

        22.    An instrument entitled Covenant and Agreement Regarding Maintenance of Off-
Street Parking Space

             Executed by: Daughters of Charity of St. Vincent De Paul
             In favor of: City of Los Angeles
             Recording Date: May 3, 1984
             Recording No: 84-532407 of Official Records
             Reference is hereby made to said document for full particulars.
             This covenant and agreement provides that it shall be binding upon any future
             owners, encumbrancers, their successors or assigns, and shall continue in effect
             until the advisory agency approves termination.

       23.   An instrument entitled Affidavit Regarding Maintenance of Guard House

             Executed by: St. Vincent Medical Center
             In favor of: City of Los Angeles
             Recording Date: May 21, 1992
             Recording No: 92-923131 of Official Records
             Reference is hereby made to said document for full particulars.
Case 2:18-bk-20151-ER      Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08              Desc
                           Main Document    Page 112 of 127



              This covenant and agreement provides that it shall be binding upon any future
              owners, encumbrancers, their successors or assigns, and shall continue in effect
              until the advisory agency approves termination.

        24.    An instrument entitled Covenant and Agreement Regarding Maintenance of Off-
Street Parking Space

              Executed by: St. Vincent Medical Center
              In favor of: City of Los Angeles
              Recording Date: October 19, 1993
              Recording No: XX-XXXXXXX of Official Records
              Reference is hereby made to said document for full particulars.
              This covenant and agreement provides that it shall be binding upon any future
              owners, encumbrancers, their successors or assigns, and shall continue in effect
              until the advisory agency approves termination.

       25.     An option to purchase said Land with certain terms, covenants, conditions and
provisions as set forth therein.

              Optionor:: Catholic Healthcare West Southern California, a California nonprofit
              public benefit corporation, dba St. Vincent Medical Center
              Optionee: Hotel Dieu, a California nonprofit public benefit corporation
              Recording Date: March 8, 2000
              Recording No: XX-XXXXXXX of Official Records

        26.    A deed of trust which purports to secure performance of an agreement referred to
therein, and any other obligations secured thereby

              Dated: December 31, 2001
              Trustor/Grantor: St. Vincent Medical Center, a California non-profit religious
              corporation
              Trustee: Chicago Title Company, a California corporation
              Beneficiary: U.S. Bank Trust National Association, as Master Trustee, under the
              Master Indenture
              Recording Date: December 31, 2001
              Recording No: XX-XXXXXXX of Official Records

       27.    Matters contained in that certain document

              Entitled: Partial Reconveyance
              Recording Date: August 30, 2016
              Recording No: 2016-1033768, of Official Records
              Reference is hereby made to said document for full particulars.

      28.   The Land described herein is included within a project area of the Redevelopment
Agency shown below, and that proceedings for the redevelopment of said project have been
Case 2:18-bk-20151-ER      Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08              Desc
                           Main Document    Page 113 of 127



instituted under the Redevelopment Law (such redevelopment to proceed only after the adoption
of the Redevelopment Plan) as disclosed by a document.

              Redevelopment Agency: Westlake Recovery Redevelopment Project Area
              Recording Date: November 30, 2007
              Recording No: 2007-2636448, of Official Records

       29.    Matters contained in that certain document

              Entitled: Master Covenant and Agreement Regarding On-Site Stormwater
              Treatment Devices Maintenance
              Dated: March 5, 2013
              Recording Date: March 26, 2013
              Recording No: 20130448492 of Official Records
              Reference is hereby made to said document for full particulars.

       30.    A claim of mechanic’s lien or materialman’s lien

              Claimant: Ham’s Electric, Inc.
              Amount: $6,166.00
              Recording Date: September 4, 2018
              Recording No: 2018-893516, of Official Records
              Any other claims for mechanics’ or materialman’s liens that may be recorded, by
              reason of a recent work of improvement that is disclosed by the lien shown in the
              last above numbered item.

       31.    A claim of mechanic’s lien or materialman’s lien

              Claimant: Belfor USA Group, Inc.
              Amount: $250,733.03
              Recording Date: September 18, 2018
              Recording No: 2018-957816, of Official Records
              Any other claims for mechanics’ or materialman’s liens that may be recorded, by
              reason of a recent work of improvement that is disclosed by the lien shown in the
              last above numbered item.

       32.    A claim of mechanic’s lien or materialman’s lien

              Claimant: Royal West Development, Inc.
              Amount: $367,297.00
              Recording Date: September 20, 2018
              Recording No: 2018-967571, of Official Records
              Any other claims for mechanics’ or materialman’s liens that may be recorded, by
              reason of a recent work of improvement that is disclosed by the lien shown in the
              last above numbered item.

       33.    A claim of mechanic’s lien or materialman’s lien
Case 2:18-bk-20151-ER    Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08              Desc
                         Main Document    Page 114 of 127



            Claimant: MGH Painting, Inc.
            Amount: $225,000.00
            Recording Date: September 24, 2018
            Recording No: 2018-975456, of Official Records
            Any other claims for mechanics’ or materialman’s hens that may be recorded, by
            reason of a recent work of improvement that is disclosed by the lien shown in the
            last above numbered item.

      34.   A claim of mechanic’s lien or materialman’s lien

            Claimant: PDQ Enterprises, Inc. dba PDQ Rent
            Amount: $65,348.53
            Recording Date: October 15, 2018
            Recording No: 2018-1016827, of Official Records
            Any other claims for mechanics’ or materialman’s hens that may be recorded, by
            reason of a recent work of improvement that is disclosed by the lien shown in the
            last above numbered item.

      35.   A claim of mechanic’s lien or materialman’s lien

            Claimant: Royal West Development, Inc.
            Amount: $69,081.00
            Recording Date: October 9, 2018
            Recording No: 2018-1027091, of Official Records
            Any other claims for mechanics’ or materialman’s liens that may be recorded, by
            reason of a recent work of improvement that is disclosed by the lien shown in the
            last above numbered item.

      36.   A claim of mechanic’s lien or materialman’s lien

            Claimant: John Dwyer Construction, Inc.
            Amount: $7,032.00
            Recording Date: October 22, 2018
            Recording No: 2018-1072954, of Official Records
            Any other claims for mechanics’ or materialman’s hens that may be recorded, by
            reason of a recent work of improvement that is disclosed by the hen shown in the
            last above numbered item.

      37.   A deed of trust to secure an indebtedness in the amount shown below,

            Amount: $185,000,000.00
            Dated: March 22, 2019
            Trustor/Grantor St. Vincent Medical Center, a California nonprofit religious
            corporation
            Trustee: First American Title Insurance Company, a Nebraska corporation
            Beneficiary: Ally Bank, a Utah state chartered bank
            Recording Date: March 22, 2019
Case 2:18-bk-20151-ER       Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08                Desc
                            Main Document    Page 115 of 127



               Recording No: 2019-258817, of Official Records

        38.    A lien for unsecured property taxes filed by the tax collector of the county shown,
for the amount set forth, and any other amounts due.

               County: Los Angeles
               Fiscal Year: 2006 - 2007
               Taxpayer: St Vincent’s Medical Center
               County Identification Number: 06/40719957
               Amount: $80.77
               Recording Date: November 17, 2006
               Recording No: 06-02559784 of Official Records

        39.    A lien for unsecured property taxes filed by the tax collector of the county shown,
for the amount set forth, and any other amounts due.

               County: Los Angeles
               Fiscal Year: 2012 - 2013
               Taxpayer: Saint Vincent Medical Center Lessee
               County Identification Number: 12/49126069
               Amount: $301.40
               Recording Date: December 14, 2012
               Recording No: 20121933101 of Official Records
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 116 of 127



                              EXHIBIT D
                            Proclamation
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 117 of 127
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 118 of 127
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 119 of 127
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 120 of 127
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 121 of 127
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 122 of 127



                              EXHIBIT E
                         Executive Order
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 123 of 127
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 124 of 127
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 125 of 127
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 126 of 127
Case 2:18-bk-20151-ER   Doc 4302 Filed 03/19/20 Entered 03/19/20 15:12:08   Desc
                        Main Document    Page 127 of 127
